Exhibit 10(ppp)

 

MASTER AGREEMENT

 

Dated as of July 16, 2004

 

among

 

THE BANK OF NEW YORK COMPANY, INC.,

as Guarantor,

 

TENNESSEE PROCESSING CENTER LLC,

as Construction Agent and as Lessee,

 

SUNTRUST EQUITY FUNDING, LLC, as Lessor,

 

CERTAIN FINANCIAL INSTITUTIONS PARTIES HERETO,

 

as Lenders

 

SUNTRUST BANK, as Agent,

 

THE BANK OF TOKYO – MITSUBISHI, LTD.,

as Syndication Agent

 

and

 

BNP PARIBAS LEASING CORPORATION,

as Documentation Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS; INTERPRETATION

   1

ARTICLE II ACQUISITION, CONSTRUCTION AND LEASE; FUNDINGS; NATURE OF TRANSACTION

   2

SECTION 2.1

   Agreement to Acquire, Construct, Fund and Lease    2

SECTION 2.2

   Fundings of Construction Costs    2

SECTION 2.3

   Funded Amounts and Interest and Yield Thereon    5

SECTION 2.4

   Lessee Owner for Tax Purposes    6

SECTION 2.5

   Amounts Due Under Lease    7

ARTICLE III CONDITIONS PRECEDENT; DOCUMENTS

   7

SECTION 3.1

   Conditions to the Obligations of the Funding Parties on the Initial Funding
Date    7

SECTION 3.2

   Conditions to the Obligations of Lessee    11

SECTION 3.3

   Conditions to the Obligations of the Funding Parties on each Funding Date   
11

SECTION 3.4

   Delivery of Appraisal    12

SECTION 3.5

   Completion Date Conditions    12

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   14

SECTION 4.1

   Representations of the Guarantor    14

SECTION 4.2

   Representations of TPC    16

SECTION 4.3

   Survival of Representations and Effect of Fundings    19

SECTION 4.4

   Representations of the Lessor    19

SECTION 4.5

   Representations of each Lender    21

ARTICLE V COVENANTS OF THE GUARANTOR AND THE LESSOR

   22

SECTION 5.1

   Affirmative Covenants    22

SECTION 5.2

   Negative Covenants    26

SECTION 5.3

   Financial Covenants    27

SECTION 5.4

   Use of Proceeds    27

SECTION 5.5

   Further Assurances    27

SECTION 5.6

   Additional Required Appraisals    27

SECTION 5.7

   Lessor’s Covenants    28

ARTICLE VI TRANSFERS BY LESSOR AND LENDERS; DISTRIBUTIONS

   30

SECTION 6.1

   Lessor Transfers    30

SECTION 6.2

   Lender Transfers    30

SECTION 6.3

   Distribution and Application of Rent Payments    32

SECTION 6.4

   Distribution and Application of Purchase Payment    32

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

SECTION 6.5

   Distribution and Application to Funding Party Balances of Lessee Payment of
Recourse Deficiency Amount Upon Exercise of Remarketing Option and of the
Construction Failure Payment    33

SECTION 6.6

   Distribution and Application to Funding Party Balances of Remarketing
Proceeds of Leased Property    33

SECTION 6.7

   Distribution and Application of Payments Received When an Event of Default
Exists    36

SECTION 6.8

   Distribution of Other Payments    37

SECTION 6.9

   Timing of Agent Distributions    37

SECTION 6.10

   Refinancing    37

ARTICLE VII INDEMNIFICATION

   38

SECTION 7.1

   General Indemnification    38

SECTION 7.2

   Environmental Indemnity    39

SECTION 7.3

   Proceedings in Respect of Claims    41

SECTION 7.4

   General Tax Indemnity    42

SECTION 7.5

   Increased Costs, etc.    49

SECTION 7.6

   End of Term Indemnity    54

ARTICLE VIII MISCELLANEOUS

   54

SECTION 8.1

   Survival of Agreements    54

SECTION 8.2

   Documentary Conventions    54

SECTION 8.3

   Expenses    54

SECTION 8.4

   Liabilities of the Funding Parties: Sharing of Payments    55

SECTION 8.5

   Liabilities of the Agent    56

SECTION 8.6

   Disclosure    57

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(cont’d)

APPENDIX A

  

Definitions and Interpretation

 

 

          Page


--------------------------------------------------------------------------------

SCHEDULES

SCHEDULE 2.2

  

Commitments

   70

SCHEDULE 4.1(a)

  

Significant Subsidiaries

    

SCHEDULE 4.1(f)

  

Litigation

     EXHIBITS

EXHIBIT A

  

Form of Funding Request

    

EXHIBIT B

  

Form of Assignment of Lease and Rents

    

EXHIBIT C

  

Form of Security Agreement and Assignment

    

EXHIBIT D

  

Form of Mortgage

    

EXHIBIT E

  

Form of Assignment and Acceptance Agreement

    

EXHIBIT F

  

Form of Certification of Construction Completion

    

EXHIBIT G

  

Form of Payment Date Notice

    

EXHIBIT H

  

Form of Compliance Certificate

    

EXHIBIT I

  

Form of Addition Agreement

    

EXHIBIT J

  

Form of Lessor Certificate

    

 

-iii-



--------------------------------------------------------------------------------

MASTER AGREEMENT

 

THIS MASTER AGREEMENT, dated as of July 16, 2004 (as it may be amended or
modified from time to time in accordance with the provisions hereof, this
“Master Agreement”), is among THE BANK OF NEW YORK COMPANY, INC., a New York
corporation (the “Guarantor”), TENNESSEE PROCESSING CENTER LLC, a Delaware
limited liability company (“TPC”), as Construction Agent and as Lessee, SUNTRUST
EQUITY FUNDING, LLC, a Delaware limited liability company (the “Lessor”),
certain financial institutions parties hereto as lenders (together with any
other financial institution that becomes a party hereto as a lender,
collectively referred to as “Lenders” and individually as a “Lender”), SUNTRUST
BANK, a Georgia banking corporation, as agent for the Lenders (in such capacity,
the “Agent”), THE BANK OF TOKYO-MITSUBISHI, LTD, a bank organized under the laws
of Japan, acting through its NEW YORK BRANCH, as syndication agent (in such
capacity, the “Syndication Agent”), and BNP PARIBAS LEASING CORPORATION, a
Delaware corporation, as documentation agent (in such capacity, the
“Documentation Agent”).

 

PRELIMINARY STATEMENTS

 

In accordance with the terms and provisions of this Master Agreement, the Lease,
the Loan Agreement and the other Operative Documents, (i) the Lessor will
acquire the Land identified by the Construction Agent and lease the Land to the
Lessee, (ii) the Construction Agent, as agent for the Lessor, wishes to
construct a Building on the Land for the Lessor and, when completed, the Lessee
wishes to lease such Building from the Lessor as part of the Leased Property
under the Lease, (iii) the Construction Agent wishes to obtain, and the Lessor
is willing to provide, funding for the acquisition of the Land and the
construction of the Building, (iv) the Lessor wishes to obtain, and Lenders are
willing to provide, from time to time, financing of a portion of the funding of
the acquisition of the Land and the construction of the Building, (v) the Lessee
wishes to lease the Leased Property from Lessor pursuant to the Lease and
(vi) the Funding Parties have required that the Guarantor, and the Guarantor is
willing to, guaranty the obligations of TPC under the Operative Documents.

 

In consideration of the mutual agreements contained in this Master Agreement and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS; INTERPRETATION

 

Unless the context shall otherwise require, capitalized terms used and not
defined herein shall have the meanings assigned thereto in Appendix A hereto for
all purposes hereof; and the rules of interpretation set forth in Appendix A
hereto shall apply to this Master Agreement.



--------------------------------------------------------------------------------

ARTICLE II

ACQUISITION, CONSTRUCTION AND LEASE; FUNDINGS;

NATURE OF TRANSACTION

 

SECTION 2.1. Agreement to Acquire, Construct, Fund and Lease.

 

(a) Land. Pursuant to the Abridged Lease, the Lessor acquired such interest in
the Land from the Seller as was transferred, sold, assigned and conveyed to the
Lessor pursuant to the Purchase Agreement, and leased such Land to the Lessee.

 

(b) Building. Subject to the terms and conditions of this Master Agreement, from
and after the Closing Date (i) the Construction Agent agrees, pursuant to the
terms of the Construction Agency Agreement, to construct and install the
Building on the Land for the Lessor prior to the Scheduled Construction
Termination Date, (ii) the Lenders and the Lessor agree to fund the costs of
such construction and installation (and interest and yield thereon), (iii) the
Lessor shall lease such Building as part of the Leased Property to the Lessee
pursuant to the Lease, and (iv) the Lessee shall lease such Building from the
Lessor pursuant to the Lease.

 

SECTION 2.2. Fundings of Construction Costs.

 

(a) Replacement of Abridged Lease; Initial Funding. Subject to the terms and
conditions of this Master Agreement, on the Initial Funding Date, the Lessor
shall fund an amount equal to the amount requested by the Construction Agent in
the Funding Request related to the Initial Funding Date. Such Funding shall be
an increase in the Net Invested Amount and shall be used to pay to the Funding
Parties the Upfront Fees payable to the Funding Parties on the Initial Funding
Date, to pay to SunTrust Capital Markets, Inc. the arrangement fee due to it on
the Initial Funding Date and to pay to the Construction Agent the amount of the
Construction Costs incurred by the Construction Agent for the period from the
Closing Date to the Initial Funding Date to the extent that the Construction
Agent has not previously been reimbursed therefor. From and after the date
hereof, the Lease and the other Operative Documents shall replace, and supersede
in its entirety, the Abridged Lease. The amounts funded by the Lessor pursuant
to the Abridged Lease shall be deemed to be part of the outstanding Net Invested
Amount.

 

(b) Subsequent Fundings and Payments of Construction Costs during Construction
Term. Subject to the terms and conditions of this Master Agreement, on each
Funding Date following the Initial Funding Date until the Construction Term
Expiration Date, (i) each Lender shall make available to the Lessor a Loan in an
amount equal to the product of such Lender’s Commitment Percentage times the
amount of Funding requested by the Construction Agent for such Funding Date,
which funds the Lessor hereby directs each Lender to pay over to the Agent, for
distribution to the Construction Agent as set forth in paragraph (d), and
(ii) the Lessor shall pay over to the Agent, for distribution to the
Construction Agent as set forth in paragraph (d), its own funds (which shall
constitute a part of, and an increase in, the Lessor’s Invested Amount) in an
amount equal to the product of the Lessor’s Commitment Percentage times the
amount of Funding requested by the Construction Agent for such Funding Date. Any
provision of this Master Agreement that may be construed to the contrary
notwithstanding, all Construction Costs

 

2



--------------------------------------------------------------------------------

incurred during the Construction Term shall be paid through Advances (subject to
the satisfaction of the conditions precedent thereto set forth in this Master
Agreement), and neither Lessee, Construction Agent nor Guarantor shall have any
liability or responsibility for the direct payment of Construction Costs.

 

(c) Aggregate Limits on Funded Amounts. The aggregate amount that the Funding
Parties shall be committed to provide as Funded Amounts under this Master
Agreement and the Loan Agreement shall not exceed (x) the Construction Costs for
the Leased Property (including, without limitation, the costs of acquiring the
Land) or (y) $100,000,000 in the aggregate. The aggregate amount that any
Funding Party shall be committed to fund under this Master Agreement and the
Loan Agreement shall not exceed the lesser of (i) such Funding Party’s
Commitment and (ii) such Funding Party’s Commitment Percentage of the aggregate
Fundings requested under this Master Agreement.

 

(d) Notice, Time and Place of Fundings. With respect to each Funding, the
Construction Agent shall give the Lessor and the Agent an irrevocable prior
telephone (followed within one Business Day with written) or written notice not
later than (i) 12:00 noon, Atlanta, Georgia time, at least three Business Days
prior to the proposed Funding Date, in the case of LIBOR Advances and (ii) 11:00
a.m., Atlanta, Georgia time on the proposed Funding Date, in the case of Base
Rate Advances, pursuant, in each case, to a Funding Request in the form of
Exhibit A (a “Funding Request”), signed by an Authorized Officer of the
Construction Agent specifying the Funding Date, the amount of Funding requested
and whether such Funding shall be a LIBOR Advance or a Base Rate Advance or a
combination thereof. All documents and instruments required to be delivered on
the Initial Funding Date pursuant to this Master Agreement shall be delivered at
the offices of Greenberg Traurig LLP, 77 West Wacker Drive, Chicago, Illinois
60601, or at such other location as may be determined by the Lessor, the
Construction Agent and the Agent. Each Funding shall occur on a Business Day and
shall be in an amount equal to at least $500,000. All remittances made by any
Lender and the Lessor for any Funding shall be made in immediately available
funds by wire transfer to, or as is directed by, the Construction Agent, with
receipt by the Construction Agent not later than 4:00 p.m., Atlanta, Georgia
time, on the applicable Funding Date, upon satisfaction or waiver of the
conditions precedent to such Funding set forth in Section 3; such funds shall
(1) in the case of the initial Funding on the Initial Funding Date, be used
(A) to reduce the outstanding Lessor’s Invested Amount under the Abridged Lease,
and (B) to pay the Construction Agent for the payment or reimbursement of
Construction Costs incurred on or prior to the Initial Funding Date for which it
had not been previously reimbursed, and (2) in the case of each subsequent
Funding be paid to the Construction Agent for the payment of Construction Costs
incurred through such Funding Date and not previously paid.

 

(e) Construction Agent’s Deemed Representation for Each Funding. Each Funding
Request by the Construction Agent shall be deemed a reaffirmation of the
Lessee’s indemnity obligations in favor of the Indemnitees under the Operative
Documents and a representation and warranty from the Construction Agent to the
Lessor, the Agent and the Lenders that on the proposed Funding Date, (i) the
amount of Funding requested represents amounts owing in respect of the
Construction Costs incurred in respect of the Leased Property that are then due
to third parties in respect of the Construction, (ii) no Event of Default or
Potential Event of Default

 

3



--------------------------------------------------------------------------------

exists, (iii) the representations and warranties of the Obligors set forth in
Article IV are true and correct in all material respects as though made on and
as of such Funding Date, except to the extent such representations or warranties
relate solely to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date and (iv) the Construction Agent reasonably believes that
the Construction will be completed on or before the Funding Termination Date and
that the Construction Costs will not exceed the Construction Budget (as the
Construction Budget has theretofore been modified in accordance with the
Construction Agency Agreement).

 

(f) Not Joint Obligations. Notwithstanding anything to the contrary set forth
herein or in the other Operative Documents, but subject to Section 2.2(i) below,
each Lender’s and the Lessor’s commitments shall be several, and not joint. In
no event shall any Funding Party be obligated to fund an amount in excess of
such Funding Party’s Commitment Percentage of any Funding, or to fund amounts in
the aggregate in excess of such Funding Party’s Commitment.

 

(g) Non-Pro Rata Fundings. Notwithstanding anything to the contrary set forth in
this Master Agreement, but subject to Section 2.2(f) above, at the Agent’s
option, Fundings may be made by drawing on the Lessor’s Commitment for the Net
Invested Amount in an amount greater than the percentage that such Commitment to
fund the Net Invested Amount represents of the aggregate Commitments. In such
event, the Agent will adjust the amount to be funded by each Funding Party on
each Funding Date to take into account such non pro-rata funding of the Net
Invested Amount, provided that the Lessor (with respect to the Allocated Amount)
and each Lender will fund their Pro Rata Share of such amount. In no event will
the Lessor’s Net Invested Amount be less than the sum of the Upfront Fees, plus
5.1% of the aggregate Funded Amounts, exclusive of the Upfront Fees, or shall
any Funding Party have any obligation to fund any amount hereunder in excess of
the amount of such Funding Party’s Commitment.

 

(h) Commitment Fee. The Lessee shall pay to the Agent, for the ratable benefit
of each Funding Party based upon its Commitment Percentage of the aggregate
Commitments, a commitment fee (the “Commitment Fee”) for the period commencing
on the date hereof and including the Funding Termination Date, payable quarterly
in arrears on each Quarterly Payment Date and on the Funding Termination Date in
an amount equal to (i) the Commitment Fee Percentage, times (ii) an amount equal
to the aggregate Commitments, minus the aggregate Funded Amounts as of such day
times (iii) 1/360 times (iv) the number of days from and including the date
hereof (in the case of the first Quarterly Payment Date) or the immediately
preceding Quarterly Payment Date (in the case of each other Quarterly Payment
Date) to, but excluding, such Quarterly Payment Date or the Funding Termination
Date, as applicable. During the Construction Period, the Commitment Fee will be
funded by Advances (subject to the terms and conditions of this Master
Agreement), which may be made without the requirement that a Funding Request be
delivered with respect thereto and without regard to the minimum Funding amounts
specified in Section 2.2(d). On the Initial Funding Date, the Commitment Fee
accrued for the benefit of the Lessor under the Abridged Lease shall be funded
by the Advances made on such Initial Funding Date.

 

(i) Lessor’s Obligation to Fund; Construction Agent’s Obligation to Draw. In the
event that any Lender defaults in its obligation to fund hereunder after all of
the applicable

 

4



--------------------------------------------------------------------------------

conditions precedent to such Funding have been satisfied, (i) first the other
Lenders and the Lessor shall fund such defaulting Lender’s portion in accordance
with Section 8.4(d) hereof, and (ii) second, to the extent any portion of such
Funding remains unfunded, the Lessor shall fund such remaining portion. In the
event that the Lessor funds any such amount, such amount shall increase the Net
Invested Amount until such time as the Lessor is reimbursed for such amount by
the defaulting Lender or otherwise. The Construction Agent hereby agrees that it
shall submit a Funding Request as frequently as may be required to ensure that
the unreimbursed Construction Costs incurred since the previous Funding do not
exceed $10,000,000 at any one time. In the event that the Lessor terminates the
Construction Agency Agreement in accordance with the terms thereof as a result
of a defaulting Lender, the Construction Agent shall nevertheless be entitled to
be reimbursed by Advances for all Construction Costs incurred by the
Construction Agent prior to such termination for which the Construction Agent
has not been previously reimbursed as long as the conditions precedent to such
Advances set forth herein are satisfied.

 

SECTION 2.3. Funded Amounts and Interest and Yield Thereon.

 

(a) Allocation of Invested Amount. The Lessor’s Invested Amount for the Leased
Property outstanding from time to time shall be allocated, on a pro rata basis
(based on the aggregate Funded Amounts), to the LIBOR Advances and the Base Rate
Advances, and shall accrue yield (“Yield”) at the Lessor Rate, computed using
the actual number of days elapsed and a 360 day year. If all or a portion of the
principal amount of or Yield on the Lessor’s Invested Amount shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall, without limiting the rights of the Lessor under the Lease,
to the maximum extent permitted by law, accrue Yield at the Overdue Rate, from
the date of nonpayment until paid in full (both before and after judgment).

 

(b) Interest. Each Lender’s Funded Amount for the Leased Property outstanding
from time to time shall accrue interest as provided in the Loan Agreement.

 

(c) Construction Term Yield and Interest. During the Construction Term, in lieu
of the payment of accrued interest, on each Payment Date, each Lender’s Funded
Amount shall automatically be increased by the amount of interest accrued and
unpaid on the Loans pursuant to the Loan Agreement during the Rent Period ending
immediately prior to such Payment Date. Similarly, in lieu of the payment of
accrued Yield, on each Payment Date, the Lessor’s Invested Amount shall
automatically be increased by the amount of Yield accrued on the Lessor’s
Invested Amount during the Rent Period ending immediately prior to such Payment
Date. Such increases in Funded Amounts shall occur without any disbursement of
funds by the Funding Parties, without the requirement that a Funding Request be
delivered with respect thereto and without regard to the minimum Funding amounts
specified in Section 2.2(d).

 

(d) Rent Periods. The Funded Amounts shall be allocated to LIBOR Advances with a
Rent Period of three (3) months unless, three Business Days prior to the last
day of any Rent Period, TPC shall deliver (which delivery may be by facsimile)
to the Lessor and the Agent a notice substantially in the form of Exhibit G
(each, a “Payment Date Notice”), appropriately completed, specifying the
allocation of the Funded Amounts related to such Rent Period to LIBOR Advances
and Base Rate Advances as set forth in such Payment Date Notice, provided

 

5



--------------------------------------------------------------------------------

that no such allocation to LIBOR Advances shall be in an amount less than
$1,000,000. Each such Payment Date Notice shall be irrevocable.

 

(e) Prepaid Rent. On the first Payment Date to occur after the Completion Date,
the Lessee shall make a prepayment of Basic Rent (in addition to the Basic Rent
otherwise due on such Payment Date) in an aggregate amount equal to $500,000
(the “Prepaid Rent Amount”). Such Prepaid Rent Amount shall be held by the
Lessor, and shall be paid over by the Lessor to the Agent on each subsequent
Payment Date(s) occurring after the end of the fiscal quarter in which the
payment of the Prepaid Rent Amount is made to be credited against the Lessee’s
obligation to pay Basic Rent on such Payment Date(s) until such Prepaid Rent
Amount has been reduced to zero. Such prepayment of Basic Rent shall not affect
the calculation of interest on the Loans or Yield. If an Event of Default exists
and the Agent so requests, the Lessor shall turn over the remaining Prepaid Rent
Amount, if any, to the Agent for application in accordance with this Master
Agreement.

 

SECTION 2.4. Lessee Owner for Tax Purposes. With respect to the Leased Property,
it is the intent of the Lessee and the Funding Parties that for federal, state
and local tax purposes and bankruptcy and commercial law purposes the Lease
shall be treated as the repayment and security provisions of a loan by the
Lessor to the Lessee, and that the Lessee shall be treated as the legal and
beneficial owner entitled to any and all benefits of ownership of the Leased
Property and all payments of Basic Rent during the Lease Term shall be treated
as payments of interest. Each of Lessee and each Funding Party agrees to file,
or cause to be filed, all federal, state and local tax returns filed by it or on
its behalf consistently with such intent. Nevertheless, each Obligor
acknowledges and agrees that neither the Agent, nor any Funding Party, nor any
other Person has made any representations or warranties concerning the tax,
financial, accounting or legal characteristics or treatment of the Operative
Documents and that each Obligor has obtained and relied solely upon the advice
of its own tax, accounting and legal advisors concerning the Operative Documents
and the accounting, tax, financial and legal consequences of the transactions
contemplated therein. In addition, without limiting the foregoing, the Funding
Parties agree, consistent with the foregoing intended treatment, that all tax
abatements, inducements, incentives and other benefits of any nature or
character at any time awarded, credited or paid in respect of the Leased
Property, whether through Tennessee state or local programs and whether provided
by or through public or private agencies or parties, shall belong to, and be the
exclusive property entitlement of, TPC (or Guarantor), including without
limitation, Tennessee TIIP Program benefits, TVA-Valley Advantage Benefits,
TVA-Enhanced Growth Credit Benefits, and Tennessee Sales Tax incentives, in each
case for so long as the Lessee leases the Leased Property pursuant to the Lease
(or purchases the Leased Property in accordance with the Lease). The Lessor
shall, upon the Lessee’s request, subject to the Lessee’s approval and at the
Lessee’s expense, timely file with the appropriate taxing authorities or local
governmental agencies, with the Lessee’s assistance, any forms and other
documentation required by law to be filed by the Lessor in order to secure such
tax abatements, inducements, incentives, and other aforementioned benefits
credited or paid in respect of the Leased Property, and to which the Lessee is
otherwise entitled, which forms or other documentation are prepared by the
Lessee and submitted by the Lessee to the Lessor for filing, provided that such
filing does not, and will not, in the reasonable judgment of the Lessor, result
in any recourse liability to the Lessor.

 

6



--------------------------------------------------------------------------------

SECTION 2.5. Amounts Due Under Lease. Anything else herein or elsewhere to the
contrary notwithstanding, it is the intention of the Lessee and the Funding
Parties that: (i) subject to clauses (ii) and (iii) below, the amount and timing
of Basic Rent due and payable from time to time from the Lessee under the Lease
shall be equal to the aggregate payments due and payable with respect to
interest on the Loans and Yield on the Lessor’s Invested Amount on each Payment
Date; (ii) if the Lessee elects the Purchase Option or becomes obligated to
purchase the Leased Property under the Lease, the Funded Amounts, all interest
and Yield thereon and all other obligations of the Lessee owing to the Funding
Parties shall be paid in full by the Lessee, (iii) if the Lessee properly elects
the Remarketing Option, (A) the Lessee will only be required to pay the Recourse
Deficiency Amount and the other amounts required to be paid pursuant to
Section 14.6 of the Lease, which amounts shall be used to pay to the Lenders the
principal of the Loans and to the Lessor the Allocated Amount in part, and
(B) the Lessee shall only be required to pay to the Lenders the remaining
principal amount of the Loans and to the Lessor the remaining Allocated Amount
and the Lessor’s Net Invested Amount, to the extent of the proceeds of the sale
of the Leased Property in accordance with Section 14.6 of the Lease; and
(iv) upon an Event of Default resulting in an acceleration of the Lessee’s
obligation to purchase the Leased Property under the Lease, the amounts then due
and payable by the Lessee under the Lease shall include all amounts necessary to
pay in full the Loans, and accrued interest thereon, the Lessor’s Invested
Amount and accrued Yield thereon and all other obligations of the Lessee owing
to the Agent and the Funding Parties pursuant to the Operative Documents.

 

ARTICLE III

CONDITIONS PRECEDENT; DOCUMENTS

 

SECTION 3.1. Conditions to the Obligations of the Funding Parties on the Initial
Funding Date. The obligations of the Lessor and each Lender to carry out their
respective obligations under Section 2 of this Master Agreement to be performed
on the Initial Funding Date shall be subject to the fulfillment to the
satisfaction of, or waiver by, each such party hereto (acting directly or
through its counsel) on or prior to the Initial Funding Date of the following
conditions precedent, provided that the obligations of any Funding Party shall
not be subject to any conditions contained in this Section 3.1 which are
required to be performed by such Funding Party:

 

(a) Documents. The following documents shall have been executed and delivered by
the respective parties thereto:

 

(i) Loan Agreement; Guaranty Agreement; Etc. Counterparts of the Loan Agreement,
duly executed by the Lessor, the Agent and each Lender shall have been delivered
to the Agent. The Note, duly executed by the Lessor, shall have been delivered
to the Agent. The Guaranty Agreement, duly executed by the Guarantor, shall have
been delivered to the Agent. The Agent’s Fee Letter, duly executed by the
Lessee, shall have been delivered to the Agent, and the Lessor Yield Letter,
duly executed by the Lessee, shall have been delivered to the Lessor.

 

(ii) Master Agreement. Counterparts of this Master Agreement, duly executed by
the parties hereto, shall have been delivered to the Agent.

 

7



--------------------------------------------------------------------------------

(iii) Construction Agency Agreement. Counterparts of the Construction Agency
Agreement, duly executed by the parties thereto shall have been delivered to the
Agent.

 

(iv) Lease. Counterparts of the Lease, duly executed by the Lessee and the
Lessor, shall have been delivered to the Agent and the original, chattel paper
copy of the Lease shall have been delivered to the Agent.

 

(v) Obligor’s Resolutions and Incumbency Certificate, etc. The Agent shall have
received (x) a certificate of the Secretary or an Assistant Secretary of each
Obligor, attaching and certifying as to (i) the Board of Directors’ (or
appropriate committee’s) resolution duly authorizing the execution, delivery and
performance by it of each Operative Document to which it is or will be a party,
(ii) the incumbency and signatures of persons authorized to execute and deliver
such documents on its behalf, and (iii) the certificate of incorporation or
limited liability company agreement, as the case may be, and (y) good standing
certificates for each Obligor from the state of its formation and, in the case
of TPC, from Tennessee.

 

(vi) Lessor’s Consents and Incumbency Certificate, etc. The Agent and the
Guarantor shall have received a certificate of the Secretary or an Assistant
Secretary of the Lessor attaching and certifying as to (i) the consents of the
managers of the Lessor duly authorizing the execution, delivery and performance
by it of each Operative Document to which it is or will be a party and (ii) the
incumbency and signatures of persons authorized to execute and deliver such
documents on its behalf.

 

(vii) Deed and Purchase Agreement. A copy of the Deed(s) duly executed by the
Seller and in recordable form, and copies of the Purchase Agreement, shall each
have been delivered to the Agent by the Lessee.

 

(viii) Lease Supplement. The original of the Lease Supplement, duly executed by
the Lessee and the Lessor and in recordable form, shall have been delivered to
the Agent by the Lessee.

 

(ix) Mortgage and Assignment of Lease and Rents. Counterparts of the Mortgage,
duly executed by the Lessor and in recordable form, shall have been delivered to
the Agent (which Mortgage shall secure the Lease Balance); and counterparts of
the Assignment of Lease and Rents in recordable form, duly executed by the
Lessor, shall have been delivered to the Agent by the Lessor.

 

(x) Security Agreement and Assignment. (1) Counterparts of the Security
Agreement and Assignment, duly executed by the Construction Agent, with an
acknowledgment and consent thereto satisfactory to the Lessor and the Agent duly
executed by the General Contractor, and complete copies of the Construction
Contract certified by the Construction Agent, shall have been delivered to the
Lessor and the Agent (it being understood and agreed that if no Construction
Contract exists on the Initial Funding Date, such delivery shall not be a
condition precedent to the Funding on

 

8



--------------------------------------------------------------------------------

the Initial Funding Date, and in lieu thereof the Construction Agent shall
deliver complete copies of the Security Agreement and Assignment and consent
concurrently with or promptly after the Construction Agent’s entering into such
contract) and (2) a Construction Budget shall have been delivered to the Agent.

 

(xi) Survey. The Lessee shall have delivered, or shall have caused to be
delivered, to the Lessor and the Agent, an accurate survey certified to the
Lessor and the Agent in a form reasonably satisfactory to the Lessor and the
Agent and prepared within ninety (90) days of the Closing Date (or such other
longer time period agreed to by the Lessor and the Agent) by a Person reasonably
satisfactory to the Lessor and the Agent. Such survey shall (1) be acceptable to
the Title Insurance Company for the purpose of providing extended coverage to
the Lessor and a lender’s comprehensive endorsement to the Agent, (2) show no
material encroachments on the Land by structures owned by others, and no
material encroachments from any part of the Leased Property onto any land owned
by others, and (3) disclose no state of facts reasonably objectionable to the
Lessor, the Agent or the Title Insurance Company.

 

(xii) Title and Title Insurance. The Lessor shall have received from a title
insurance company acceptable to the Lessor and the Agent an ALTA Owner’s Policy
of Title Insurance issued by such title insurance company and the Agent shall
have received from such title insurance company an ALTA Mortgagee’s Policy of
Title Insurance issued by such title insurance company, in each case, in the
amount of the projected cost of acquisition and construction of the Leased
Property, reasonably acceptable in form and substance to the Lessor and the
Agent, respectively (collectively, the “Title Policy”). The Title Policy shall
be dated as of the Initial Funding Date, and, to the extent permitted under
Applicable Law, shall include such affirmative endorsements as the Lessor or the
Agent shall reasonably request.

 

(xiii) Environmental Audit and related Reliance Letter. The Agent shall have
received an Environmental Audit for the Leased Property, which shall be
conducted in accordance with ASTM standards and shall not include a
recommendation for further investigation and shall be otherwise satisfactory to
the Lessor and the Agent; and the firm that prepared the Environmental Audit for
the Leased Property shall have delivered to the Agent a letter stating that the
Agent and the Funding Parties may rely upon such firm’s Environmental Audit of
the Land, it being understood that the Lessor’s and the Agent’s acceptance of
any such Environmental Audit shall not release or impair the Lessee’s
obligations under the Operative Documents with respect to any environmental
liabilities relating to the Leased Property.

 

(xiv) Evidence of Insurance. The Agent shall have received from the Construction
Agent certificates of insurance evidencing compliance with the provisions of
Section 2.9 of the Construction Agency Agreement (including the naming of the
Agent and the Funding Parties as additional insured or loss payee as set forth
in Section 2.9 of the Construction Agency Agreement), in form and substance
reasonably satisfactory to the Lessor and the Agent.

 

9



--------------------------------------------------------------------------------

(xv) UCC Financing Statement; Recording Fees; Transfer Taxes. The Agent shall
have received satisfactory evidence of (i) the execution (if required by
applicable law) and delivery by the Lessee and the Lessor to Agent of a UCC-1
financing statement to be filed with the Secretary of State of the applicable
State (or other appropriate filing office) and the county where the Land is
located, respectively, and such other Uniform Commercial Code financing
statements as any Funding Party deems necessary or desirable in order to perfect
such Funding Party’s or the Agent’s interests and (ii) the payment of all
recording and filing fees and taxes with respect to any recordings or filings
made of the Deed, the Memorandum of Lease, the Mortgage and the Assignment of
Lease and Rents.

 

(xvi) Opinions. An opinion of Alston & Bird, counsel for the Obligors, addressed
to the Agent and the Funding Parties, containing such matters as the parties to
whom it is addressed shall reasonably request, shall have been delivered to the
Agent.

 

(xvii) Good Standing Certificate. The Agent shall have received good standing
certificate for the Lessor from the appropriate offices of the States of
Tennessee and Delaware.

 

(b) Litigation. No action or proceeding shall have been instituted or, to the
knowledge of any Funding Party, threatened nor shall any governmental action,
suit, proceeding or investigation be instituted or threatened before any
Governmental Authority, nor shall any order, judgment or decree have been issued
or proposed to be issued by any Governmental Authority, to set aside, restrain,
enjoin or prevent the performance of this Master Agreement or any transaction
contemplated hereby or by any other Operative Document or which would reasonably
be expected to result in a Material Adverse Effect.

 

(c) Legality. In the opinion of such Funding Party or its counsel, the
transactions contemplated by the Operative Documents shall not violate any
Applicable Law, and no change shall have occurred or been proposed in Applicable
Law that would make it illegal for such Funding Party to participate in any of
the transactions contemplated by the Operative Documents.

 

(d) No Events. (i) No Event of Default, Potential Event of Default, Event of
Loss or Event of Taking relating to the Leased Property shall have occurred and
be continuing, (ii) no action shall be pending or threatened by a Governmental
Authority to initiate a Condemnation or an Event of Taking, and (iii) there
shall not have occurred any event that would reasonably be expected to have a
Material Adverse Effect since December 31, 2003.

 

(e) Representations. Each representation and warranty of the parties hereto or
to any other Operative Document contained herein or in any other Operative
Document shall be true and correct in all material respects as though made on
and as of the Initial Funding Date, except to the extent such representations or
warranties relate solely to an earlier date, in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date.

 

10



--------------------------------------------------------------------------------

SECTION 3.2. Conditions to the Obligations of Lessee. The obligations of the
Lessee to lease the Leased Property from the Lessor are subject to the
fulfillment on the Initial Funding Date to the satisfaction of, or waiver by,
the Lessee, of the following conditions precedent:

 

(a) General Conditions. The conditions set forth in Section 3.1 that require
fulfillment by the Lessor or the Lenders shall have been satisfied, and the
execution and delivery of the Operative Documents to be executed by the Lessor
or the Lenders in connection with the Leased Property.

 

(b) Legality. In the reasonable opinion of the Lessee or its counsel, the
transactions contemplated by the Operative Documents shall not violate any
Applicable Law, and no change shall have occurred or been proposed in Applicable
Law that would make it illegal for the Lessee to participate in any of the
transactions contemplated by the Operative Documents.

 

SECTION 3.3. Conditions to the Obligations of the Funding Parties on each
Funding Date. The obligations of the Lessor and each Lender to carry out their
respective obligations under Section 2 of this Master Agreement to be performed
on each Funding Date shall be subject to the fulfillment to the satisfaction of,
or waiver by, each such party hereto (acting directly or through their
respective counsel) on or prior to each such Funding Date of the following
conditions precedent, provided that the obligations of any Funding Party shall
not be subject to any conditions contained in this Section 3.3 which are
required to be performed by such Funding Party:

 

(a) Funding Request. The Lessor and the Agent shall have received from the
Construction Agent the Funding Request therefor pursuant to Section 2.2(d).

 

(b) Condition Fulfilled. As of such Funding Date, the condition set forth in
Section 3.1(d) shall have been satisfied.

 

(c) Representations. As of such Funding Date, both before and after giving
effect to the Funding requested by the Construction Agent on such date, the
representations and warranties that the Construction Agent is deemed to make
pursuant to Section 2.2(e) shall be true and correct on and as of such Funding
Date as though made on and as of such Funding Date, except to the extent such
representations or warranties relate solely to an earlier date, in which case
such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date.

 

(d) No Bonded Stop Notice or Filed Mechanics Lien. As of such Funding Date, and
as to any Funded Amount requested for the Leased Property on such Funding Date,
(i) none of the Lessor, the Agent or any Lender has received a bonded notice to
withhold loan funds that has not been discharged by the Construction Agent, and
(ii) no mechanic’s liens or materialman’s liens have been filed against the
Leased Property that have not been discharged by the Construction Agent, bonded
over in a manner reasonably satisfactory to the Agent or insured over by the
Title Insurance Company.

 

11



--------------------------------------------------------------------------------

SECTION 3.4. Delivery of Appraisal. On or before the date that is 180 days after
the Closing Date, the Lessee shall deliver to the Agent a report of the
Appraiser (an “Appraisal”), paid for by the Lessee, which shall meet the
requirements of the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, shall be satisfactory to each Funding Party and shall state in a manner
satisfactory to each Funding Party the estimated “fair market” value of the Land
and the Building to be constructed thereon. Such Appraisal must show that the
“as vacant” value of the Leased Property (determined as if the Building had
already been completed in accordance with the Plans and Specifications) is at
least equal to $39,000,000. Failure by the Lessee to deliver such Appraisal on
or before such date shall constitute a Construction Agency Event of Default.

 

SECTION 3.5. Completion Date Conditions. The occurrence of the Completion Date
with respect to the Leased Property shall be subject to the fulfillment to the
satisfaction of, or waiver by, the Required Funding Parties (acting directly or
through their respective counsel) of the following conditions precedent:

 

(a) Title Policy Endorsements. The Construction Agent shall have furnished to
the Agent, for the benefit of the Funding Parties, the following endorsements to
the Title Policy (each of which shall be subject to no exceptions other than
those reasonably acceptable to the Agent): a date-down endorsement (redating and
confirming the coverage provided under the Title Policy and each endorsement
thereto) and a “Form 9” endorsement (if available in the applicable
jurisdiction), in each case, effective as of a date not earlier than the date of
completion of the Construction. The Construction Agent shall also deliver to the
Agent copies of (i) a certificate or certificates of occupancy for the Leased
Property or other legally equivalent permission to occupy the Leased Property,
and (ii) a certificate from an architect or engineer reasonably satisfactory to
the Agent to the effect that the Building has been completed substantially in
accordance with the Plans and Specifications.

 

(b) Construction Completion. The Construction shall have been completed
substantially in accordance with the Plans and Specifications (subject to punch
list requirements) and all Applicable Laws, and the Leased Property shall be
ready for occupancy and operation. All fixtures, equipment and other property
contemplated under the Plans and Specifications to be incorporated into or
installed in the Leased Property shall have been substantially incorporated or
installed, free and clear of all Liens except for Permitted Liens. The
Construction Agent shall have provided to the Agent a list, in reasonable
detail, of the Funded Equipment.

 

(c) Environmental Audit and related Reliance Letter. The Construction Agent
shall deliver to the Agent an updated Environmental Audit for the Leased
Property, which shall be conducted in accordance with ASTM standards and shall
not include a recommendation for further investigation and shall be otherwise
satisfactory to the Lessor and the Agent; and the firm that prepared the
Environmental Audit for the Leased Property shall have delivered to the Agent a
letter stating that the Agent and the Funding Parties may rely upon such firm’s
Environmental Audit, it being understood that the Lessor’s and the Agent’s
acceptance of any such Environmental Audit shall not release or impair the
Lessee’s obligations under the Operative Documents with respect to any
environmental liabilities relating to the Leased Property.

 

12



--------------------------------------------------------------------------------

(d) Construction Agent Certification. The Construction Agent shall have
furnished the Lessor and the Agent with a certification of the Construction
Agent (substantially in the form of Exhibit F) that:

 

(i) all amounts owing to third parties for the Construction have been paid in
full (other than contingent obligations for which the Construction Agent has
made adequate reserves), and no litigation or proceedings are pending, or to the
best of the Construction Agent’s knowledge, are threatened, against the Leased
Property or the Construction Agent which could reasonably be expected to have a
Material Adverse Effect; it being understood that the Construction Agent shall
have the right to contest any such litigation or proceeding, provided that the
Construction Agent has provided security in respect of such contest in an amount
and in a form reasonably acceptable to the Funding Parties;

 

(ii) all material consents, licenses and permits and other governmental
authorizations or approvals required for such Construction and operation of the
Leased Property have been obtained and are in full force and effect;

 

(iii) the Leased Property has available all services of public facilities and
other utilities necessary for use and operation of the Leased Property for its
intended purposes, including, without limitation, adequate water, gas and
electrical supply, storm and sanitary sewerage facilities, telephone, other
required public utilities and means of access between the Building and public
streets for pedestrians and motor vehicles;

 

(iv) all material agreements, easements and other rights, public or private,
which are necessary to permit the lawful use and operation of the Leased
Property as the Lessee intends to use the Leased Property under the Lease and
which are necessary to permit the lawful intended use and operation of all then
intended utilities, driveways, roads and other means of egress and ingress to
and from the same have been obtained and are in full force and effect and the
Construction Agent has no knowledge of any pending modification or cancellation
of any of the same; and the use of the Leased Property does not depend on any
variance, special exception or other municipal approval, permit or consent that
has not been obtained and is in full force and effect for its continuing legal
use; and

 

(v) to the Construction Agent’s knowledge, the Leased Property is in compliance
in all material respects with all applicable zoning laws and regulations.

 

(e) Calculation of Recourse Deficiency Amount. The Construction Agent shall
deliver to the Agent a calculation, in reasonable detail, of the Recourse
Deficiency Amount, which calculation shall be satisfactory to the Agent, as
evidenced by the Agent’s written acceptance thereof.

 

(f) Reduction of Commitments. Effective as of the Completion Date, the
Commitments of the Funding Parties shall be reduced to their respective
outstanding Funded Amounts (after giving effect to any Funding on the Completion
Date).

 

13



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1. Representations of the Guarantor. Effective as of the date hereof,
and as of each Funding Date, the Guarantor represents and warrants to each of
the other parties hereto as follows:

 

(a) Significant Subsidiaries; TPC. At the date hereof, the Guarantor has no
Significant Subsidiaries other than those Persons listed on Schedule 4.1(a). TPC
is a Wholly Owned Subsidiary of the Guarantor.

 

(b) Good Standing and Power. The Guarantor and each Significant Subsidiary is a
corporation, bank or trust company, duly organized and validly existing in good
standing under the laws of the jurisdiction of its incorporation (which, in the
case of each Significant Subsidiary, is set forth as of the date hereof in
Schedule 4.1(a)), and each has the corporate power to own its property and to
carry on its business as now being conducted and is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it therein or in which the transaction of its
business makes such qualification necessary, except where the failure to be so
qualified, or to be in good standing, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

 

(c) Corporate Authority. The Guarantor has full corporate power and authority to
execute, deliver and perform, and to incur its obligations under, each of the
Operative Documents to which it is a party, all of which have been duly
authorized by all proper and necessary corporate action. No consent or approval
of the Guarantor’s stockholders is required as a condition to the validity or
performance or the exercise by the Agent or the Funding Parties of any of their
rights or remedies under any Operative Document.

 

(d) Authorizations. All authorizations, consents, approvals, registrations,
notices, exemptions and licenses with or from any Governmental Authority and
other Persons which are necessary for the execution, delivery and performance by
the Guarantor of, and the incurrence and performance of each of its obligations
under, each of the Operative Documents to which it is a party, and the exercise
by the Agent and the Funding Parties of their remedies under each of the
Operative Documents have been effected or obtained and are in full force and
effect.

 

(e) Binding Obligation. Upon execution and delivery of this Master Agreement by
all parties hereto, this Master Agreement and the Guaranty constitute the valid
and legally binding obligation of the Guarantor enforceable in accordance with
their respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

 

(f) Litigation. Except as described in Schedule 4.1(f) hereto, there are no
proceedings or investigations now pending or, to the knowledge of the Guarantor,
threatened against or involving the Guarantor or any Significant Subsidiary
before any court or arbitrator or before or by any Governmental Authority in
which there is a reasonable likelihood of an adverse

 

14



--------------------------------------------------------------------------------

determination and which, individually or in the aggregate, if determined
adversely to the interests of the Guarantor or any Significant Subsidiary, would
reasonably be expected to have a Material Adverse Effect.

 

(g) No Conflicts. There is no statute, regulation, rule, order or judgment, and
no provision of any agreement or instrument binding upon the Guarantor or any
Significant Subsidiary, or affecting their respective properties, and no
provision of the certificate of incorporation or by-laws of the Guarantor or any
Significant Subsidiary, that would prohibit, conflict with or in any way impair
the execution, delivery, or performance of the terms of, or incurrence of any
obligations of the Guarantor under, any Operative Document, or result in or
require the creation or imposition of any Lien on any of the properties of the
Guarantor or any Significant Subsidiary as a consequence of the execution,
delivery and performance of any Operative Document, except for those Liens
created by the Operative Documents.

 

(h) Financial Condition. (i) The consolidated balance sheet of the Guarantor and
its Subsidiaries as of December 31, 2003, together with consolidated statements
of income, retained earnings, paid-in capital and surplus and cash flows for the
fiscal year then ended, certified by Ernst & Young LLP, and the consolidated
balance sheet of the Guarantor and the Subsidiaries as of March 31, 2004,
together with consolidated statements of income and cash flows for the three
months then ended, heretofore delivered to the Agent and the Funding Parties,
fairly present the consolidated financial condition of the Guarantor and the
Subsidiaries and the results of their operations and transactions in their
surplus accounts as of the dates and for the periods referred to and have been
prepared in accordance with GAAP.

 

(i) There has been no material adverse change in the business, properties,
condition (financial or otherwise) or operations, present or prospective, of the
Guarantor or any of its Significant Subsidiaries since the date of the balance
sheet dated March 31, 2004 referred to in Section 4.1(h)(i).

 

(ii) Taxes. Each of the Guarantor and the Significant Subsidiaries has filed or
caused to be filed all tax returns that are required to be filed and paid all
taxes that are required to be shown to be due and payable on said returns or on
any assessment made against it or any of its property and all other taxes,
assessments, fees, liabilities, penalties or other charges imposed on it or any
of its property by any Governmental Authority, except for any taxes,
assessments, fees, liabilities, penalties or other charges which are being
contested in good faith and (unless the amount thereof is not material to the
Guarantor’s consolidated financial condition) for which adequate reserves have
been established in accordance with GAAP and except to the extent that the
failure to so file and/or pay, in the aggregate has not had, and could not
reasonably be expected to have, a Material Adverse Effect.

 

(i) Margin Regulations. The making of the Advances and the use of the proceeds
thereof as contemplated hereby will not violate or be inconsistent with any of
the provisions of Regulation U, T or X (or any successor regulations) of the
Federal Reserve Board.

 

15



--------------------------------------------------------------------------------

(j) Compliance with ERISA. Except to the extent that any of the following,
either individually or in the aggregate, has not had, and could not reasonably
be expected to have, a Material Adverse Effect, (i) each member of the ERISA
Group is in compliance with the applicable provisions of ERISA and the Code with
respect to each Plan, and (ii) no member of the ERISA Group has (A) an
accumulated funding deficiency under Section 412 of the Code in respect of any
Pension Plan, whether or not waived, (B) failed to make any contribution or
payment to any Pension Plan, or made any amendment to any Pension Plan, which
has resulted or could result in the imposition of a Lien or the posting of a
bond or other security under Section 302(f) of ERISA or Section 401(a)(29) of
the Code, (C) incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA, all of which
have been paid or (D) engaged in a transaction with respect to a Plan, which
(assuming the taxable period of such transaction, within the meaning of
Section 4975(f)(2) of the Code, to have expired as of the date hereof) has
resulted or could reasonably be expected to result in such member being subject
to a material tax or penalty imposed by Section 4975 of the Code or Section 502
of ERISA.

 

(k) Not an Investment Company. Neither the Guarantor nor TPC is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

 

(l) Environmental Protection. None of the environmental investigations, studies,
audits, tests, reviews or other environmental analyses delivered to the
Guarantor or any Significant Subsidiary in relation to any property or facility
now or previously owned or leased by the Guarantor or any Significant Subsidiary
reveals any environmental condition which, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

 

(m) Disclosure. All information relating to the Guarantor or its Subsidiaries
heretofore delivered in writing by the Guarantor or TPC to the Agent or any
Funding Party in connection with the negotiation, execution and delivery of this
Master Agreement is true and correct in all material respects. As of the date
hereof, there is no material fact of which the Guarantor is aware which,
individually or in the aggregate, would reasonably be expected by the Guarantor
to adversely influence any Funding Party’s credit analysis relating to the
Guarantor and its Subsidiaries which has not been disclosed to the Funding
Parties in writing.

 

SECTION 4.2. Representations of TPC. Effective as of the date hereof, and as of
each Funding Date, TPC represents and warrants to each of the other parties
hereto as follows:

 

(a) Existence and Power. TPC (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation, (ii) has the
limited liability company power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (iii) is duly qualified as a
foreign entity and in good standing under the laws of Tennessee and of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, other than in such jurisdictions
where the failure to be so qualified and in good standing has not had, and would
not be reasonably expected to have, a Material

 

16



--------------------------------------------------------------------------------

Adverse Effect, and (iv) is in compliance with all Requirements of Law, except
to the extent that the failure to comply therewith, in the aggregate, has not
had, and would not be reasonably expected to have, a Material Adverse Effect.

 

(b) Company and Governmental Authorization; No Contravention. The execution,
delivery and performance by TPC of this Master Agreement and the other Operative
Documents to which the TPC is party (i) are within the limited liability company
powers of TPC, (ii) have been duly authorized by all necessary limited liability
company or other applicable action, (iii) require no Governmental Action and
(iv) do not contravene, or constitute a default under, any provision of
Requirement of Law or Contractual Obligation of TPC that would reasonably be
expected to have a Material Adverse Effect or (v) result in the creation or
imposition of any Lien on any of the properties or revenues of TPC (other than
any Lien created by the Operative Documents).

 

(c) Binding Effect. Upon execution and delivery of this Master Agreement by all
parties hereto, this Master Agreement and the other Operative Documents to which
TPC is party constitute valid and binding agreements of TPC and will constitute
valid and binding obligations of the TPC, in each case enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law).

 

(d) Use of Proceeds. The proceeds of the Funded Amounts made under this Master
Agreement will be used by the Construction Agent for the purposes described in
Section 2.2 . None of such proceeds will be used, directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
any “margin stock” within the meaning of Regulation U.

 

(e) Rights in Respect of the Leased Property. TPC is not a party to any contract
or agreement to sell any interest in the Leased Property or any part thereof,
other than as contemplated by the Operative Documents.

 

(f) Hazardous Materials – Leased Property.

 

(i) Except as described in the related Environmental Audit, on the Initial
Funding Date, there are no Hazardous Materials present at, upon, under or within
the Leased Property or released or transported to or from the Leased Property
(except in compliance in all material respects with all Applicable Law).

 

(ii) No Governmental Actions have been taken or are in process or have been
threatened, which could reasonably be expected to subject the Leased Property or
any Funding Party to any Claims or Liens with respect to the Leased Property
under any Environmental Law or would otherwise have a Material Adverse Effect.

 

(iii) The Lessee has, or will obtain on or before the date required by
Applicable Law, all Environmental Permits necessary to operate the Leased
Property, if any, in accordance with Environmental Laws and is complying with
and has at all times

 

17



--------------------------------------------------------------------------------

complied with all such Environmental Permits, except to the extent the failure
to obtain such Environmental Permits or to so comply would not have a Material
Adverse Effect.

 

(iv) Except as set forth in the Environmental Audit, to the knowledge of the
Lessee, no written notice, notification, demand, written request for
information, citations, summons, complaint or order has been issued or filed to
or with respect to the Lessee, no penalty has been assessed on the Lessee and no
investigation or review is pending or threatened by any Governmental Authority
or other Person in each case relating to the Leased Property with respect to any
alleged material violation or liability of the Lessee under any Environmental
Law. To the knowledge of the Lessee, no material written notice, notification,
demand, written request for information, citations, summons, complaint or order
has been issued or filed to or with respect to any other Person, no material
penalty has been assessed on any other Person and no investigation or review is
pending or threatened by any Governmental Authority or other Person relating to
the Leased Property with respect to any alleged material violation or liability
under any Environmental Law by any other Person.

 

(v) The Leased Property and each portion thereof are presently in compliance in
all material respects with all Environmental Laws, and there are no present or,
to the knowledge of the Lessee, past facts, circumstances, activities, events,
conditions or occurrences regarding the Leased Property (including without
limitation the release or presence of Hazardous Materials) that would reasonably
be anticipated to (A) form the basis of a material Claim against the Leased
Property, any Funding Party or the Lessee, (B) cause the Leased Property to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law, (C) require the filing or recording of any notice
or restriction relating to the presence of Hazardous Materials in the real
estate records in the county or other appropriate municipality in which the
Leased Property is located, other than notices filed in the ordinary cause of
business, or (D) prevent or interfere with the continued operation and
maintenance of the Leased Property as contemplated by the Operative Documents.

 

For purposes of this Section 4.2(f), the term “material” with respect to any
event or circumstance means that such event or circumstance would reasonably be
anticipated to result in criminal liability or any civil liability in excess of
$1,000,000 on the part of any Funding Party, or in the aggregate on the part of
all of the Funding Parties, or to otherwise have a Material Adverse Effect.

 

(g) Leased Property. The present condition of the Leased Property conforms in
all material respects with all conditions or requirements of all existing
permits and approvals issued with respect to the Leased Property, and the
Lessee’s future intended use of the Leased Property under the Lease does not, in
any material respect, violate any Applicable Law. No material notices,
complaints or orders of violation or non-compliance have been issued or, to the
best of TPC’s or Guarantor’s knowledge, threatened or contemplated by any
Governmental Authority with respect to the Leased Property or any present or
intended future use thereof. All material agreements, easements and other
rights, public or private, which are necessary to permit the lawful use and
operation of the Leased Property as the Lessee intends to use the Leased
Property

 

18



--------------------------------------------------------------------------------

under the Lease and which are necessary to permit the lawful intended use and
operation of all presently intended utilities, driveways, roads and other means
of egress and ingress to and from the same have been, or to the Lessee’s best
knowledge will be, obtained and are or will be in full force and effect, and the
Lessee has no knowledge of any pending material modification or cancellation of
any of the same.

 

(h) Flood Hazard Areas. No portion of the Leased Property is located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or other applicable agency, or if any Building located on the Leased
Property is located in an area identified as a special flood hazard area by the
Federal Emergency Management Agency or other applicable agency, then flood
insurance has been obtained for the Leased Property in accordance with the Lease
and in accordance with the National Flood Insurance Act of 1968, as amended.

 

SECTION 4.3. Survival of Representations and Effect of Fundings.

 

(a) Survival of Representations and Warranties. All representations and
warranties made in Sections 4.1 and 4.2 shall survive delivery of the Operative
Documents and every Funding, and shall remain in effect until all of the
Obligations are fully and irrevocably paid.

 

(b) Each Funding a Representation. Each Funding accepted by the Construction
Agent shall be deemed to constitute a representation and warranty by each
Obligor to the effect of Sections 4.1 and 4.2.

 

SECTION 4.4. Representations of the Lessor. Effective as of the date hereof and
as of each Funding Date, the Lessor represents and warrants to the Agent, the
Lenders, TPC and the Guarantor (provided that the representations and warranties
set forth in paragraphs (j) through (n) below are made solely for the benefit of
the Guarantor) as follows:

 

(a) Securities Act. The interest being acquired or to be acquired by the Lessor
in the Leased Property is being acquired for its own account, without any view
to the distribution thereof or any interest therein, provided that the Lessor
shall be entitled to assign, convey or transfer its interest in accordance with
Section 6.1.

 

(b) Due Organization, etc. The Lessor is a limited liability company duly
organized and validly existing in good standing under the laws of Delaware and
is duly qualified and in good standing in each jurisdiction where the failure to
be so qualified would materially adversely affect the Lessor’s ability to
perform its obligations under the Operative Documents to which it is, or will
be, a party and has full power, authority and legal right to execute, deliver
and perform its obligations under the Lease, this Master Agreement and each
other Operative Document to which it is or will be a party.

 

(c) Due Authorization; Enforceability, etc. This Master Agreement and each other
Operative Document to which the Lessor is or will be a party have been or will
be duly authorized, executed and delivered by or on behalf of the Lessor and
are, or upon execution and delivery will be, legal, valid and binding
obligations of the Lessor enforceable against it in accordance with their
respective terms, except as such enforceability may be limited by

 

19



--------------------------------------------------------------------------------

applicable bankruptcy, insolvency, or similar laws affecting creditors’ rights
generally and by general equitable principles.

 

(d) No Conflict. The execution and delivery by the Lessor of the Lease, this
Master Agreement and each other Operative Document to which the Lessor is or
will be a party, are not or will not be, and the performance by the Lessor of
its obligations under each will not be, inconsistent with its organizational
documents, do not and will not contravene any Applicable Law applicable
generally to parties providing financing and do not and will not contravene any
provision of, or constitute a default under, any material Contractual Obligation
of Lessor, do not and will not require the consent or approval of, the giving of
notice to, the registration with or taking of any action in respect of or by,
any Governmental Authority applicable generally to parties providing financing,
except such as have been obtained, given or accomplished, and the Lessor
possesses all requisite regulatory authority to undertake and perform its
obligations under the Operative Documents, in each case if such contravention,
default or failure to obtain, give or accomplish such consent, approval, notice
or registration would materially adversely affect the Lessor’s ability to
perform its obligations under the Operative Documents to which it is or will be
a party.

 

(e) Litigation. There are no pending or, to the knowledge of the Lessor,
threatened actions or proceedings against the Lessor before any court,
arbitrator or administrative agency with respect to any Operative Document or
that would have a material adverse effect upon the ability of the Lessor to
perform its obligations under this Master Agreement or any other Operative
Documents to which it is or will be a party.

 

(f) Lessor Liens. No Lessor Liens (other than those created by the Operative
Documents) exist on the Initial Funding Date on the Leased Property, or any
portion thereof, and the execution, delivery and performance by the Lessor of
this Master Agreement or any other Operative Document to which it is or will be
a party will not subject the Leased Property, or any portion thereof, to any
Lessor Liens (other than those created by the Operative Documents).

 

(g) Employee Benefit Plans. The Lessor is not and will not be making its
investment hereunder, and is not performing its obligations under the Operative
Documents, with the assets of an “employee benefit plan” (as defined in
Section 3(3) of ERISA) or “plan” (as defined in Section 4975(e)(1) of the Code).

 

(h) No Offering. The Lessor has not offered the Note to any Person in any manner
that would subject the issuance thereof to registration under the Securities Act
or any applicable state securities laws.

 

(i) Investment Company. The Lessor is not an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

 

(j) Financial Statements. The financial statements provided to the Guarantor by
the Lessor or by SunTrust Banks, Inc. (“STI”) have been prepared in accordance
with GAAP consistently applied throughout the periods covered thereby. There are
no material transactions,

 

20



--------------------------------------------------------------------------------

agreements or accounts that have not been properly recorded in the accounting
records underlying the financial statements of the Lessor provided to the
Guarantor by the Lessor.

 

(k) Sole Member. STI is the sole member of the Lessor and, in its capacity as
the sole member of Lessor, is entitled to the profits and the losses of the
Lessor. There is only one class of equity in the Lessor. Profits or losses
resulting from the Lessor’s equity investment in the Transaction are included in
the overall profits and losses of the Lessor.

 

(l) Fair Value. The gross fair value of the Leased Property is less than half of
the total fair value of the assets of the Lessor. The “fair value” of the assets
of the Lessor has been determined as follows: (i) by excluding the value of any
asset within a Silo (as defined in paragraph (m) below), (ii) for those
transactions accounted for by the Lessor as leveraged leases pursuant to FAS 13,
the fair value of the related leased properties have been determined on a gross
basis prior to the application of leveraged lease accounting (recognizing that
equity investments by the Lessor in another entity, including those accounted
for as leveraged leases, should not be grossed up), (iii) the determination of
fair value of the Lessor’s assets leased by the Lessor under operating leases to
lessees has been determined without regard to residual value guarantees,
remarketing arrangements, non-recourse financings, purchase options or any other
contractual provisions, whether between the Lessor and the Guarantor or other
parties, that might otherwise impact the fair value of the Lessor’s assets, and
(iv) for assets other than the Leased Property that qualify as finance leases,
fair value has been determined as the sum of the fair values of the
corresponding finance lease receivables and unguaranteed residual values.

 

(m) Source of Funds. The Lessor has not financed an amount equal to or greater
than 95% of the fair value of the Leased Property, on either an individual or an
aggregate basis, with the proceeds of non-recourse debt or the sale of
participations that are recourse solely to a specified transaction, targeted
equity or any other type of funding that would result in the Leased Property
being essentially the only source of repayment (in aggregate, a “Silo”).

 

(n) Consolidation. The Lessor is consolidated on a voting interest basis with
STI, its sole member, which is a publicly traded corporation, in accordance with
FIN 46 and the Leased Property is included therein. The Lessor is included in
STI’s consolidated financial statements filed with the Securities and Exchange
Commission.

 

SECTION 4.5. Representations of Each Lender. Effective as of the date hereof, as
of the Closing Date and as of each Funding Date, each Lender represents and
warrants to the Lessor and to each Obligor as follows:

 

(a) Securities Act. The interest being acquired or to be acquired by such Lender
in the Funded Amounts is being acquired for its own account, without any view to
the distribution thereof or any interest therein, provided that such Lender
shall be entitled to assign, convey or transfer its interest in accordance with
Section 6.2.

 

(b) Employee Benefit Plans. Such Lender is not and will not be making its
investment hereunder, and is not performing its obligations under the Operative
Documents, with

 

21



--------------------------------------------------------------------------------

the assets of an “employee benefit plan” (as defined in Section 3(3) of ERISA)
or “plan” (as defined in Section 4975(e)(1) of the Code).

 

ARTICLE V

COVENANTS OF THE GUARANTOR AND THE LESSOR

 

SECTION 5.1. Affirmative Covenants. The Guarantor will:

 

(a) Financial Statements; Compliance Certificates. Furnish:

 

(i) to the Agent, as soon as available, but in no event more than 60 days
following the end of each of the first three quarters of each fiscal year,
copies of the Guarantor’s Quarterly Report on Form 10-Q being filed with the
SEC, which shall include a consolidated balance sheet and consolidated income
statement of the Guarantor and the Subsidiaries for such quarter;

 

(ii) to the Agent, as soon as available, but in no event more than 90 days
following the end of each fiscal year, a copy of the Guarantor’s Annual Report
on Form 10-K being filed with the SEC, which shall include the consolidated
financial statements of the Guarantor and the Subsidiaries, together with a
report thereon by Ernst & Young LLP (or other independent certified public
accountants reasonably satisfactory to the Funding Parties), for such year;

 

(iii) to the Agent, together with each report delivered pursuant to Sections
5.1(a)(i) and (ii), a certificate of the Guarantor, signed by a Responsible
Officer, in substantially the form of Exhibit H, stating whether, as of the last
date of the financial statements included in such report, any event or
circumstance existed which constituted a Default (and, if so, detailing the
facts with respect thereto) and whether the Guarantor was in compliance with the
covenants set forth in this Article V, together with calculations to establish
the Guarantor’s compliance with the covenants contained in Sections 5.3(a),
(c) and (d);

 

(iv) to the Agent and the Funding Parties, promptly upon the filing by the
Guarantor with the SEC or any national securities exchange of any registration
statement (other than a registration statement on Form S-8 or an equivalent
form) or regular periodic report (other than the reports referred to in Sections
5.1(a)(i) and (ii)), notification of such filing; and, at the request of any
Funding Party, the Guarantor shall deliver to such Funding Party, a copy of such
filing (excluding exhibits);

 

(v) to the Agent and the Funding Parties, promptly upon the mailing thereof to
the shareholders of the Guarantor generally copies of all financial statements,
reports and proxy statements so mailed;

 

(vi) to the Agent and the Funding Parties, promptly upon their becoming publicly
available, the “Parent Company Only Financial Statements for Bank Holding
Companies” (Form FR Y-9LP or any successor form of the Federal Reserve Board) of

 

22



--------------------------------------------------------------------------------

the Guarantor and the “Consolidated Financial Statements for Bank Holding
Companies” (Form FR Y-9C or any successor form of the Federal Reserve Board) of
the Guarantor;

 

(vii) to the Agent and the Funding Parties, within five Business Days of any
Responsible Officer of the Guarantor obtaining knowledge of any Default, if such
Default is then continuing, a certificate of a Responsible Officer of the
Guarantor stating that such certificate is a “Notice of Default” and setting
forth the details thereof and the action which the Guarantor is taking or
proposes to take with respect thereto; and

 

(viii) to the Agent and the Funding Parties, such additional information,
reports or statements, regarding the business, financial condition or results of
operations of the Guarantor and its Significant Subsidiaries, as the Agent or
the Funding Parties from time to time may reasonably request, provided, however,
that the Guarantor shall not be obligated to furnish to any Funding Party any
information hereunder that the Guarantor determines in good faith to be
restricted from disclosure under applicable law or to constitute confidential
and competitively sensitive or privileged information.

 

The obligations of the Guarantor under this Section 5.1(a) (other than those set
forth in paragraphs (iii) and (vii) hereof) shall be deemed satisfied when and
to the extent that the material or information required to be delivered is
posted and available on the SEC’s website (or, in the case of paragraph (vi), on
the Federal Reserve Board of Governors website (Federalreserve.gov)).

 

(b) Corporate Existence. Except as permitted by Section 5.2(b), maintain, and
cause each Significant Subsidiary to maintain, its corporate existence in good
standing and qualify and remain qualified to do business as a foreign
corporation in each jurisdiction in which the character of the properties owned
or leased by it therein or in which the transaction of its business is such that
the failure to qualify, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

(c) Authorizations. Obtain, make and keep in full force and effect all
authorizations from and registrations with Governmental Authorities required for
the validity or enforceability of the Operative Documents.

 

(d) Conduct of Business. (A) Preserve, renew and keep in full force and effect,
and cause each Significant Subsidiary to preserve, renew and keep in full force
and effect, all its franchises and licenses necessary or desirable in the normal
conduct of its business and the loss of which, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect, and (B) comply,
and cause each Significant Subsidiary to comply, with all applicable laws,
orders, rules and regulations of all Governmental Authorities the failure with
which so to comply, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

(e) Taxes. Pay and discharge, and cause each Significant Subsidiary to pay and
discharge, all taxes, assessments and governmental charges upon it, its income
and its properties prior to the date on which penalties are attached thereto,
except to the extent that (i) such taxes,

 

23



--------------------------------------------------------------------------------

assessments and governmental charges shall be contested in good faith and by
appropriate proceedings by the Guarantor or such Significant Subsidiary, as the
case may be or (ii) unless the amount thereof is not material to the Guarantor’s
consolidated financial condition, adequate reserves are maintained (in
accordance with GAAP) by the Guarantor or such Significant Subsidiary, as the
case may be, with respect thereto, and any failure to pay and discharge such
taxes, assessments and governmental charges would not reasonably be expected to
have a Material Adverse Effect.

 

(f) Insurance. Maintain, and cause each Significant Subsidiary to maintain,
insurance with reputable insurance companies against such risks, of such types
(including general liability, larceny, embezzlement or other criminal
misappropriation insurance), on such properties and in such amounts as is
customarily maintained by similar businesses similarly situated (it being
understood that the Guarantor and each Subsidiary may self-insure against such
risks to such extent as is customary for similar businesses similarly situated).

 

(g) Inspection. Permit the Agent and the Funding Parties to have one or more of
their officers and employees, or any other Person designated by the Agent or the
Funding Parties, to the extent reasonably requested by the Agent or a Funding
Party, upon not less than three (3) Business Days’ notice not more than once in
each calendar year (unless an Event of Default has occurred and is continuing,
in which case, such limitations as to notice and frequency shall not apply), for
the sole purpose of monitoring the Guarantor’s compliance with its obligations
hereunder, to discuss the business and affairs of the Guarantor and its
Significant Subsidiaries with officers of the Guarantor; provided that nothing
herein shall require the Guarantor or any Significant Subsidiary to provide to
any Person information that the Guarantor determines in good faith to be
restricted from disclosure under applicable law or to constitute confidential
and competitively sensitive or privileged information; and provided, further,
that if Section 7.01(g) of the Revolving Credit Agreement is amended, this
paragraph (g) shall be deemed to be amended to conform thereto upon written
notice of such amendment to the Revolving Credit Agreement by the Guarantor to
the Agent.

 

(h) Maintenance of Property. Maintain, keep and preserve and cause each
Significant Subsidiary to maintain, keep and preserve all of its properties in
good repair, working order and condition (normal wear and tear excepted) and
from time to time make all necessary and proper repairs, renewals, replacements,
and improvements thereto, except to the extent that any failure so to maintain,
keep and preserve such properties, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

(i) ERISA. Furnish to the Agent and the Funding Parties:

 

(i) within ten days after a Responsible Officer knows that any “reportable
event” (as defined in Section 4043(b) of ERISA), other than a reportable event
for which the 30-day notice requirement has been waived by the PBGC, has
occurred with respect to a Pension Plan, a statement setting forth details as to
such reportable event and the action proposed to be taken with respect thereto;

 

24



--------------------------------------------------------------------------------

(ii) within ten days after receipt thereof, a copy of any notice that the
Guarantor or any member of the ERISA Group may receive from the PBGC relating to
the intention of the PBGC to terminate any Pension Plan or to appoint a trustee
to administer any Plan;

 

(iii) within ten days after filing with any affected party (as such term is
defined in Section 4001 of ERISA) of a notice of intent to terminate a Pension
Plan, a copy of such notice and a statement setting forth the details of such
termination, including an estimate of the amount of liability, if any, of the
Guarantor or any member of the ERISA Group under Title IV of ERISA with respect
to the termination;

 

(iv) within ten days after the adoption of an amendment to a Pension Plan if,
after giving effect to such amendment, the Pension Plan is a plan described in
Section 4021(b) of ERISA, a statement setting forth the details thereof;

 

(v) within 30 days after withdrawal from a Pension Plan during a plan year for
which the Guarantor or any member of the ERISA Group could be subject to
liability under Section 4063 or 4064 of ERISA, a statement setting forth the
details thereof, including an estimate of the amount of such liability;

 

(vi) within 30 days after cessation of operations by the Guarantor or any member
of the ERISA Group at a facility under the circumstances described in
Section 4062(e) of ERISA, a statement setting forth the details thereof,
including an estimate of the amount of liability of the Guarantor or a member of
the ERISA Group under Title IV of ERISA;

 

(vii) within ten days after adoption of an amendment to a Pension Plan which
would require security to be given to the Pension Plan pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, a statement setting
forth the details thereof, including the amount of such security;

 

(viii) within ten days after failure by the Guarantor or any member of the ERISA
Group to make payment to a Pension Plan which would give rise to a lien in favor
of the Plan under Section 302(f) of ERISA, a statement setting forth the details
thereof, including the amount of such lien;

 

(ix) within ten days after the due date for filing with the PBGC, pursuant to
Section 412(n) of the Code, of a notice of failure to make a required
installment or other payment with respect to a Pension Plan, a statement setting
forth details as to such failure and the action proposed to be taken with
respect thereto; and

 

(x) within 30 days after receipt thereof by the Guarantor or any member of the
ERISA Group from the sponsor of a Multiemployer Plan, a copy of each notice
concerning the imposition of withdrawal liability on the Guarantor or such
member or the termination or reorganization of a Multiemployer Plan.

 

25



--------------------------------------------------------------------------------

SECTION 5.2. Negative Covenants. The Guarantor will not:

 

(a) Liens. Create, incur, assume or suffer to exist any Lien (other than General
Permitted Liens) upon or in any of its property or assets, whether now owned or
hereafter acquired.

 

(b) Mergers, Consolidations and Sales of Assets. Enter into any merger,
consolidation or share exchange, or any Material Asset Disposition (as defined
below), or permit any Significant Subsidiary so to do, except that:

 

(i) any Significant Subsidiary may merge or consolidate (A) with or into the
Guarantor (provided that the Guarantor shall be the continuing or surviving
corporation), (B) with or into any one or more Wholly Owned Subsidiaries or
(C) with or into any other Person if the resulting direct or indirect
disposition of the stock of such Significant Subsidiary by the Guarantor would
not constitute a Material Asset Disposition;

 

(ii) any Subsidiary or group of Subsidiaries may enter into any Material Asset
Disposition by which its assets are transferred to the Guarantor or a Wholly
Owned Subsidiary;

 

(iii) the Guarantor or any Subsidiary may merge or consolidate with or into or,
in the case of the Guarantor, engage in a share exchange with, any corporation;
provided that (A) in the case of the merger, consolidation or share exchange by
the Guarantor, the Guarantor shall be the continuing or surviving corporation
or, in the case of a merger or consolidation involving The Bank of New York or
TPC, the continuing and surviving corporation after such merger or consolidation
shall be the Guarantor or a Significant Subsidiary of the Guarantor,
(B) immediately after such merger, consolidation or share exchange, no Default
shall have occurred and be continuing and (C) such merger, consolidation or
exchange does not constitute a Material Asset Disposition;

 

(iv) the Guarantor may merge or consolidate with or into or engage in a share
exchange with another corporation where the Guarantor is not the surviving
corporation; provided that (A) immediately after such merger, consolidation or
share exchange, no Default shall have occurred and be continuing, (B) the
surviving entity executes an agreement assuming all of the Guarantor’s
obligations under the Operative Documents, which agreement shall be in form and
substance reasonably satisfactory to the Required Funding Parties and (C) the
Guarantor shall have delivered a written opinion of counsel to the Guarantor, in
form and substance (and subject to customary qualifications) reasonably
satisfactory to the Required Funding Parties, to the effect that such agreement
is the legal, valid and binding obligation of the surviving entity, enforceable
against the surviving entity in accordance with its terms; and

 

(v) the Guarantor or any Significant Subsidiary may make any sale or other
disposition of assets required as a condition to any regulatory approval for the
acquisition of any Insured Subsidiary or in order not to violate any applicable
law, regulation or order in connection with such acquisition.

 

26



--------------------------------------------------------------------------------

For purposes of this Section 5.2(b), the term “Material Asset Disposition” means
any transaction consisting of the sale, lease, transfer or other disposition of
assets having a book value at the time of such transaction equal to or greater
than 25% of the book value of all assets of the Guarantor and the Subsidiaries
at such time (with any group of related sales, leases, transfers or other
dispositions being treated as one transaction for purposes of determining
whether the same is a Material Asset Disposition); provided that the term
“Material Asset Disposition” shall in no event include any sale or sales of
assets (including in connection with securitization transactions) consisting
solely of accounts receivable or any sale, lease, transfer or other disposition
of (i) any assets sold or disposed of in the ordinary course of business or
(ii) obsolete or worn-out property no longer used or useful in the business in
which used (including securitization transactions).

 

SECTION 5.3. Financial Covenants. The Guarantor will:

 

(a) Stockholders’ Equity. Not permit Stockholders’ Equity to be less than
$5,000,000,000 as of the last day of any fiscal quarter.

 

(b) Regulatory Capital Requirements. (i) Maintain, and cause each Insured
Subsidiary to maintain, at all times such minimum amount of regulatory capital
as may then be prescribed (whether by regulation, order or agreement) by the
Federal Reserve Board (in the case of the Guarantor and each Insured Subsidiary
that is a state member bank), the Federal Deposit Insurance Corporation (or any
successor Governmental Authority) (in the case of each Insured Subsidiary that
is a state nonmember bank) or the Office of the Comptroller of the Currency (or
any successor Governmental Authority) (in the case of each Insured Subsidiary
that is a national banking association).

 

(i) Ensure that each Insured Subsidiary will be “adequately capitalized” for
purposes of 12 U.S.C. § 1831o (or any successor provision) at all times after
the date 180 days after such Person shall have become an Insured Subsidiary.

 

(c) Nonperforming Assets Coverage Ratio. Not permit the Nonperforming Assets
Coverage Ratio to be less than 2.50 to 1.00 as of the last day of any fiscal
quarter.

 

(d) Double Leverage Ratio. Not permit the Double Leverage Ratio to exceed 1.30
to 1.00 as of the last day of any fiscal quarter.

 

SECTION 5.4. Use of Proceeds. TPC will use the proceeds of the Advances solely
to pay, or to reimburse itself for, Construction Costs.

 

SECTION 5.5. Further Assurances. Upon the written request of the Lessor or the
Agent, the Lessee, at its own cost and expense, will cause all financing
statements (including precautionary financing statements), fixture filings and
other similar documents, to be recorded or filed at such places and times in
such manner, as may be necessary to preserve, protect and perfect the interest
of the Lessor, the Agent and the Lenders in the Leased Property as contemplated
by the Operative Documents.

 

SECTION 5.6. Additional Required Appraisals. If, as a result of any change in
Applicable Law after the date hereof, an appraisal of the Leased Property is
required during the

 

27



--------------------------------------------------------------------------------

Lease Term under Applicable Law with respect to any Funding Party’s interest
therein, such Funding Party’s Funded Amount with respect thereto or the
Operative Documents, then the Lessee shall pay the reasonable cost of such
appraisal.

 

SECTION 5.7. Lessor’s Covenants. The Lessor covenants and agrees that, unless
the Agent, the Guarantor and the Lenders (or the Guarantor alone in the case of
paragraphs (d) through (g)) shall have otherwise consented in writing:

 

(a) the proceeds of the Loans received from the Lenders will be used by the
Lessor solely to acquire the Leased Property and to pay the Construction Agent
for certain Construction Costs associated therewith. No portion of the proceeds
of the Loans will be used by the Lessor (i) in connection with, whether directly
or indirectly, any tender offer for, or other acquisition of, stock of any
corporation with a view towards obtaining control of such other corporation or
(ii) directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of purchasing or carrying any Margin Stock;

 

(b) it shall not consent to or permit the creation of any easement or other
restriction against the Leased Property other than as permitted pursuant to
Article VI of the Lease;

 

(c) it shall not incur or permit to exist, and will promptly discharge each
Lessor Lien and shall indemnify the Lenders and the Lessee for any loss, cost,
expense or diminution in value of the Leased Property resulting from, or
incurred as a result of, such Lessor Liens;

 

(d) upon request of the Guarantor, it will deliver to the Guarantor, or its
independent auditors, if requested by the Guarantor (i) as soon as available and
in any event within 20 days after the end of each fiscal quarter (other than the
fourth fiscal quarter), a consolidated balance sheet of the Lessor as of the end
of such fiscal quarter and of related statements of income for such quarter and
the portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous fiscal year, prepared
in accordance with GAAP certified by a manager or officer of the Lessor and of
STI, (ii) as soon as available and in any event within 45 days after the end of
each fiscal year, a consolidated balance sheet of the Lessor as of the end of
such fiscal year and the related statements of income for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, prepared in accordance with GAAP, certified by a manager or officer
of the Lessor and STI and (iii) within 15 days after the end of each fiscal
quarter (provided that the Lessor will use its best efforts to deliver such
certificate within 10 days), a certificate in substantially the form set forth
in Exhibit J, executed by an officer or manager of the Lessor and STI, provided
that, if the Lessor’s fiscal year is not a calendar year, the Lessor will also
deliver such a certificate on or before each January 15, and provided, further,
that if the Lessor believes that it will be unable to deliver such a certificate
in the future or that it cannot make the representation set forth in
Section 4.4(l) or (m), then the Lessor, at its option, shall either (A) provide
documentation, based on GAAP and reasonably acceptable to the Guarantor, to
certify that the Lessor is a “voting interest entity” as defined in FIN 46
(which will be renewed as required), (B) obtain additional assets such that
after giving effect thereto, such representation is accurate or (C) transfer its
right, title and interest in some, or all, of the Leased Property to another
Affiliate of STI such that after giving effect to such transfer, such
representation is accurate (and the parties hereto hereby agree

 

28



--------------------------------------------------------------------------------

that the Lessor may make such transfer without the need to obtain the consent of
any party hereto);

 

(e) in the event that the Guarantor believes that it is reasonably possible that
the value of the Leased Property could exceed 30% (or such lower percentage as
reasonably determined by the Lessee) of the total assets of the Lessor, upon the
request of the Guarantor, the Lessor shall provide to the Guarantor
representations, and supporting schedules and analyses, setting forth the
Lessor’s evaluation and conclusion that the Lessor is a voting interest entity
in accordance with paragraphs 5a, b and c of FIN 46, including, but not limited
to, quarterly and annual expected loss calculations;

 

(f) it will not (A) incur additional non-recourse indebtedness with respect to
the Leased Property, (B) change the character of non-targeted equity or recourse
borrowing in any way that would result in the Leased Property being essentially
the only source of repayment of such funding source, or (C) make any
distributions from the Lessor that would, in the case of any of the foregoing
clauses (A), (B) and (C), result in such non-recourse funding being equal to or
exceeding 95% of the fair value of the Leased Property; and

 

(g) at any time, upon request of the Guarantor, permit the Guarantor or an agent
of the Guarantor and the Guarantor’s independent auditors to examine the
Lessor’s books and records and visit the offices and properties of the Lessor
during business hours for the purpose of examining such materials, (A) for the
purpose of verifying the accuracy of the representations and warranties set
forth in the certificate delivered pursuant to paragraph (d)(iii) above or in
Section 4.4(l), (m) or (n), or (B) for the purpose of reviewing the materials
supporting the conclusion that the Lessor is a voting interest entity if the
circumstances described in paragraph (e) or paragraph (d)(iii)(A) above exist or
the Lessor has breached its representations or warranties set forth in
Section 4.4(l), (m) or (n) or in any certificate delivered pursuant to paragraph
(d)(iii) above, provided that the Guarantor and each such agent shall execute
and deliver to the Lessor an agreement regarding the confidentiality of the
Lessor’s books and records and related information in form and substance
reasonably satisfactory to the Lessor.

 

At any time, the Lessor may submit to the Guarantor, for the Guarantor’s
acceptance, documentation based on GAAP to certify that the Lessor is a “voting
interest entity” as defined by FIN 46, which documentation shall be renewed as
required. The Guarantor agrees to consider, and to request its independent
accountants to consider, such documentation in good faith. If the Guarantor
accepts such determination, in its reasonable discretion, the Lessor shall not
be required to comply with the covenants set forth in paragraph (d)(iii),
(e) and (f) above, nor to make the representations set forth in Section 4.4(l)
or (m) for so long as such documentation is renewed at least annually within 15
days after the end of each calendar year and the Lessor has no reason to believe
that it has ceased to be a “voting interest entity” as defined in FIN 46.

 

(h) it shall deliver an opinion of counsel as to the enforceability of the
Operative Documents to which the Lessor is a party, in form reasonably
acceptable to the Lenders, to the Lenders on or before the date that is 60 days
after the Initial Funding Date.

 

29



--------------------------------------------------------------------------------

ARTICLE VI

TRANSFERS BY LESSOR AND LENDERS; DISTRIBUTIONS

 

SECTION 6.1. Lessor Transfers.

 

(a) The Lessor shall not assign, convey or otherwise transfer all or any portion
of its right, title or interest in, to or under the Leased Property (except to
the Lessee in accordance with the Lease or to SunTrust Bank) or any of the
Operative Documents without the prior written consent of the Lenders and, unless
an Event of Default has occurred and is continuing, the Guarantor, except that
without the prior written consent of any Lender, but, unless an Event of Default
has occurred and is continuing, with the prior written consent of the Guarantor
(such consent not to be unreasonably withheld), Lessor may assign (reserving all
rights of Lessor to indemnification relating to the period prior to such
transfer) all (but not less than all) of its right, title and interest in, to
and under the Leased Property and the Operative Documents to any wholly owned,
direct or indirect, U.S. subsidiary of STI (i) that has a net worth of at least
$75,000,000 or (ii) the obligations of which under the Operative Documents are
guaranteed by STI or another wholly-owned U.S. subsidiary of STI, having a net
worth of at least $75,000,000. If requested by the Guarantor or any Lender, STI
shall deliver to such requesting party a balance sheet (which may be unaudited)
for such subsidiary transferee. Lessor may, without the consent of the Lenders,
the Agent or the Guarantor, sell a participation in its rights in the Leased
Property and under the Operative Documents. Any proposed transferee of the
Lessor shall make the representations set forth in Section 4.4 to the other
parties hereto. The foregoing provisions of this Section 6.1(A) notwithstanding,
in any case, so long as no Event of Default has occurred and is continuing, the
Guarantor may reject any proposed transfer, assignment or other disposition of
any or all of Lessor’s interest in the Leased Property if, in the exercise of
the Guarantor’s reasonable discretion, such transfer, assignment or disposition
causes the Lessee to consolidate the Lessor or any portion of the Lessor under
GAAP.

 

(b) At any time, the Lessor may add additional Lenders pursuant to an Addition
Agreement, provided that (i) unless such Lender is an Affiliate of any Funding
Party, or an Event of Default has occurred and is continuing, the Guarantor has
approved the identity of such Lender, which approval shall not be unreasonably
withheld, (ii) after giving effect to such addition, the Lessor is not in
violation of its covenant set forth in Section 5.6(f), (iii) the Commitment of
such additional Lender is at least $5,000,000 and (iv) such additional Lender is
an Eligible Assignee. On the date any such Lender is added, such Lender shall
make Loans to the Lessor in an amount equal to such new Lender’s Commitment
Percentage of the outstanding Funding Amounts, which amount shall be applied to
reduce the Lessor’s Invested Amount. Lessee shall not be responsible for any
processing or recording fee or any costs or expenses incurred by the Lessor, the
Agent or any Lender in connection with such addition. Each additional Lender
shall make the representations set forth in Section 4.5 to the other parties
hereto.

 

SECTION 6.2. Lender Transfers.

 

(a) Any Lender may make, carry or transfer Loans at, to or for the account of,
any of its branch offices or the office of an Affiliate of such Lender.

 

30



--------------------------------------------------------------------------------

(b) Each Lender may assign all or a portion of its interests, rights and
obligations under this Master Agreement and the Loan Agreement (including all or
a portion of its Commitment and the Loans at the time owing to it) to any
Eligible Assignee; provided, however, that (i) the Agent and, except during the
continuance of an Event of Default, the Guarantor must give its prior written
consent to such assignment (which consents shall not be unreasonably withheld or
delayed) unless such assignment is to another Lender, (ii) unless such Lender is
assigning all of its Commitment, after giving effect to such assignment, the
Commitment of both the assignor and the assignee is at least $5,000,000 and
(iii) the parties to each such assignment shall execute and deliver to the Agent
an Assignment and Acceptance, and, unless such assignment is to an Affiliate of
such Lender, a processing and recordation fee of $3,500. Any such assignment of
the Loans shall include both the A Loans and the B Loans of such assigning
Lender, on a pro rata basis. The Lessee shall not be responsible for such
processing and recordation fee or any costs or expenses incurred by any Lender
or the Agent in connection with such assignment. From and after the effective
date specified in each Assignment and Acceptance, which effective date shall be
at least five (5) Business Days after the execution thereof, the assignee
thereunder shall be a party hereto and to the extent of the interest assigned by
such Assignment and Acceptance, have the rights and obligations of a Lender
under this Master Agreement and the Loan Agreement, provided that the assigning
Lender shall not be released from any of its obligations incurred prior to the
effective date of such assignment.

 

(c) Each Lender may, without the consent of the Agent or the Guarantor, sell
participations to one or more banks or other entities in all or a portion of its
rights and obligations under this Master Agreement and the Loan Agreement
(including all or a portion of its Commitments in the Loans owing to it),
provided, however, that (i) such Lender’s obligations under this Master
Agreement and the Loan Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating bank or other entity shall not be
entitled to any greater benefit than its selling Lender under the cost
protection provisions contained in Section 7.5 of this Master Agreement,
(iv) the Guarantor, the Agent and the other Lenders shall continue to deal
solely and directly with each Lender in connection with such Lender’s rights and
obligations under this Master Agreement and the other Operative Documents, and
such Lender shall retain the sole right to enforce the obligations of Lessor
relating to the Loans and to approve any amendment, modification or waiver of
any provisions of this Master Agreement and the Loan Agreement (except that such
Lender may permit the participant to approve any amendment, modification or
waiver which would reduce the principal of or the interest rate on its Loan,
extend the term of such Lender’s Commitment, reduce the amount of any fees to
which such participant is entitled or extend the final scheduled payment date of
any Loan) and (v) any participations and related transactions shall be at no
cost (directly or indirectly through Lessor or any other party) to the Obligors
and shall not impose any additional obligation on any Obligor. Any Lender
selling a participation hereunder shall provide prompt written notice to the
Agent and to the Guarantor of the name of such participant.

 

(d) Any Funding Party or participant may, in connection with the assignment or
participation or proposed assignment or participation, pursuant to this Section,
disclose to the assignee or participant or proposed assignee or participant, any
information relating to the Guarantor or its Subsidiaries furnished to such
Funding Party by or on behalf of the Guarantor.

 

31



--------------------------------------------------------------------------------

With respect to any disclosure of confidential, non-public, proprietary
information, such proposed assignee or participant shall agree in writing to use
the information only for the purpose of making any necessary credit judgments
with respect to this facility and not to use the information in any manner
prohibited by any law, including without limitation, the securities laws of the
United States. The proposed participant or assignee shall agree in writing not
to disclose any of such information except as permitted by this Master
Agreement. The proposed participant or assignee shall further agree to return
all documents or other written material and copies thereof received from any
Funding Party, the Agent or the Lessee relating to such confidential information
unless otherwise properly disposed of by such entity.

 

(e) Any Lender may at any time assign all or any portion of its rights under
this Master Agreement and the Note to a Federal Reserve Bank without complying
with the requirements of paragraph (b) above; provided that no such assignment
shall release such Lender from any of its obligations hereunder.

 

(f) The Lenders hereby acknowledge and agree that the Lessee shall have the
right to the quiet enjoyment of the Leased Property pursuant to the Lease,
whether or not a Loan Event of Default that is not an Event of Default has
occurred and is continuing, so long as no Event of Default has occurred and is
continuing.

 

SECTION 6.3. Distribution and Application of Rent Payments.

 

(a) Basic Rent. Each payment of Basic Rent (and any payment of interest on
overdue installments of Basic Rent) received by the Agent shall be distributed
pro rata to the Funding Parties to be applied to the amounts of accrued and
unpaid interest (including overdue interest) on the Loans and accrued and unpaid
Yield (including overdue Yield).

 

(b) Supplemental Rent. Each payment of Supplemental Rent received by the Agent
shall be paid to or upon the order of the Person owed the same in accordance
with the Operative Documents.

 

(c) Direction to Lessee and Construction Agent. The Lessor hereby directs the
Lessee and the Construction Agent to make all payments of Basic Rent, the Lease
Balance, the Construction Failure Payment, the Recourse Deficiency Amount and
the proceeds of all property insurance payments that are required to be paid to
the Lessor pursuant to the Operative Documents to the Agent.

 

SECTION 6.4. Distribution and Application of Purchase Payment. The payment by
the Lessee or the Construction Agent of:

 

(a) the purchase price for a consummated sale of the Lessor’s interest in the
Leased Property received by the Agent in connection with the Lessee’s exercise
of the Purchase Option under Section 14.1 of the Lease or the Construction
Agent’s exercise of its option to purchase the Lessor’s interest in the Leased
Property under Section 5.3 of the Construction Agency Agreement, or

 

32



--------------------------------------------------------------------------------

(b) the payment payable in connection with the Lessee’s compliance with its
obligation to purchase the Lessor’s interest in the Leased Property in
accordance with Section 14.2 or 14.3 of the Lease, or

 

(c) the Lease Balance in accordance with Section 10.1 or Section 10.2 of the
Lease, shall be distributed by Agent as promptly as possible, to the Funding
Parties pro rata for application to their respective Funding Party Balances.

 

SECTION 6.5. Distribution and Application to Funding Party Balances of Lessee
Payment of Recourse Deficiency Amount Upon Exercise of Remarketing Option and of
the Construction Failure Payment. The payment by the Lessee of the Recourse
Deficiency Amount to the Agent on the Lease Termination Date in accordance with
Section 14.6 or Section 14.7 of the Lease following the Lessee’s exercise of the
Remarketing Option, shall be distributed by the Agent on a pro rata basis to the
Lenders and the Lessor for application to the outstanding principal of the Loans
and the Allocated Amount. The payment by the Lessee or the Construction Agent of
the Construction Failure Payment pursuant to the Construction Agency Agreement
shall be distributed by the Agent, first on a pro rata basis to the Lenders and
the Lessor for application to the accrued and unpaid interest on the Loans and
accrued and unpaid Yield on the Allocated Amount, second on a pro rata basis to
the Lenders and the Lessor for application to reduce the principal of the Loans
and the Allocated Amount to zero, and third to the outstanding Lessor’s Net
Invested Amount.

 

SECTION 6.6. Distribution and Application to Funding Party Balances of
Remarketing Proceeds of Leased Property.

 

(a) Any payments received by the Lessor as proceeds from the sale of the Leased
Property sold after the Lessee’s exercise of the Remarketing Option or received
pursuant to Section 7.6, in each case so long as such payment is not a
Construction Failure Payment (which shall be governed by paragraph (b) below) or
proceeds received from a sale of the Leased Property after the Lease Termination
Date when no Event of Default has occurred (which sale after the Lease
Termination Date shall be governed by paragraph (C) below) shall be distributed
(or applied, in the case of clause third below) by the Lessor as promptly as
possible (it being understood that any such payment received by the Lessor on a
timely basis and in accordance with the provisions of the Lease shall be
distributed on the date received in the funds so received) in the following
order of priority:

 

first, to the extent not previously deducted from such proceeds, to the Agent,
the Funding Parties and the Lessee as reimbursement for any and all remarketing,
carrying (including management fees, insurance, maintenance, security,
build-out, utility, and tax charges, sale, closing or other transfer costs,
prorations or commissions (including broker fees, appraisal costs, legal fees
and expenses and transfer taxes), paid or incurred by the Agent, any Funding
Party or the Lessee, pro rata according to the amount of such costs and fees;

 

33



--------------------------------------------------------------------------------

second, to the Lenders and the Lessor pro rata for application to their Loans
and the Allocated Amount, an amount equal to the lesser of (i) such Loans and
the Allocated Amount and (ii) the Permitted Lease Balance;

 

third, to the Lessor for application to the Lessor’s Net Invested Amount, an
amount equal to the lesser of (i) the Lessor’s Net Invested Amounts and (ii) the
Permitted Lease Balance minus the amount distributed pursuant to clause second
above;

 

fourth, to the Lessee an amount equal to the Recourse Deficiency Amount paid by
the Lessee to the Lessor, plus interest on such Recourse Deficiency Amount from
the Lease Termination Date until the date of such sale, at a rate equal to the
Federal Funds Rate;

 

fifth, to the Lenders and the Lessor pro rata for application to the remaining
outstanding portion of their Loans and the Allocated Amount, if any, an amount
equal to such remaining Loans and Allocated Amount, plus the interest and Yield
accrued on such Loans and Allocated Amount from the Lease Termination Date until
the date of such sale or payment by Lessor;

 

sixth, to the Lessor for application to the remaining outstanding Net Invested
Amount, if any, an amount equal to such remaining Net Invested Amount, plus the
Yield accrued on such amount from the Lease Termination Date until the date of
such sale or payment by Lessor;

 

seventh, to the Funding Parties pro rata for application to any other amount
owing to the Funding Parties under the Operative Documents, an amount equal to
such other amounts; and

 

eighth, the excess, if any, to the Lessor.

 

To the extent that the proceeds applied pursuant to the foregoing sentence are
insufficient to pay to the Lessee the amount set forth in clause fourth above in
full, the Funding Parties hereby agree to pay to the Lessee, on a pro rata basis
(it being understood that if any Lender defaults in its obligation to pay its
share of such amount, the Lessor shall pay such share, and shall retain all of
its rights and claims against such defaulting Lender with respect thereto),
interest on the portion of the Recourse Deficiency Amount repaid to the Lessee
pursuant to such clause fourth from the Lease Termination Date until the date of
such sale or payment by Lessor, at a rate equal to the Federal Funds Rate (to
the extent the Lessee has not received such interest pursuant to such clause
fourth).

 

(b) Any payments received by the Lessor as proceeds from the sale of the Leased
Property sold following the payment of the Construction Failure Payment (which
Construction Failure Payment shall be distributed pursuant to Section 6.5) shall
be distributed (or applied, as appropriate) by the Lessor as promptly as
possible (it being understood that any such payment received by the Lessor on a
timely basis and in accordance with the provisions of the Construction Agency
Agreement shall be distributed on the date received in the funds so received) in
the following order of priority:

 

34



--------------------------------------------------------------------------------

first, to the Funding Parties or the Agent, as the case may be, in reimbursement
of all Construction Costs that are incurred by any of them, to the extent such
Construction Costs are capitalizable in accordance with GAAP, and all reasonable
costs, expenses (including legal fees) and taxes, if any, incurred by any of
them to maintain, insure and secure the Leased Property, remarket the Leased
Property and sell the Leased Property (including broker fees, appraisal costs,
title insurance costs, survey costs and advertising expenses), pro rata
according to the amount of such Construction Costs, costs, expenses and taxes;

 

second, to the Lenders and the Lessor pro rata for application to their Loans
and the Allocated Amount, an amount equal to the lesser of (i) such Loans and
the Allocated Amount and (ii) the Permitted Lease Balance;

 

third, to the Lessor for application to the Lessor’s Net Invested Amount, an
amount equal to the lesser of (i) the Lessor’s Net Invested Amounts and (ii) the
Permitted Lease Balance minus the amount distributed pursuant to clause second
above;

 

fourth, to the Construction Agent an amount equal to the Construction Failure
Payment paid by the Construction Agent to the Lessor;

 

fifth, to the Lenders and the Lessor, pro rata for application to the remaining
portion of their Loans and the Allocated Amount, if any, an amount equal to such
remaining Loans and Allocated Amount:

 

sixth, to the Lessor for application to the remaining outstanding Net Invested
Amount, if any, an amount equal to such remaining Net Invested Amount;

 

seventh, to the Funding Parties pro rata for application to any other amount
owing to the Funding Parties under the Operative Documents, an amount equal to
such other amounts; and

 

eighth, the excess, if any, to the Lessee.

 

(c) Any payments received by the Lessor as proceeds from the sale of the Leased
Property occurring after the Lease Termination Date, provided no Event of
Default shall have occurred, shall be distributed (or applied, as appropriate)
by the Lessor as promptly as possible in the following order of priority:

 

first, to the extent not previously deducted from such proceeds, to the Agent,
the Funding Parties and the Lessee as reimbursement for any and all remarketing,
carrying (including management fees, insurance, maintenance, security,
build-out, utility, and tax charges, sale, closing or other transfer costs,
prorations or commissions (including broker fees, appraisal costs, legal fees
and expenses and transfer taxes), paid or incurred by the Agent, any Funding
Party or the Lessee, pro rata according to the amount of such costs and fees ;

 

35



--------------------------------------------------------------------------------

second, to the Lenders and the Lessor pro rata for application to (i) their
Loans and the Allocated Amount, together with all accrued and unpaid Yield and
interest thereon, an amount equal to such Loans and the Allocated Amount,
together with all accrued and unpaid Yield and interest thereon and (ii) the
amounts paid to the Lessor pursuant to Section 8.4 (e), in the case of the
Lenders, and the Lessor’s Pro Rata Share of the amount paid by the Lessor to the
Lessee pursuant to the second paragraph of Section 14.7 of the Lease, in the
case of the Lessor, an amount equal to such paid amounts;

 

third, to the Lessor for application to the Lessor’s Net Invested Amount,
together with all accrued and unpaid Yield thereon, an amount equal to such Net
Invested Amount, together with all accrued and Yield thereon;

 

fourth, to the Lessor for amounts paid to the Lessee pursuant to Section 14.7 of
the Lease and not otherwise reimbursed to the Lessor pursuant to clause second
above;

 

fifth, , to the Funding Parties pro rata for application to any other amount
owing to the Funding Parties under the Operative Documents, an amount equal to
such other amounts; and

 

sixth, the excess, if any, to the Lessor.

 

SECTION 6.7. Distribution and Application of Payments Received When an Event of
Default Exists.

 

(a) Proceeds of Leased Property. Any payments received by the Lessor or the
Agent when an Event of Default exists, as

 

(i) proceeds from the sale of all or any portion of the Leased Property sold
pursuant to the exercise of the Lessor’s remedies pursuant to Article XIII of
the Lease, or

 

(ii) proceeds of any amounts from any insurer or any Governmental Authority in
connection with an Event of Loss or Event of Taking

 

shall if received by the Lessor be paid to the Agent as promptly as possible,
and shall be distributed or applied in the following order of priority:

 

first, to the Agent for any amounts reasonably expended by it in connection with
the Leased Property or the Operative Documents and not previously reimbursed to
it;

 

second, to the Lenders and the Lessor pro rata for application to their Loans
and the Allocated Amount, an amount equal to such Loans and Allocated Amount;

 

third, to the Lessor for application to its Net Invested Amount, an amount equal
to such Net Invested Amount;

 

36



--------------------------------------------------------------------------------

fourth, to the Funding Parties pro rata for application to any other amount
owing to the Funding Parties under the Operative Documents, an amount equal to
such other amounts; and

 

fifth, to the Lessee or the Person or Persons otherwise legally entitled thereto
pursuant to a valid court order or judgment, the excess, if any.

 

(b) Proceeds of Recoveries from Lessee. Any payments received by the Agent or
Lessor when an Event of Default exists, from the Lessee as a payment in
accordance with the Lease or from the Guarantor as a payment in accordance with
the Guaranty shall be paid to the Agent as promptly as possible, and shall then
be distributed or applied by the Agent as promptly as possible in the order of
priority set forth in paragraph (a) above.

 

SECTION 6.8. Distribution of Other Payments. Except as otherwise provided in
this Article VI, any payment received by the Lessor which is to be paid to Agent
pursuant hereto or for which provision as to the application thereof is made in
an Operative Document but not elsewhere in this Article VI shall, if received by
the Lessor, be paid forthwith to the Agent and when received shall be
distributed forthwith by the Agent to the Person and for the purpose for which
such payment was made in accordance with the terms of such Operative Document.
If the Agent has any funds related to the Leased Property remaining after all
amounts payable to the Agent and the Funding Parties shall have been paid in
full, the Agent shall distribute such funds to the Guarantor or whomsoever shall
be legally entitled thereto.

 

SECTION 6.9. Timing of Agent Distributions. Payments received by the Agent in
immediately available funds before 12:00 p.m. (noon), Atlanta, Georgia time, on
ANY Business Day shall be distributed to the Persons entitled thereto in
accordance with and to the extent provided in this Article VI on such Business
Day. Payments received by the Agent in immediately available funds after 12:00
p.m. (noon), Atlanta, Georgia time shall be distributed to the Persons entitled
thereto in accordance with and to the extent provided in this Article VI on the
next Business Day.

 

SECTION 6.10. Refinancing. The Lessee may, at its option, request that the
Lessor refinance the outstanding Loans and Allocated Amount, and the Lenders and
the Lessor agree that the Loans and the Allocated Amount may be prepaid, in
whole but not in part, in connection with such refinancing, provided that
(i) the Lessor has consented in writing to such refinancing, which consent shall
be at the Lessor’s sole discretion, (ii) no Event of Default exists on the date
the Lessee makes such request or on the effective date of such refinancing,
(iii) the Lessee promptly pays, or reimburses the Agent and the Funding Parties
for, any and all costs and expenses, including legal fees, incurred by the Agent
or any of the Funding Parties in connection with such refinancing, (iv) the
Lessee may not make such a request more than twice and (v) the Funding Parties
shall be paid their full Funding Party Balances, including any amounts due
pursuant to Section 7.5, on the effective date of such refinancing (except that
the Lessor’s Net Invested Amount shall remain outstanding). Neither the Agent
nor any Funding Party shall have any obligation with respect to such
refinancing, including, without limitation, any obligation to locate replacement
lenders.

 

37



--------------------------------------------------------------------------------

ARTICLE VII

INDEMNIFICATION

 

SECTION 7.1. General Indemnification. Lessee agrees, whether or not any of the
transactions contemplated hereby shall be consummated, to assume liability for,
and to indemnify, protect, defend, save and hold harmless each Indemnitee, on an
After-Tax Basis, from and against, any and all Claims that may be imposed on,
incurred by or asserted, or threatened to be asserted, against such Indemnitee,
whether or not such Indemnitee shall also be indemnified as to any such Claim by
any other Person (provided that no Indemnitee shall have the right to double
recovery with respect to any Claim) and whether or not such Claim arises or
accrues prior to the Closing Date or after the Lease Termination Date, or
results from such Indemnitee’s negligence, in any way relating to or arising out
of:

 

(a) any of the Operative Documents or any of the transactions contemplated
thereby, and any amendment, modification or waiver in respect thereof; or

 

(b) the purchase, design, construction, preparation, installation, inspection,
delivery, non-delivery, acceptance, rejection, ownership, management,
possession, operation, rental, lease, sublease, repossession, maintenance,
repair, alteration, modification, addition, substitution, storage, transfer of
title, redelivery, use, financing, refinancing, disposition, operation,
condition, sale (including, without limitation, any sale pursuant to the Lease),
return or other disposition of all or any part of any interest in the Leased
Property or the imposition of any Lien, other than a Lessor Lien (or incurring
of any liability to refund or pay over any amount as a result of any Lien, other
than a Lessor Lien) thereon, including, without limitation: (i) Claims or
penalties arising from any violation or alleged violation of law or in tort
(strict liability or otherwise), (ii) latent or other defects, whether or not
discoverable, (iii) any Claim based upon a violation or alleged violation of the
terms of any restriction, easement, condition or covenant or other matter
affecting title to the Leased Property or any part thereof, (iv) the making of
any Alterations in violation of any standards imposed by any insurance policies
required to be maintained by the Lessee pursuant to the Lease which are in
effect at any time with respect to the Leased Property or any part thereof,
(v) any Claim for patent, trademark or copyright infringement, (vi) Claims
arising from any public improvements with respect to the Leased Property
resulting in any charge or special assessments being levied against the Leased
Property or any Claim for utility “tap-in” fees, and (vii) Claims for personal
injury or real or personal property damage occurring, or allegedly occurring, on
the Land, Building or Leased Property;

 

(c) the breach or alleged breach by any Obligor of any representation or
warranty made by it or deemed made by it in any Operative Document or any
certificate required to be delivered by any Operative Document (it being
understood that if such breach constitutes a Limited Event of Default, the
Funding Parties’ rights to recover the Lease Balance against the Lessee shall be
limited as set forth in Section 13.3 of the Lease);

 

(d) the retaining or employment of any broker, finder or financial advisor by
any Obligor to act on its behalf in connection with this Master Agreement, or
the incurring of any fees or commissions to which the Lessor, the Agent or any
Lender might be subjected by virtue of their entering into the transactions
contemplated by this Master Agreement (other than fees or

 

38



--------------------------------------------------------------------------------

commissions due to any broker, finder or financial advisor retained or deemed
retained by the Lessor, the Agent or any Lender);

 

(e) the existence of any Lien (other than Lessor Liens) on or with respect to
the Leased Property, the Construction, any Basic Rent or Supplemental Rent,
title thereto, or any interest therein, including any Liens which arise out of
the possession, use, occupancy, construction, repair or rebuilding of the Leased
Property or by reason of labor or materials furnished or claimed to have been
furnished to the Construction Agent, the Lessee, or any of its contractors or
agents or by reason of the financing of any personalty or equipment purchased or
leased by the Lessee or Alterations constructed by the Lessee;

 

(f) the transactions contemplated hereby or by any other Operative Document, in
respect of the application of Parts 4 and 5 of Subtitle B of Title I of ERISA
and any prohibited transaction described in Section 4975(c) of the Code (except
to the extent caused by the inaccuracy of the Lessor’s representation in
Section 4.4(g) or a Lender’s representation in Section 4.5(b)) (it being
understood that if such circumstance constitutes a Limited Event of Default, the
Funding Parties’ rights to recover the Lease Balance against the Lessee shall be
limited as set forth in Section 13.3 of the Lease); or

 

(g) any act or omission by any Obligor under any Purchase Agreement or any other
Operative Document, or any breach by any Obligor of any requirement, condition,
restriction or limitation in any Deed or Purchase Agreement;

 

provided, however, Lessee shall not be required to indemnify any Indemnitee
under this Section 7.1 for any Claim to the extent that such Claim results from
any of the following: (1) the willful misconduct or gross negligence of such
Indemnitee (except to the extent imputed to such Indemnitee solely by its
interest in the Leased Property), (2) Lessor Liens under the Operative Documents
or (3) events occurring after payment in full of the Lease Balance and the
termination of the Lease in accordance with the terms thereof (including the
return or sale of the Leased Property pursuant to the terms thereof); and,
provided, further, that during the Construction Term, the Lessee’s indemnity
obligations with respect to the Leased Property shall be governed by, and
expressly limited to the matters covered by, Section 3.3 of the Construction
Agency Agreement. It is expressly understood and agreed that the indemnity
provided for herein shall survive the expiration or termination of, and shall be
separate and independent from any other remedy under this Master Agreement, the
Lease or any other Operative Document.

 

SECTION 7.2. Environmental Indemnity. In addition to and without limitation of
Section 7.1 or Section 3.3 of the Construction Agency Agreement, Lessee agrees
to indemnify, hold harmless and defend each Indemnitee, on an After-Tax Basis,
from and against any and all claims (including without limitation third party
claims for personal injury or real or personal property damage), losses
(including but not limited to any loss of value of the Leased Property),
damages, liabilities, fines, penalties, charges, suits, settlements, demands,
administrative and judicial proceedings (including informal proceedings and
investigations) and orders, judgments, remedial action, requirements,
enforcement actions of any kind, and all reasonable costs and expenses actually
incurred in connection therewith (including, but not limited to, reasonable
attorneys’ and/or paralegals’ fees and expenses), including, but not limited to,
all costs incurred

 

39



--------------------------------------------------------------------------------

in connection with any investigation or monitoring of site conditions or any
clean-up, remedial, removal or restoration work by any federal, state or local
government agency, arising directly or indirectly, in whole or in part, out of

 

(i) the presence on or under the Land of any Hazardous Materials, or any
releases or discharges of any Hazardous Materials on, under, from or onto the
Land,

 

(ii) any activity, including, without limitation, construction, carried on or
undertaken on or off the Land, and whether by the Lessee or any predecessor in
title or any employees, agents, contractors or subcontractors of the Lessee or
any predecessor in title, or any other Person, in connection with the handling,
treatment, removal, storage, decontamination, clean-up, transport or disposal of
any Hazardous Materials that at any time are located or present on or under or
that at any time migrate, flow, percolate, diffuse or in any way move onto or
under the Land,

 

(iii) loss of or damage to any property or the environment (including, without
limitation, clean-up costs, response costs, remediation and removal costs, cost
of corrective action, costs of financial assurance, fines and penalties and
natural resource damages), or death or injury to any Person, and all expenses
associated with the protection of wildlife, aquatic species, vegetation, flora
and fauna, and any mitigative action required by or under Environmental Laws, in
each case to the extent related to the Leased Property,

 

(iv) any claim concerning the Leased Property’s lack of compliance with
Environmental Laws, or any act or omission causing an environmental condition on
or with respect to the Leased Property that requires remediation or would allow
any governmental agency to record a lien or encumbrance on the land records, or

 

(v) any residual contamination on or under the Land, or affecting any natural
resources on the Land, and to any contamination of any property or natural
resources arising in connection with the generation, use, handling, storage,
transport or disposal of any such Hazardous Materials on or from the Leased
Property; in each case irrespective of whether any of such activities were or
will be undertaken in accordance with Applicable Law;

 

in any case with respect to the matters described in the foregoing clauses
(i) through (v) that arise or occur

 

(b) prior to or during the Lease Term,

 

(c) at any time during which the Lessee or any Affiliate thereof owns any
interest in or otherwise occupies or possesses the Leased Property or any
portion thereof, or

 

(d) during any period after and during the continuance of any Event of Default;

 

provided, however, Lessee shall not be required to indemnify any Indemnitee
under this Section 7.2 for any Claim to the extent that such Claim results from
(1) the willful misconduct or gross

 

40



--------------------------------------------------------------------------------

negligence of such Indemnitee (except to the extent imputed to such Indemnitee
solely by its interest in the Leased Property) and (2) events occurring after
any Indemnitee takes possession of the Leased Property unless related to
Hazardous Materials stored on, released from or discharged from the Leased
Property prior to the time that such Indemnitee takes possession. It is
expressly understood and agreed that the indemnity provided for herein shall
survive the expiration or termination of, and shall be separate and independent
from any other remedy under this Master Agreement, the Lease or any other
Operative Document.

 

SECTION 7.3. Proceedings in Respect of Claims. With respect to any amount that
the Lessee is requested by an Indemnitee to pay by reason of Section 7.1 or 7.2,
such Indemnitee shall, if so requested by the Lessee and prior to any payment,
submit such additional information to the Lessee as the Lessee may reasonably
request and which is in the possession of, or under the control of, such
Indemnitee to substantiate properly the requested payment. In case any action,
suit or proceeding shall be brought against any Indemnitee, such Indemnitee
promptly shall notify the Lessee of the commencement thereof (provided that the
failure of such Indemnitee to promptly notify the Lessee shall not affect the
Lessee’s obligation to indemnify hereunder except to the extent that the
Lessee’s rights to contest or defenses otherwise available to the Lessee are
materially prejudiced by such failure), and the Lessee shall be entitled, at its
expense, to participate in, and, to the extent that the Lessee desires to, or
such Indemnitee requests the Lessee to, assume and control the defense thereof
with counsel reasonably satisfactory to such Indemnitee; provided, however, that
such Indemnitee may pursue a motion to dismiss such Indemnitee from such action,
suit or proceeding with counsel of such Indemnitee’s choice at the Lessee’s
expense; and provided further that the Lessee may assume and control the defense
of such proceeding only if the Lessee shall have acknowledged in writing its
obligations to fully indemnify such Indemnitee in respect of such action, suit
or proceeding, Lessee shall pay all reasonable costs and expenses related to
such action, suit or proceeding as and when incurred and the Lessee shall keep
such Indemnitee fully apprised of the status of such action suit or proceeding
and shall provide such Indemnitee with all information with respect to such
action, suit or proceeding as such Indemnitee shall reasonably request; and,
provided further, that Lessee shall not be entitled to assume and control the
defense of any such action, suit or proceeding if and to the extent that, (A) in
the reasonable opinion of such Indemnitee, (x) such action, suit or proceeding
involves any possibility of imposition of criminal liability or any material
risk of civil liability on such Indemnitee in excess of $2,000,000 or (y) such
action, suit or proceeding will involve a material risk of the sale, forfeiture
or loss of, or the creation of any Lien (other than a Permitted Lien) on the
Leased Property or any part thereof unless the Lessee shall have posted a bond
or other security satisfactory to the relevant Indemnitees in respect to such
risk or (z) the control of such action, suit or proceeding would involve an
actual or potential conflict of interest, (B) such proceeding involves Claims
not fully indemnified by the Lessee which the Lessee and the Indemnitee have
been unable to sever from the indemnified Claim(s), or (C) an Event of Default
has occurred and is continuing. The Indemnitee may participate in a reasonable
manner at its own expense and with its own counsel in any proceeding conducted
by the Lessee in accordance with the foregoing.

 

If the Lessee fails to fulfill the conditions to the Lessee’s assuming the
defense of any claim after receiving notice thereof on or prior to the date that
is fifteen (15) days prior to the date that an answer or response is required,
the Indemnitee may undertake such defense, at the

 

41



--------------------------------------------------------------------------------

Lessee’s expense, provided, however, the Lessee may thereafter assume the
defense if the Lessee satisfies all of the conditions thereto set forth above.
Lessee shall not enter into any settlement or other compromise with respect to
any Claim which is entitled to be indemnified under Section 7.1 or 7.2 that
(i) does not contain a complete release of the related Indemnitee or does
contain any admission of liability or fault by such Indemnitee or (ii) unless
Lessee cash collateralizes or pays the amount of the settlement in full at the
time of such settlement or compromise, involves a payment in excess of
$2,000,000, without the prior written consent of the related Indemnitee, which
consent shall not be unreasonably withheld. Unless an Event of Default shall
have occurred and be continuing, no Indemnitee shall enter into any settlement
or other compromise with respect to any claim which is entitled to be
indemnified under Section 7.1 or 7.2 without the prior written consent of the
Lessee, which consent shall not be unreasonably withheld, unless such Indemnitee
waives its right to be indemnified under Section 7.1 or 7.2 with respect to such
Claim.

 

Upon payment in full of any Claim by the Lessee pursuant to Section 7.1 or 7.2
to or on behalf of an Indemnitee, the Lessee, without any further action, shall
be subrogated to any and all claims that such Indemnitee may have relating
thereto (other than claims in respect of insurance policies maintained by such
Indemnitee at its own expense), and such Indemnitee shall execute such
instruments of assignment and conveyance, evidence of claims and payment and
such other documents, instruments and agreements as may be reasonably necessary
to preserve any such claims and otherwise cooperate with the Lessee and give
such further assurances as are reasonably necessary or advisable to enable the
Lessee vigorously to pursue such claims.

 

Any amount payable to an Indemnitee pursuant to Section 7.1 or 7.2 shall be paid
to such Indemnitee promptly upon, but in no event later than thirty (30) days
after, receipt of a written demand therefor from such Indemnitee, accompanied by
a written statement describing in reasonable detail the basis for such indemnity
and the computation of the amount so payable.

 

If for any reason the indemnification provided for in Section 7.1 or 7.2 is
unavailable to an Indemnitee in whole or in part, then the Lessee agrees to
contribute to the amount paid or payable by such Indemnitee as a result of such
loss, claim, damage or liability in such proportion as is appropriate to reflect
not only the relative benefits received by such Indemnitee on the one hand and
by the Lessee on the other hand but also the relative fault of such Indemnitee
as well as any other relevant equitable considerations. It is expressly
understood and agreed that the right to contribution provided for herein shall
survive the expiration or termination of and shall be separate and independent
from any other remedy under this Master Agreement, the Lease or any other
Operative Document.

 

SECTION 7.4. General Tax Indemnity.

 

(a) Tax Indemnity. Except as otherwise provided in this Section 7.4, the Lessee
shall pay on an After-Tax Basis, and on written demand shall indemnify and hold
each Tax Indemnitee harmless from and against, any and all fees (including,
without limitation, documentation, recording, license and registration fees),
taxes (including, without limitation, income, gross receipts, sales, rental,
use, turnover, value-added, property, excise and stamp taxes), levies, imposts,
duties, charges, assessments or withholdings of any nature whatsoever,

 

42



--------------------------------------------------------------------------------

together with any penalties, fines or interest thereon or additions thereto (any
of the foregoing being referred to herein as “Taxes” and individually as a “Tax”
(for the purposes of this Section 7.4, the definition of “Taxes” includes
amounts imposed on, incurred by, or asserted against each Tax Indemnitee as the
result of any prohibited transaction, within the meaning of Section 406 or 407
of ERISA or Section 4975(c) of the Code, arising out of the transactions
contemplated hereby or by any other Operative Document, provided, however, that
such prohibited transaction is related solely to a Plan, Pension or
Multiemployer Plan )) imposed on or with respect to any Tax Indemnitee, the
Lessee, the Leased Property or any portion thereof or the Land, or any sublessee
or user thereof, by the United States or by any state or local government or
other taxing authority in the United States in connection with or in any way
relating to (i) the acquisition, financing, mortgaging, construction,
preparation, installation, inspection, delivery, non-delivery, acceptance,
rejection, purchase, ownership, possession, rental, lease, sublease,
maintenance, repair, storage, transfer of title, redelivery, use, operation,
condition, sale, return or other application or disposition of all or any part
of the Leased Property or the imposition of any Lien (or incurrence of any
liability to refund or pay over any amount as a result of any Lien) thereon,
(ii) Basic Rent or Supplemental Rent or the receipts or earnings arising from or
received with respect to the Leased Property or any part thereof, or any
interest therein or any applications or dispositions thereof, (iii) any other
amount paid or payable pursuant to the Note or any other Operative Documents,
(iv) the Leased Property, the Land or any part thereof or any interest therein
(including, without limitation, all assessments payable in respect thereof,
including, without limitation, all assessments noted on the Title Policy),
(v) all or any of the Operative Documents, any other documents contemplated
thereby, any amendments and supplements thereto, and (vi) otherwise with respect
to or in connection with the transactions contemplated by the Operative
Documents. Notwithstanding the foregoing, during the Construction Term, (i) the
Lessee shall only be obligated to indemnify the Lessor with respect to Taxes
related to the Leased Property, (ii) Lessor hereby indemnifies the other Tax
Indemnitees for such Taxes, to the extent that Lessor receives payment therefor
from the Construction Agent and (iii) subject to the terms and conditions of
this Master Agreement, property taxes with respect to the Leased Property will
be funded with the proceeds of Advances.

 

(b) Exclusions from General Tax Indemnity. Notwithstanding anything to the
contrary contained herein, Lessee shall have no obligation under Subsection
7.4(a) with respect to Taxes described under any one or more of the following
clauses of this Subsection 7.4(b):

 

(i) Taxes imposed on a Tax Indemnitee, based on, or measured by or with respect
to gross or net income of such Tax Indemnitee or its Affiliates (including,
without limitation, minimum Taxes, capital gains Taxes, Taxes on or measured by
items of tax preference or alternative minimum Taxes) other than (A) any such
Taxes that are, or are in the nature of, sales, use, license, rental or property
Taxes, and (B) subject to the satisfaction of the requirements of Section 7.5(j)
by the relevant Tax Indemnitee, where applicable, withholding Taxes imposed by
the United States or any state in which Leased Property is located (i) on
payments with respect to the Notes, to the extent imposed by reason of a change
in Applicable Law occurring after the Closing Date or (ii) on Rent, to the
extent the net payment of Rent after deduction of such withholding Taxes would
be less than amounts currently payable with respect to the Funded Amounts;

 

43



--------------------------------------------------------------------------------

(ii) Taxes based on or in the nature of or measured by Taxes on doing business,
business privilege, franchise, capital, capital stock, net worth, bank shares or
mercantile license or similar Taxes, other than (A) any increase in such Taxes
imposed on such Tax Indemnitee by any state in which the Leased Property is
located, net of any decrease in such taxes realized by such Tax Indemnitee, to
the extent that such tax increase would not have occurred if on each Funding
Date the Lessor and the Lenders had advanced funds to the Lessee or the
Construction Agent in the form of loans secured by the Leased Property in an
amount equal to the Funded Amounts funded on such Funding Date, with debt
service for such loans equal to the Basic Rent payable on each Payment Date and
a principal balance at the maturity of such loans in a total amount equal to the
Funded Amounts at the end of the Lease Term, or (B) any Taxes that are or are in
the nature of sales, use, rental, license or property Taxes relating to the
Leased Property;

 

(iii) Taxes that are based on, or measured by, or with respect to, the fees or
other compensation received by a Person acting as Agent (in its individual
capacities) or any Affiliate of any such Person for acting as trustee under the
Loan Agreement;

 

(iv) Taxes that result from any act, event or omission, or are attributable to
any period of time, that occurs after the earlier of (A) the expiration of the
Lease Term with respect to the Leased Property and, if the Leased Property is
required to be returned to the Lessor in accordance with the Lease, such return
and (B) the discharge in full of the Lessee’s obligations to pay the Lease
Balance, or any amount determined by reference thereto, with respect to the
Leased Property and all other amounts due under the Lease, unless such Taxes are
imposed on or with respect to acts, events or matters occurring prior to the
earlier of such times or are imposed on or with respect to any payments due
under the Operative Documents after such expiration or discharge;

 

(v) Taxes imposed on a Tax Indemnitee that result from (A) any voluntary sale,
assignment, transfer or other disposition or bankruptcy by such Tax Indemnitee
or any related Tax Indemnitee of any interest in the Leased Property or any part
thereof, or any interest therein or any interest or obligation arising under the
Operative Documents, or from any sale, assignment, transfer or other disposition
of any interest in such Tax Indemnitee or any related Tax Indemnitee, it being
understood that each of the following shall not be considered a voluntary sale:
(i) any substitution, replacement or removal of any of the Leased Property by
the Lessee, (ii) any sale or transfer resulting from the exercise by the Lessee
of any termination option, any purchase option or sale option, (iii) any sale or
transfer while an Event of Default shall have occurred and be continuing under
the Lease, and (iv) any sale or transfer resulting from the Lessor’s exercise of
remedies under the Lease or (B) or any involuntary transfer of any of the
foregoing interests resulting from the bankruptcy or insolvency of a Tax
Indemnitee;

 

(vi) any Tax which is being contested in accordance with the provisions of
Section 7.4(c), during the pendency of such contest;

 

44



--------------------------------------------------------------------------------

(vii) any Tax that is imposed on a Tax Indemnitee as a result of, (i) the gross
negligence or willful misconduct of such Tax Indemnitee or any of its Affiliates
(other than gross negligence or willful misconduct imputed to such Tax
Indemnitee or Affiliate solely by reason of its interest in the Leased
Property);

 

(viii) to the extent any interest, penalties or additions to tax result in whole
or in part from the failure of a Tax Indemnitee to file a return that it is
required to file in a proper and timely manner, unless such failure (A) results
from the transactions contemplated by the Operative Documents in circumstances
where the Lessee did not give timely notice to such Tax Indemnitee pursuant to
Section 7.4(f) (and such Tax Indemnitee otherwise had no actual knowledge) of
such filing requirement that would have permitted a proper and timely filing of
such return, or (B) results from the failure of Lessee to supply information
necessary for the proper and timely filing of such return of such Tax that was
not in the possession of such Tax Indemnitee;

 

(ix) as to Lessor, any Tax that results from the breach by the Lessor of its
representation and warranty made in
Section 4.4(g) or as to any Lender the breach of such Lender of its
representation and warranty made in Section 4.5(b);

 

(x) any Tax that results from the failure of an Indemnified Party or its
Affiliates to comply with Section 2.4 of this Master Agreement except to the
extent such failure is the result of an act or omission of the Lessee or an
Affiliate thereof;

 

(xi) any Tax to the extent such tax would have been imposed in the absence of
the transactions contemplated by the Operative Documents; and

 

(xii) any Tax that results from a Tax Indemnitee engaging, with respect to the
Leased Property, in transactions other than those permitted by the Operative
Documents.

 

(c) Contests. If any claim shall be made against any Tax Indemnitee or if any
proceeding shall be commenced against any Tax Indemnitee (including a written
notice of such proceeding) for any Taxes as to which the Lessee may have an
indemnity obligation pursuant to Section 7.4, or if any Tax Indemnitee shall
determine that any Taxes as to which the Lessee may have an indemnity obligation
pursuant to Section 7.4 may be payable, such Tax Indemnitee shall promptly
notify the Lessee (provided, that failure to so notify the Lessee shall not
alter such Tax Indemnitee’s rights under this Section 7.4 except to the extent
such failure precludes the ability to conduct a contest of any indemnified
Taxes). The Lessee shall be entitled, at its expense, to participate in, and, to
the extent that the Lessee desires to, assume and control the defense thereof;
provided, however, that (i) the Lessee shall have acknowledged in writing its
obligation to fully indemnify such Tax Indemnitee (to the extent that such
contest relates to Taxes subject to indemnification by Lessee under this
Section 7.4) in respect of such action, suit or proceeding if the contest is
unsuccessful, provided, that such acknowledgement will not be binding if the
contest is resolved by the decision of a court of competent jurisdiction or
other Governmental Authority which states with reasonable clarity the reasons
for sustaining the Tax subject to indemnification, and such reasons would not
result in an obligation of the Lessee to indemnify the Tax Indemnitee hereunder;
and (ii) if such contest shall involve the payment of the Tax prior

 

45



--------------------------------------------------------------------------------

to the contest, the Lessee shall provide to such Tax Indemnitee an interest-free
advance in an amount equal to the Tax that the Tax Indemnitee is required to pay
(with no additional net after-tax costs to such Tax Indemnitee); and, provided
further, that the Lessee shall not be entitled to assume and control the defense
of any such action, suit or proceeding (but the Tax Indemnitee shall then
contest, at the sole cost and expense of the Lessee) to the extent such costs
relate to the contest of Taxes as to which the Lessee may have an indemnity
obligation pursuant to Section 7.4, on behalf of the Lessee with representatives
reasonably satisfactory to the Lessee) if and to the extent that, (A) in the
reasonable opinion of such Tax Indemnitee, such action, suit or proceeding
(x) involves any meaningful risk of imposition of criminal liability on such Tax
Indemnitee or (y) will involve a material risk of the sale, forfeiture or loss
of, or the creation of any Lien (other than a Permitted Lien) on the Leased
Property or any part thereof unless the Lessee shall have posted a bond or other
security reasonably satisfactory to the relevant Tax Indemnitees in respect to
such risk, (B) such proceeding involves Claims not fully indemnified by the
Lessee which the Lessee and the Tax Indemnitee have been unable to sever from
the indemnified claim(s), (C) an Event of Default has occurred and is
continuing, (D) such action, suit or proceeding involves matters which extend
beyond or are unrelated to the Transaction and if determined adversely could be
materially detrimental to the interests of such Tax Indemnitee notwithstanding
indemnification by the Lessee or (E) such action, suit or proceeding involves
the federal or any state income tax liability of the Tax Indemnitee not
indemnified by the Lessee. With respect to any contests controlled by a Tax
Indemnitee, (i) if such contest relates to the federal or any state income tax
liability of such Tax Indemnitee, such Tax Indemnitee shall be required to
conduct such contest only if the Lessee shall have provided to such Tax
Indemnitee an opinion of independent tax counsel selected by the Lessee and
reasonably satisfactory to the Tax Indemnitee stating that a reasonable basis
exists to contest such claim or (ii) in the case of an appeal of an adverse
determination of any contest relating to any Taxes, an opinion of such counsel
to the effect that such appeal is more likely than not to be successful,
provided, however, such Tax Indemnitee shall in no event be required to appeal
an adverse determination to the United States Supreme Court. The Tax Indemnitee
may participate in a reasonable manner at its own expense and with its own
counsel in any proceeding conducted by the Lessee in accordance with the
foregoing.

 

Each Tax Indemnitee shall, at the Lessee’s expense, supply the Lessee with such
information and documents in such Tax Indemnitee’s possession as are reasonably
requested by the Lessee and are necessary or advisable for the Lessee to
participate in any action, suit or proceeding to the extent permitted by this
Section 7.4. Unless an Event of Default shall have occurred and be continuing,
no Tax Indemnitee shall enter into any settlement or other compromise with
respect to any Claim which is entitled to be indemnified under this Section 7.4
without the prior written consent of the Lessee, which consent shall not be
unreasonably withheld, unless such Tax Indemnitee waives its right to be
indemnified under this Section 7.4 with respect to such Claim.

 

Notwithstanding anything contained herein to the contrary, (i) a Tax Indemnitee
will not be required to contest (and Lessee shall not be permitted to contest
except on its own behalf) a Claim with respect to the imposition of any Tax if
such Tax Indemnitee shall waive its right to indemnification under this
Section 7.4 with respect to such Claim (and any related Claim with respect to
other taxable years the contest of which is precluded as a result of such
waiver) and

 

46



--------------------------------------------------------------------------------

(ii) no Tax Indemnitee shall be required to contest any Claim if the subject
matter thereof shall be of a continuing nature and shall have previously been
decided adversely, unless the Lessee shall have provided to such Tax Indemnitee
an opinion of independent tax counsel selected by the Lessee and reasonably
satisfactory to the Tax Indemnitee stating that a reasonable basis exists to
contest such claim despite such adverse decision. Each Tax Indemnitee and the
Lessee shall consult in good faith with each other regarding the conduct of such
contest controlled by either.

 

(d) Reimbursement for Tax Savings. If (x) a Tax Indemnitee or its Affiliate
shall obtain a credit or refund of any Taxes paid by the Lessee pursuant to this
Section 7.4 or (y) by reason of the incurrence or imposition of any Tax for
which a Tax Indemnitee is indemnified hereunder or any payment made to or for
the account of such Tax Indemnitee by the Lessee pursuant to this Section 7.4,
such Tax Indemnitee or its Affiliate at any time realizes a reduction in any
Taxes for which the Lessee is not required to indemnify such Tax Indemnitee
pursuant to this Section 7.4, which reduction in Taxes was not taken into
account in computing such payment by the Lessee to or for the account of such
Tax Indemnitee, then such Tax Indemnitee shall promptly pay to the Lessee
(xx) the amount of such credit or refund, together with the amount of any
interest received by such Tax Indemnitee on account of such credit or refund or
(yy) an amount equal to such reduction in Taxes, as the case may be; provided
that so long as an Event of Default shall have occurred and be continuing such
payment shall be made to the Agent and applied to the amounts owing by the
Lessee under the Operative Documents pursuant to this Master Agreement) and,
provided, further, that the amount payable to the Lessee by any Tax Indemnitee
pursuant to this Section 7.4(d) shall not at any time exceed the aggregate
amount of all indemnity payments made by the Lessee under this Section 7.4 to
such Tax Indemnitee with respect to the Taxes which gave rise to the credit or
refund or with respect to the Tax which gave rise to the reduction in Taxes less
the amount of all prior payments made to the Lessee by such Tax Indemnitee under
this Section 7.4(d). Each Tax Indemnitee agrees to act in good faith to claim
such refunds and other available Tax benefits, and take such other actions as
may be reasonable to minimize any payment due from the Lessee pursuant to this
Section 7.4. The disallowance or reduction of any credit, refund or other tax
savings with respect to which a Tax Indemnitee has made a payment to the Lessee
under this Section 7.4(d) shall be treated as a Tax for which the Lessee are
obligated to indemnify such Tax Indemnitee hereunder without regard to
Section 7.4(b) hereof.

 

(e) Payments. Any Tax indemnifiable under this Section 7.4 shall be paid by the
Lessee directly when due to the applicable taxing authority if direct payment is
practicable and permitted. If direct payment to the applicable taxing authority
is not permitted or is otherwise not made, any amount payable to a Tax
Indemnitee pursuant to Section 7.4 shall be paid within thirty (30) days after
receipt of a written demand therefor from such Tax Indemnitee accompanied by a
written statement describing in reasonable detail the amount so payable, but not
before the date that the relevant Taxes are due. Any payments made pursuant to
Section 7.4 shall be made to the Tax Indemnitee entitled thereto or the Lessee,
as the case may be, in immediately available funds at such bank or to such
account as specified by the payee in written directions to the payor, or, if no
such direction shall have been given, by check of the payor payable to the order
of the payee by certified mail, postage prepaid at its address as set forth in
this Master Agreement. Upon the request of any Tax Indemnitee with respect to a
Tax that the

 

47



--------------------------------------------------------------------------------

Lessee is required to pay, the Lessee shall furnish to such Tax Indemnitee the
original or a certified copy of a receipt for the Lessee’s payment of such Tax
or such other evidence of payment as is reasonably acceptable to such Tax
Indemnitee.

 

(f) Reports. If the Lessee knows of any report, return or statement required to
be filed with respect to any Taxes that are subject to indemnification under
this Section 7.4, the Lessee shall, if the Lessee is permitted by Applicable
Law, timely file such report, return or statement (and, to the extent permitted
by law, show ownership of the Leased Property in the Lessee); provided, however,
that if the Lessee is not permitted by Applicable Law or does not have access to
the information required to file any such report, return or statement, the
Lessee will promptly so notify the appropriate Tax Indemnitee, in which case Tax
Indemnitee will file such report. In any case in which the Tax Indemnitee will
file any such report, return or statement, the Lessee shall, to the extent
possible, upon written request of such Tax Indemnitee, prepare such report,
return or statement for filing by such Tax Indemnitee or, if such Tax Indemnitee
so requests, provide such Tax Indemnitee with such information as is reasonably
available to the Lessee. Additionally, upon Lessee’s prompt written request,
Lessor shall make good faith efforts to reasonably cooperate with Lessee in
filing with the appropriate taxing authorities or local governmental agencies
any necessary forms and other documentation required by law to be filed by
Lessor in order to secure the tax abatements, inducements, incentives, and other
benefits credited or paid in respect of the Leased Property and which are
described in the last sentence of Section 2.4 of this Agreement; provided,
however, that any actions taken by Lessor pursuant to this sentence shall be at
the sole cost and expense of the Lessee and shall not, in the reasonable
determination of Lessor, result in any recourse liability to Lessor.

 

(g) Verification. At the Lessee’s request, the amount of any indemnity payment
by the Lessee or any payment by a Tax Indemnitee to the Lessee pursuant to this
Section 7.4 shall be verified and certified by an independent public accounting
firm selected by the Guarantor and reasonably acceptable to the Tax Indemnitee.
The costs of such verification shall be borne by the Lessee unless such
verification shall result in an adjustment in the Lessee’s favor in an amount
greater than or equal to five (5) percent of the payment as computed by such Tax
Indemnitee, in which case such costs shall be paid by such Tax Indemnitee. To
the extent such payment has been made, any adjustment in an indemnifying party’s
favor resulting from such verification shall be paid promptly by the indemnified
party. In no event shall the Lessee have the right to review the Tax
Indemnitee’s tax returns or receive any other confidential information from the
Tax Indemnitee in connection with such verification. The Tax Indemnitee shall
cooperate with the independent public accounting firm performing the
verification and shall supply such firm with all information (including tax
returns) reasonably necessary to permit it to accomplish such verification,
provided that the information provided to such firm by such Tax Indemnitee shall
be for its confidential use. The parties agree that the sole responsibility of
the independent public accounting firm shall be to verify the amount of a
payment pursuant to this Master Agreement and that matters of interpretation of
this Master Agreement are not within the scope of the independent accounting
firm’s responsibilities.

 

48



--------------------------------------------------------------------------------

SECTION 7.5. Increased Costs, etc.

 

(a) Circumstances Affecting LIBOR Rate Availability. If with respect to any Rent
Period applicable to a LIBOR Advance the Agent or any Funding Party (after
consultation with the Agent) shall determine that, by reason of circumstances
affecting the interbank markets generally, deposits in eurodollars, in the
applicable amounts are not being quoted via Telerate Page 3750, Reuters Screen
or other generally available, recognized source or offered to the Agent for such
Rent Period, then the Agent shall forthwith give notice thereof to the
Guarantor. Thereafter, until the Agent notifies the Guarantor that such
circumstances no longer exist, the obligation of the Funding Parties to make
LIBOR Advances and the right of the Guarantor to convert any Funding to or
continue any Funding as a LIBOR Advance shall be suspended, and the Guarantor
shall repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Advances together with accrued interest
thereon on the last day of the then current Rent Period applicable to such LIBOR
Advance or convert the then outstanding principal amount of each such LIBOR
Advance to a Base Rate Advance as of the last day of such Rent Period.

 

(b) Laws Affecting LIBOR Rate Availability. If, after the Closing Date, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Funding Party (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of such Funding Party (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Advance, such Funding Party shall promptly give notice
thereof to the Agent and the Agent shall promptly give notice to the Guarantor
and the other Funding Parties. Thereafter, until the Agent notifies the
Guarantor that such circumstances no longer exist, (i) the obligations of such
Funding Party to make LIBOR Advances and the right of the Guarantor to convert
such Funding Party’s portion of any Funding or continue such Funding Party’s
portion of any Funding as LIBOR Advances shall be suspended and thereafter the
Guarantor may select only Base Rate Advances hereunder with respect to such
portion, and (ii) if any of the Funding Parties may not lawfully continue to
maintain a LIBOR Advance to the end of the then current Rent Period applicable
thereto as a LIBOR Advance, the applicable LIBOR Advance shall immediately be
converted to a Base Rate Advance for the remainder of such Rent Period.

 

(c) Increased Costs. If, after the Closing Date, the introduction of, or any
change in, any Applicable Law, or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Funding Parties (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of such Governmental
Authority, central bank or comparable agency:

 

(i) shall subject any of the Funding Parties (or any of their respective Lending
Offices) to any tax, duty or other charge with respect to any Note or any
Funding or shall change the basis of taxation of payments to any of the Funding
Parties (or any of their

 

49



--------------------------------------------------------------------------------

respective Lending Offices) of the principal of or interest on any Note or
Lessor’s Invested Amount or any other amounts due under this Master Agreement
with respect thereto (except for changes in the rate of tax on the overall net
income of any of the Funding Parties or any of their respective Lending Offices
imposed by the jurisdiction in which such Funding Party is organized or is or
should be qualified to do business or such Lending Office is located); or

 

(ii) shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve System,
but excluding any reserve requirement included in the calculation of the LIBOR
Rate), special deposit, insurance or capital or similar requirement against
assets of, deposits with or for the account of, or credit extended by any of the
Funding Parties (or any of their respective Lending Offices) or shall impose on
any of the Funding Parties (or any of their respective Lending Offices) or the
interbank markets any other condition affecting any Note or any Funding;

 

and the result of any of the foregoing is to increase the costs to any of the
Funding Parties of maintaining any LIBOR Advance or issuing or (subject to
Section 6.2(d)(viii)) participating in any Funding or to reduce the yield or
amount of any sum received or receivable by any of the Funding Parties under any
of the Operative Documents in respect of a LIBOR Advance, then such Funding
Party shall promptly notify the Agent, and the Agent shall promptly notify the
Guarantor of such fact and demand compensation therefor and, within fifteen
(15) days after such notice by the Agent, the Guarantor shall pay to such
Funding Party such additional amount or amounts as will compensate such Funding
Party or Funding Parties for such increased cost or reduction, provided that
such Funding Party is generally imposing similar charges on its other similarly
situated lessees or borrowers. The Agent will promptly notify the Guarantor of
any event of which it has knowledge which will entitle a Funding Party to
compensation pursuant to this Section 7.5(c) and will provide the Guarantor with
documentation that reasonably demonstrates the basis of such compensation;
provided that the Agent shall incur no liability whatsoever to the Funding
Parties or the Lessee in the event it fails in good faith to do so. The amount
of such compensation shall be determined by the applicable Funding Party in good
faith using any reasonable attribution or averaging methods which such Funding
Party deems appropriate and practical. A certificate of such Funding Party
setting forth the basis for determining such amount or amounts necessary to
compensate such Funding Party shall be forwarded to the Guarantor through the
Agent and shall be conclusively presumed to be correct in the absence of
manifest error.

 

(d) Payment for Loss. The Lessee shall promptly pay to each Funding Party the
amount of any loss or expense which may arise or be attributable to such Funding
Party’s obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Funding (a) as a consequence of any failure by the
Lessee to make any payment when due of any amount due under the Operative
Documents in connection with a LIBOR Advance, (b) due to any failure of the
Construction Agent to accept the proceeds of a funding on a date specified
therefor in a Funding Request or a Payment Date Notice or (c) due to any
payment, prepayment or conversion of any LIBOR Advance on a date other than the
last day of the Rent Period therefor. The amount of such loss or expense shall
be determined by the applicable Funding

 

50



--------------------------------------------------------------------------------

Party in good faith using any reasonable attribution or averaging methods which
such Funding Party deems appropriate and practical. A certificate of such
Funding Party setting forth, in reasonable detail and with supporting
documentation to the extent relevant, the basis for determining such amount or
amounts necessary to compensate such Funding Party shall be forwarded to the
Guarantor through the Agent and shall be conclusively presumed to be correct in
the absence of manifest error.

 

(e) Capital Requirements. If either (a) the introduction of, or any change in,
or in the interpretation of, any Applicable Law or (b) compliance with any
guideline or request from any central bank or comparable agency or other
Governmental Authority (whether or not having the force of law), has or would
have the effect of reducing the rate of return on the capital of, or has
affected or would affect the amount of capital required to be maintained by, any
Funding Party or any corporation controlling such Funding Party as a consequence
of, or with reference to the Commitments or Fundings and other commitments or
fundings of this type, below the rate which the Funding Party or such other
corporation could have achieved but for such introduction, change or compliance,
then within five (5) Business Days after written demand by any such Funding
Party, the Lessee shall pay to such Funding Party from time to time as specified
by such Funding Party additional amounts sufficient to compensate such Funding
Party or other corporation for such reduction, provided that such Funding Party
is generally imposing similar charges on its other similarly situated lessees or
borrowers. A certificate as to such amounts, in reasonable detail and with
supporting documentation to the extent relevant, submitted to the Guarantor and
the Agent by such Funding Party, shall, in the absence of manifest error, be
presumed to be correct and binding for all purposes.

 

(f) Payments Free and Clear. Any and all payments by the Lessee hereunder or
under the Lease shall be made free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholding, and all liabilities with respect thereto, excluding, (i) in the
case of each Funding Party and the Agent, income and franchise taxes imposed by
the jurisdiction under the laws of which such Funding Party or the Agent, as the
case may be, is organized or is or should be qualified to do business or any
political subdivision thereof, (ii) in the case of each Funding Party, income
and franchise taxes imposed by the jurisdiction of such Funding Party’s Lending
Office or any political subdivision thereof, (iii) in the case of each Funding
Party, income and franchise taxes payable solely as a result of such Funding
Party’s failure to comply with Section 7.5(j), (iv) in the case of each Funding
Party, income and franchise taxes imposed by any other jurisdiction to which
taxes such Funding Party would be subject even if such Funding Party had not
entered into the transactions contemplated by the Operative Documents and (v) in
the case of (1) any transferee of a Funding Party or (2) a Funding Party booking
or holding its interest in any Note in a Tax jurisdiction other than such
jurisdiction where the interest in such Note was held as of the Initial Funding
Date (each a “Transfer” and those persons described in (1) and (2) each a
“Transferee”), where such Withholding Taxes (as defined below) are imposed on or
against or payable on such Transferee to the extent of the excess of such
Withholding Taxes over the amount of such Withholding Taxes that would have been
imposed and indemnified hereunder under Applicable Law on the date of the
Transfer had there not been a Transfer, other than a Transfer by the Tax
Indemnitee that is required by Applicable Law or the Operative Documents or that
is requested by Lessee or that occurs in connection with an Event of Default;
provided that nothing in this

 

51



--------------------------------------------------------------------------------

sentence shall be interpreted to exclude any amounts necessary to make any
payment on an After-Tax Basis (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Withholding Taxes”). If the Lessee shall be required by law to deduct any
Withholding Taxes from or in respect of any sum payable hereunder or under the
Lease to any Funding Party or the Agent, (A) the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 7.5(f)) such
Funding Party or the Agent, as the case may be, receives an amount equal to the
amount such party would have received had no such deductions been made, (B) the
Lessee shall make such deductions, (C) the Lessee shall pay the full amount
deducted to the relevant taxing authority or other authority in accordance with
applicable law, and (D) the Lessee shall deliver to the Agent evidence of such
payment to the relevant taxing authority or other authority in the manner
provided in Section 7.5(i).

 

(g) Stamp and Other Taxes. The Lessee shall pay any present or future stamp,
registration, recordation or documentary taxes or any other similar fees, levies
or charges or excise or property taxes of the United States or any state or
political subdivision thereof or any applicable foreign jurisdiction which arise
from any payment made hereunder or from the execution, delivery or registration
of, or otherwise with respect to this Master Agreement, the Loans, the other
Operative Documents, or the perfection of any rights or security interest in
respect thereto (hereinafter referred to as “Other Taxes”).

 

(h) Indemnity. The Lessee shall indemnify each Funding Party and the Agent for
the full amount of Withholding Taxes and Other Taxes (including, without
limitation, any Withholding Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 7.5) paid by such Funding Party or the Agent,
as the case may be, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such
Withholding Taxes or Other Taxes were correctly or legally asserted. Such
indemnification shall be made within thirty (30) days from the date such Funding
Party or the Agent, as the case may be, makes written demand therefor. In the
event that Lessee has indemnified a Funding Party or the Agent for the full
amount of any Withholding Taxes or Other Taxes as required hereby, the Lessee
shall have the right, at its sole cost and expense, to contest the validity of
such Withholding Taxes or Other Taxes by appropriate proceedings, to seek a
refund with respect thereto and to receive and retain any such refund obtained
for its own account.

 

(i) Evidence of Payment. Within thirty (30) days after the date of any payment
of Withholding Taxes or Other Taxes, the Lessee shall furnish to the Agent, the
original or a certified copy of a receipt evidencing payment thereof or other
evidence of payment satisfactory to the Agent.

 

(j) Delivery of Tax Forms. Each Funding Party organized under the laws of a
jurisdiction other than the United States or any state thereof shall deliver to
each of the Lessee and the Lessor, with a copy to the Agent, on the date hereof
or concurrently with the delivery of the relevant Assignment and Acceptance or
Addition Agreement, as applicable, (i) two United States Internal Revenue
Service Form W-8BEN or W-8ECI, as applicable (or successor forms) properly
completed and certifying in each case that such Funding Party is entitled to a
complete

 

52



--------------------------------------------------------------------------------

exemption from withholding or deduction for or on account of any United States
federal income taxes, and (ii) an Internal Revenue Service Form W-9 or successor
applicable form, as the case may be, establishing an exemption from United
States backup withholding taxes. Each such Funding Party further agrees to
deliver to the Lessor and the Lessee, with a copy to the Agent, two original
signed copies of Form W-8BEN or W-8ECI and Form W-9, or successor applicable
forms or manner of certification, as the case may be, on or before the date that
any such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Agent, (i) certifying in the case of a Form W-8BEN or W-8ECI that such Funding
Party is entitled to receive payments under the Operative Documents without
deduction or withholding of any United States federal income taxes (unless in
any such case an event beyond the reasonable control of such Funding Party
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders such forms inapplicable or the exemption to which such
forms relate unavailable and such Funding Party notifies the Lessee and the
Agent that it is not entitled to receive payments without deduction or
withholding of United States federal income taxes) and, (ii) in the case of a
Form W-9, establishing an exemption from United States backup withholding tax.

 

(k) Survival. Without prejudice to the survival of any other agreement of the
Lessee hereunder, the agreements and obligations of the Lessee contained in this
Section 7.5 shall survive the payment in full of the obligations of the Lessee
and the termination of the Lease.

 

(l) Mitigation. If the Lessee is required to pay additional amounts to or for
the account of any Funding Party pursuant to this Section 7.5, then such Funding
Party shall (A) change the jurisdiction or location of its Lending Office if, in
the reasonable judgment of such Funding Party, such change (i) will eliminate
or, if it is not possible to eliminate, will reduce to the greatest extent
possible any such additional amounts which may thereafter accrue, and (ii) is
not otherwise disadvantageous to such Funding Party; (B) use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested in writing by the Guarantor if the making of such
a filing would avoid the need for or reduce the amount of any such indemnity
payment or additional amounts that may thereafter accrue and would not, in the
sole determination of such Funding Party, be otherwise disadvantageous to such
Funding Party and (C) if the foregoing actions do not eliminate the need for
additional indemnity payments to such Funding Party, sell, assign and transfer
its Loans or Lessor’s Invested Amount, as applicable, and its Commitment to a
substitute Lender or Lessor identified by the Guarantor upon receipt by such
Funding Party of an amount equal to its Funding Party Balance then outstanding,
in immediately available funds (and such Funding Party shall be released from
all further obligations under the Operative Documents).

 

(m) Limitations During Construction Term. During the Construction Term, (i) the
Lessee shall only be required to indemnify and make payments to the Lessor under
this Section 7.5, (ii) the Lessor hereby indemnifies and agrees to make payments
to the Lenders to the extent that any Lender would have been entitled to the
benefits of this Section 7.5 but for the provisions of clause (i) above,
provided that the Lessor’s obligations pursuant to this paragraph shall be
limited as provided in Section 4.2 of the Loan Agreement, (iii) amounts payable
pursuant to this Section 7.5 shall be paid with Advances, subject to the terms
and conditions of

 

53



--------------------------------------------------------------------------------

this Master Agreement and (iv) any amounts due from the Lessee pursuant to
paragraph (h) above shall only be payable by the Lessee to the extent that they
resulted from the Lessee’s or the Guarantor’s acts or failures to act.

 

SECTION 7.6. End of Term Indemnity. In the event that at the end of the Lease
Term for the Leased Property: (i) the Lessee elects the option set forth in
Section 14.6 of the Lease, and (ii) after the Lessor receives the sales proceeds
from the Leased Property under Section 14.6 or 14.7 of the Lease, together with
Lessee’s payment of the Recourse Deficiency Amount, the Lessor shall not have
received the entire Lease Balance, then, within 90 days after the end of the
Lease Term, the Lessor or the Agent may obtain, at Lessee’s sole cost and
expense, a report from the Appraiser (or, if the Appraiser is not available,
another appraiser reasonably satisfactory to the Lessor or the Agent, as the
case may be, and approved by the Guarantor, such approval not to be unreasonably
withheld) in form and substance reasonably satisfactory to the Lessor and the
Agent (the “Report”) to establish the reason for any decline in value of the
Leased Property from the Lease Balance. The Lessee shall promptly reimburse the
Lessor for the amount equal to such decline in value to the extent that the
Report indicates that such decline was due to extraordinary wear and tear,
excessive usage, damage, any Alternations made by Lessee, failure to maintain
the Leased Property in accordance with the Lease or any other cause or condition
within the power of the Lessee to control or effect resulting in the Building
failing to be of the type and quality contemplated by the Appraisal. Nothing in
this Section 7.6 shall limit Lessor’s rights and remedies against the Lessee
with respect to any violation of, or default under, the Lease or any other
Operative Documents by the Lessee.

 

ARTICLE VIII

MISCELLANEOUS

 

SECTION 8.1. Survival of Agreements. The representations, warranties, covenants,
indemnities and agreements of the parties provided for in the Operative
Documents, and the parties’ obligations under any and all thereof, shall survive
the execution and delivery of this Master Agreement and any of the Operative
Documents, the transfer of the Land to the Lessor as provided herein (and shall
not be merged into any Deed), any disposition of any interest of the Lessor in
the Leased Property, the purchase and sale of the Note, payment therefor and any
disposition thereof and shall be and continue in effect notwithstanding any
investigation made by any party hereto or to any of the other Operative
Documents and the fact that any such party may waive compliance with any of the
other terms, provisions or conditions of any of the Operative Documents.

 

SECTION 8.2. Documentary Conventions. The Documentary Conventions shall apply to
this Master Agreement.

 

SECTION 8.3. Expenses. The Lessee agrees to pay, as Supplemental Rent, all
actual, reasonable and documented out-of-pocket costs and expenses of the
Lessor, the Agent and the Lenders in connection with the preparation, execution
and delivery of any amendment, waiver or consent relating to any Operative
Document or the Transaction, including, without limitation, reasonable legal
fees and disbursements, and of the Lessor, the Agent and the Lenders in
connection with the enforcement of the Operative Documents and the documents and

 

54



--------------------------------------------------------------------------------

instruments referred to therein (including, without limitation, the reasonable
fees actually incurred and disbursements of counsel for the Lessor, the Agent
and the Lenders). All actual, reasonable and documented out-of-pocket costs and
expenses of the Lessor, the Agent and the Lenders in connection with the
preparation, execution and delivery of the Operative Documents and the documents
and instruments referred to therein (including, without limitation, the costs of
residual value insurance obtained by the Lessor in connection with the
Transaction and the reasonable fees and disbursements of Mayer, Brown, Rowe &
Maw LLP and Greenberg Traurig, but no other law firm representing any Lender)
shall be paid with the proceeds of Advances. All references in the Operative
Documents to “attorneys’ fees” or “reasonable attorneys fees” shall mean
reasonable attorneys’ fees actually incurred, without regard to any statutory
definition thereof.

 

SECTION 8.4. Liabilities of the Funding Parties: Sharing of Payments.

 

(a) No Obligation. No Funding Party shall have any obligation to any other
Funding Party or to any Obligor with respect to the transactions contemplated by
the Operative Documents except those obligations of such Funding Party expressly
set forth in the Operative Documents or except as set forth in the instruments
delivered in connection therewith, and no Funding Party shall be liable for
performance by any other party hereto of such other party’s obligations under
the Operative Documents except as otherwise so set forth. No Lender shall have
any obligation or duty to any Obligor, any other Funding Parties or any other
Person with respect to the transactions contemplated hereby except to the extent
of the obligations and duties expressly set forth in this Master Agreement or
the Loan Agreement.

 

(b) Sharing of Payment. If any Funding Party shall obtain any payment (whether
voluntary or involuntary, or through the exercise of any right of set-off or
otherwise) on account of the Advances made by it in excess of its ratable share
of payments on account of the Advances obtained by all the Funding Parties, such
Funding Parties shall forthwith purchase from the other Funding Parties such
participations in the Advances owed to them as shall be necessary to cause such
purchasing Funding Party to share the excess payment ratably with each of them,
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Funding Party, such purchase from each
Funding Party shall be rescinded and such Funding Party shall repay to the
purchasing Funding Party the purchase price to the extent of such Funding
Party’s ratable share (according to the proportion of (i) the amount of the
participation purchased from such Funding Party as a result of such excess
payment to (ii) the total amount of such excess payment) of such recovery
together with an amount equal to such Funding Party’s ratable share (according
to the proportion of (i) the amount of such Funding Party’s required repayment
to (ii) the total amount so recovered from the purchasing Funding Party) of any
interest or other amount paid or payable by the purchasing Funding Party in
respect of the total amount so recovered. Each Funding Party agrees that any
Funding Party so purchasing a participation from another Funding Party pursuant
to this Section 8.4 may, to the fullest extent permitted by law, exercise all
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Funding Party were the direct creditor of such
Funding Party in the amount of such participation.

 

55



--------------------------------------------------------------------------------

(c) Non-Receipt of Funds by the Agent. Unless a Lender notifies the Agent prior
to the date on which it is scheduled to make payment to the Agent of the
proceeds of a Loan that it does not intend to make such payment, the Agent may
assume that such payment has been made. The Agent may, but shall not be
obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption. If such Lender has not in fact made
such payment to the Agent, the recipient of such payment shall, on demand by the
Agent, repay to the Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Agent until the date the Agent recovers such
amount at a rate per annum equal to the Federal Funds Rate for such day (or, if
such amount has not been repaid within two or more Business Days, at the Base
Rate for such day).

 

(d) Default by Lender. In the event that any Lender fails to satisfy its
obligation to fund its pro rata share of any Funding when required hereunder,
upon receipt of a written request by the Agent, the non-defaulting Lenders and
the Lessor shall fund such defaulting Lender’s share of the related Funding
based on the Pro Rata Shares (determined without regard to the Commitment of the
defaulting Lender), provided that no Lender shall be obligated to fund an amount
in excess of its Commitment. No funding by the Lessor or the other Lenders of
any defaulting Lender’s share of any Funding shall relieve such defaulting
Lender of its liability with respect to such default. In the event that any
Lender defaults in its obligations hereunder, the Agent may replace such
defaulting Lender with one or more additional Lenders, and such defaulting
Lender shall assign to such replacement Lender or Lenders all of its rights,
claims and interests under the Operative Documents, upon receipt by such
Defaulting Lender of an amount equal to its outstanding Funding Party Balance,
in immediately available funds, after deducting therefrom any damages resulting
from such defaulting Lender’s default.

 

(e) Rejection of Sale. In the event that the Lessor rejects any sale of the
Leased Property pursuant to Section 14.7 of the Lease (it being understood that
the Lessor shall not have the right to reject any such sale without the
unanimous consent of all of the Lenders unless the Loans have been paid in
full), and the Lessor is required to pay any amount to the Lessee pursuant to
the second paragraph of such Section 14.7, then the Lenders shall fund an amount
equal to their respective Commitment Percentages of such amount upon notice from
the Lessor.

 

SECTION 8.5. Liabilities of the Agent. The Agent shall have no duty, liability
or obligation to any party to this Master Agreement with respect to the
transactions contemplated hereby except those duties, liabilities or obligations
expressly set forth in this Master Agreement or the Loan Agreement, and any such
duty, liability or obligations of the Agent shall be as expressly limited by
this Master Agreement or the Loan Agreement, as the case may be. All parties to
this Master Agreement acknowledge that the Agent is not, and will not be,
performing any due diligence with respect to documents and information received
pursuant to this Master Agreement or any other Operative Agreement including,
without limitation, any Environmental Audit, Title Policy or survey; it being
understood that if the Funding Parties make a Funding on the Initial Funding
Date, unless otherwise expressly stated in writing, the conditions precedent to
such Funding shall be deemed to have been satisfied. Except as expressly
qualified herein, the acceptance by the Agent of any such document or
information shall not constitute a waiver by

 

56



--------------------------------------------------------------------------------

any Funding Party of any representation or warranty of any Obligor even if such
document or information indicates that any such representation or warranty is
untrue.

 

SECTION 8.6. Disclosure. Notwithstanding anything herein to the contrary, each
party to the Transaction (and each Affiliate and person acting on behalf of any
such party) agree that each party (and each employee, representative and other
agent of such party) may disclose to any and all persons, without limitation of
any kind, the tax treatment and tax structure of the transaction and all
materials of any kind (including opinions or other tax analyses) that are
provided to such party or such person relating to such tax treatment and tax
structure, except to the extent such disclosure would result in a violation of
any applicable federal or state securities laws. This authorization is not
intended to permit disclosure of any other information including (without
limitation) (i) any portion of any materials to the extent not related to the
tax treatment or tax structure of the transaction, (ii) the identities of
participants or potential participants in the transaction, (iii) the existence
or status of any negotiations, (iv) any pricing or financial information (except
to the extent such pricing or financial information is related to the tax
treatment or tax structure of the transaction) or (v) any other term or detail
not relevant to the tax treatment or the tax structure of the Transaction.

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Master Agreement to be
duly executed by their respective officers thereunto duly authorized as of the
day and year first above written.

 

THE BANK OF NEW YORK COMPANY, INC.,

as the Guarantor

By:

  /s/ Bruce Van Saun

Name Printed: 

  Bruce Van Saun

Title: 

  Senior Executive Vice President & CFO

TENNESSEE PROCESSING CENTER LLC,

as the Construction Agent and as Lessee

By:

  /s/ Jeanne M. Login

Name Printed: 

  Jeanne M. Login

Title: 

  Sr. Vice President

 

     s-1    MASTER AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST EQUITY FUNDING, LLC,

as Lessor

By:

  /s/  R. Todd Shutley

Name Printed:

 

R. Todd Shutley

Title:

 

Senior Vice President and Manager

 

     s-2    MASTER AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK, as Agent

By:

  /s/ James L. Bradshaw

Name Printed: 

  James L. Bradshaw

Title: 

  Director

 

     s-3    MASTER AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI, LTD., acting through its NEW YORK BRANCH, as a
Lender and as Syndication Agent

By:

  /s/ Hiroaki Yasui

Name Printed: 

  Hiroaki Yasui

Title: 

  Deputy General Manager

 

     s-4    MASTER AGREEMENT



--------------------------------------------------------------------------------

BNP PARIBAS LEASING CORPORATION, as a Lender and as Documentation Agent

By:

  /s/  Barry Mendelsohn

Name Printed: 

  Barry Mendelsohn

Title: 

  Director

 

     s-5    MASTER AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, N. A.

as a Lender

By:

  /s/ Carl Walsh

Name Printed: 

  Carl Walsh

Title: 

  Vice President

 

     s-6    MASTER AGREEMENT



--------------------------------------------------------------------------------

HUA NAN COMMERCIAL BANK, LTD.,

acting through its NEW YORK AGENCY, as a Lender

By:

 

/s/ Chiang-Man Wang

Name Printed: 

  Chiang-Man Wang

Title: 

  Deputy General Manager

 

     S-7    MASTER AGREEMENT



--------------------------------------------------------------------------------

CITICORP USA, INC.,

as a Lender

By:

 

/s/ Catherine R. Morrow

Name Printed: 

  Catherine R. Morrow

Title: 

  Vice President

 

     S-8    MASTER AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 2.2

 

AMOUNT OF EACH FUNDING PARTY’S COMMITMENT

 

Lessor Commitment Percentage:

     35.0000 %

Lessor Commitment:

   $ 35,000,000  

Net Invested Amount

   $ 6,010,000  

Allocated Amount

   $ 28,990,000  

Lender Commitment Percentages:

        

The Bank of Tokyo-Mitsubishi

     18.0000 %

BNP Paribas Leasing Corporation

     18.0000 %

Wells Fargo Bank

     11.0000 %

Hua Nan Commercial Bank

     7.0000 %

Citicorp USA

     11.0000 %

Lender Commitments:

        

The Bank of Tokyo-Mitsubishi

   $ 18,000,000  

BNP Paribas Leasing Corporation

   $ 18,000,000  

Wells Fargo Bank

   $ 11,000,000  

Hua Nan Commercial Bank

   $ 7,000,000  

Citicorp USA

   $ 11,000,000  



--------------------------------------------------------------------------------

APPENDIX A

 

to

 

Master Agreement

 

DEFINITIONS, INTERPRETATION AND DOCUMENTARY CONVENTIONS

 

A. Interpretation. In each Operative Document, unless a clear contrary intention
appears:

 

  (i) the singular number includes the plural number and vice versa;

 

  (ii) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by the
Operative Documents;

 

  (iii) reference to any gender includes each other gender;

 

  (iv) reference to any agreement (including any Operative Document), document
or instrument means such agreement, document or instrument as amended,
supplemented, waived, restated or modified and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Operative Documents and reference to any promissory note includes any promissory
note which is an extension or renewal thereof or a substitute or replacement
therefor;

 

  (v) reference to any Applicable Law means such Applicable Law as amended,
waived, restated, modified, codified, replaced or reenacted, in whole or in
part, and in effect from time to time, including rules and regulations
promulgated thereunder and reference to any section or other provision of any
Applicable Law means that provision of such Applicable Law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision;

 

  (vi) reference in any Operative Document to any Article, Section, Appendix,
Schedule or Exhibit means such Article or Section thereof or Appendix, Schedule
or Exhibit thereto;

 

  (vii) “hereunder”, “hereof”, “hereto” and words of similar import shall be
deemed references to an Operative Document as a whole and not to any particular
Article, Section, paragraph or other provision of such Operative Document;

 

  (viii) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term;



--------------------------------------------------------------------------------

  (ix) “or” is not exclusive; and

 

  (x) relative to the determination of any period of time, “from” means “from
and including” and “to” means “to but excluding”.

 

B. Accounting Terms. In each Operative Document, unless expressly otherwise
provided, accounting terms shall be construed and interpreted, and accounting
determinations and computations shall be made, in accordance with GAAP.

 

C. Conflict in Operative Documents. If there is any conflict between any
Operative Documents, each such Operative Document shall be interpreted and
construed, if possible, so as to avoid or minimize such conflict but, to the
extent (and only to the extent) of such conflict, the Master Agreement shall
prevail and control.

 

D. Legal Representation of the Parties. The Operative Documents were negotiated
by the parties with the benefit of legal representation and any rule of
construction or interpretation otherwise requiring any Operative Document to be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof or thereof.

 

E. Defined Terms. Unless a clear contrary intention appears, terms defined
herein have the respective indicated meanings when used in each Operative
Document.

 

“Abridged Lease” means the Abridged Lease Agreement, dated as of May 18, 2004,
among the Lessor, the Lessee and the Guarantor.

 

“Addition Agreement” means an agreement substantially in the form of Exhibit I
to the Master Agreement.

 

“Additional Insured” means each of the Agent, each Lender and Lessor.

 

“Address” means with respect to any Person, its address set forth in Schedule I
hereto or such other address as it shall have identified to the parties to the
Master Agreement in writing in the manner provided for the giving of notices
thereunder.

 

“Adjusted LIBO Rate” shall mean, with respect to each Rent Period for a LIBOR
Advance, the rate per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) determined pursuant to the following formula:

 

Adjusted LIBO Rate =      LIBOR           1.00 - LIBOR Reserve Percentage     

 

As used herein, LIBOR Reserve Percentage shall mean, for any Rent Period for a
LIBOR Advance, the reserve percentage (expressed as a decimal) equal to the then
stated maximum rate of all reserves requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves) applicable to
any member bank of the Federal Reserve System in respect of Eurocurrency
liabilities as defined in Regulation D (or against any successor category of
liabilities as defined in Regulation D).

 

2



--------------------------------------------------------------------------------

“Advance” means a LIBOR Advance or a Base Rate Advance.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. The term
“control” (including the correlative terms “controlled” and “controlling”) means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting stock, by contract and otherwise.

 

“After-Tax Basis” means (a) with respect to any payment to be received by an
Indemnitee (which, for purposes of this definition, shall include any Tax
Indemnitee), the amount of such payment supplemented by a further payment or
payments so that, after deducting from such payments the amount of all Taxes
(net of any current credits, current deductions or other Tax benefits, whether
such Tax benefits arise by way of deduction, allocation or apportionment of
income or otherwise, arising from the payment by the Indemnitee of any amount,
including Taxes, for which the payment to be received is made) imposed currently
on the Indemnitee by any Governmental Authority or taxing authority with respect
to such payments, the balance of such payments shall be equal to the original
payment to be received and (b) with respect to any payment to be made by any
Indemnitee, the amount of such payment supplemented by a further payment or
payments so that, after increasing such payment by the amount of any current
credits or other Tax benefits realized by the Indemnitee under the laws of any
Governmental Authority or taxing authority resulting from the making of such
payments, the sum of such payments (net of such credits or benefits) shall be
equal to the original payment to be made; provided, however, for the purposes of
this definition, and for purposes of any payment to be made to an Indemnitee or
by an Indemnitee on an after-tax basis, it shall be assumed that (i) federal,
state and local taxes are payable at the highest combined marginal federal and
state statutory income tax rate (taking into account the deductibility of state
income taxes for federal income tax purposes) applicable to corporations in the
year such taxes are payable and (ii) such Indemnitee or the recipient of such
payment from an Indemnitee has sufficient income to utilize any deductions,
credits (other than foreign tax credits, the use of which shall be determined on
an actual basis) and other Tax benefits arising from any payments described in
clause (b) of this definition.

 

“Agent” means SunTrust Bank, a Georgia banking corporation, in its capacity as
agent under the Master Agreement and the Loan Agreement.

 

“Agent’s Fee Letter” means the Agent’s Fee Letter, dated as of July 16, 2004,
between the Agent and the Lessee.

 

“Allocated Amount” means the Lessor’s Invested Amount minus the Net Invested
Amount.

 

“Alterations” means, with respect to any Leased Property, fixtures, alterations,
improvements, modifications and additions to such Leased Property.

 

“Applicable Law” means all applicable laws (including Environmental Laws),
rules, regulations (including proposed, temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by, any

 

3



--------------------------------------------------------------------------------

Governmental Authority, and applicable judgments, decrees, injunctions, writs,
orders or like action of any court, arbitrator or other administrative, judicial
or quasi-judicial tribunal or agency of competent jurisdiction (including those
pertaining to health, safety or the environment (including, without limitation,
wetlands) and those pertaining to the construction, use or occupancy of the
Leased Property).

 

“Applicable Margin” means, at any date and with respect to each LIBOR Advance,
the applicable margin set forth below based upon the ratings applicable on such
date to the Guarantor’s senior unsecured long-term debt:

 

               Applicable Margin


--------------------------------------------------------------------------------

  Level I                 

S&P:

   AA- or above    }       

Moody’s:

   Aa3 or above       0.300 % Level II                 

S&P:

   A+    }       

Moody’s:

   A1       0.340 % Level III                 

S&P:

   A    }       

Moody’s:

   A2       0.360 % Level IV                 

S&P:

   A-    }       

Moody’s:

   A3       0.375 % Level V                 

S&P:

   BBB+    }       

Moody’s:

   Baa1       0.425 % Level VI                 

S&P:

   BBB    }       

Moody’s:

   Baa2       0.525 % Level VII                 

S&P:

   BBB- or below    }       

Moody’s:

   Baa3 or below       0.650 %

 

For purposes of the foregoing, (a) if no rating for the Guarantor’s senior
unsecured long-term debt shall be available from either rating agency, such
rating agency shall be deemed to have established a Level VII rating, (b) if the
ratings established or deemed

 

4



--------------------------------------------------------------------------------

established by Moody’s and S&P shall fall within different Levels, the
Applicable Margin shall be based upon the Level corresponding to the more
favorable (to the Guarantor) of such ratings and (c) if any rating established
or deemed established by Moody’s or S&P shall be changed (other than as a result
of a change in the rating system of either Moody’s or S&P), such change shall be
given effect on and as of the opening of business on the date when such change
is first announced by the rating agency making such change. Each such change
shall apply to all LIBOR Advances outstanding at any time during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of either Moody’s or S&P shall change, the Guarantor and the Funding
Parties shall negotiate in good faith to amend the references to specific
ratings in this definition to reflect such changed rating system.

 

“Appraisal” is defined in Section 3.4 of the Master Agreement.

 

“Appraiser” means an MAI appraiser reasonably satisfactory to the Agent.

 

“Assignment and Acceptance” means an assignment and acceptance agreement in
substantially the form of Exhibit E to the Master Agreement.

 

“Assignment of Lease and Rents” means the Assignment of Lease and Rents, dated
as of the Closing Date, from the Lessor to the Agent, substantially in the form
of Exhibit B to the Master Agreement.

 

“Authorized Officer” means any of the Chairman and Chief Executive Officer,
Chief Operating Officer, Senior Vice President and Chief Financial Officer, any
Vice President, the Treasurer and any Assistant Treasurer of the Guarantor, the
Lessee or the Construction Agent, as applicable, or any person designated by any
such Person in writing to the Agent from time to time, acting singly.

 

“Award” means any award or payment received by or payable to the Lessor or the
Lessee on account of any Condemnation or Event of Taking (less the actual costs,
fees and expenses, including reasonable attorneys’ fees, incurred in the
collection thereof, for which the Person incurring the same shall be reimbursed
from such award or payment).

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended.

 

“Base Lease Term” means, with respect to the Leased Property, (a) the period
commencing on the Closing Date and ending on the fifth anniversary of the
Completion Date (or May 18, 2011, if earlier) or (b) such shorter period as may
result from earlier termination of the Lease as provided therein.

 

“Base Rate” means (with any change in the Base Rate to be effective as of the
date of change of either of the following rates) the higher of (i) the rate
which the Agent publicly announces from time to time as its prime lending rate,
as in effect from time to time, and (ii) the Federal Funds Rate, as in effect
from time to time, plus one-half of one percent (0.50%) per annum. The Agent’s
prime lending rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to customers; the Agent may make commercial
loans or

 

5



--------------------------------------------------------------------------------

other loans at rates of interest at, above or below the Agent’s prime lending
rate. The Base Rate is determined daily.

 

“Base Rate Advance” means that portion of the Funded Amount bearing interest at
the Base Rate.

 

“Basic Rent” means, for any Lease Term, the rent payable pursuant to Section 3.1
of the Lease, determined in accordance with the following: each installment of
Basic Rent payable on any Payment Date shall be in an amount equal to the sum of
(A) the aggregate amount of Lender Basic Rent payable on such Payment Date, plus
(B) the aggregate amount of Lessor Basic Rent payable on such Payment Date.

 

“Building” means, with respect to the Leased Property, (i) the buildings,
structures and improvements located or to be located on the Land, along with all
fixtures used or useful in connection with the operation of the Leased Property,
including all furnaces, boilers, compressors, elevators, fittings, pipings,
connectives, conduits, ducts, partitions, equipment and apparatus of every kind
and description now or hereafter affixed or attached or used or useful in
connection with the Building, (ii) all Funded Equipment and (iii) all
Alterations (including all restorations, repairs, replacements and rebuilding of
such buildings, improvements and structures) thereto (but in each case excluding
trade fixtures financed other than by the Lessor or the Lenders).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are required or authorized to be closed for business in Atlanta, Georgia
or New York, New York and, if the applicable Business Day relates to a LIBOR
Advance, on which trading is not carried on by and between banks in the London
interbank market.

 

“Capital Lease Obligations” means, with respect to any Person, the obligation of
such Person to pay rent or other amounts under any lease with respect to any
property (whether real, personal or mixed) acquired or leased by such Person
that is required to be accounted for as a liability on a consolidated balance
sheet of such Person.

 

“Casualty” means an event of damage or casualty relating to all or part of the
Leased Property that does not constitute an Event of Loss.

 

“Claims” means liabilities, obligations, damages, losses, demands, penalties,
fines, claims, actions, suits, judgments, proceedings, settlements, utility
charges, costs, expenses and disbursements (including, without limitation,
reasonable legal fees and expenses) of any kind and nature whatsoever.

 

“Closing Date” means May 18, 2004.

 

“Code” or “Tax Code” means the Internal Revenue Code of 1986, as amended from
time to time and any successor statute.

 

“Commitment” means as to each Funding Party, its obligation to make Fundings as
investments in the Leased Property, or to make Loans to the Lessor, in an
aggregate amount not to exceed at any one time outstanding the amount set forth
for such Funding Party on Schedule

 

6



--------------------------------------------------------------------------------

2.2 to the Master Agreement (as it may be adjusted from time to time pursuant to
Article VI of the Master Agreement).

 

“Commitment Fee” is defined in Section 2.2(h) of the Master Agreement.

 

“Commitment Fee Percentage” means, at any date, the applicable percentage set
forth below based upon the ratings applicable on such date to the Guarantor’s
senior unsecured long-term debt:

 

               Commitment Fee Percentage


--------------------------------------------------------------------------------

 

Level I

                

S&P:

   AA- or above    }       

Moody’s:

   Aa3 or above       0.080 % Level II                 

S&P:

   A+    }       

Moody’s:

   A1       0.090 % Level III                 

S&P:

   A    }       

Moody’s:

   A2       0.100 % Level IV                 

S&P:

   A-    }       

Moody’s:

   A3       0.100 % Level V                 

S&P:

   BBB+    }       

Moody’s:

   Baa1       0.125 % Level VI                 

S&P:

   BBB    }       

Moody’s:

   Baa2       0.175 % Level VII                 

S&P:

   BBB- or below    }       

Moody’s:

   Baa3 or below       0.225 %

 

For purposes of the foregoing, (a) if no rating for the Guarantor’s senior
unsecured long-term debt shall be available from either rating agency, such
rating agency shall be deemed to have established a Level VII rating, (b) if the
ratings established or deemed established by Moody’s and S&P shall fall within
different Levels, the Commitment Fee

 

7



--------------------------------------------------------------------------------

Percentage shall be based upon the Level corresponding to the more favorable (to
the Guarantor) of such ratings and (c) if any rating established or deemed
established by Moody’s or S&P shall be changed (other than as a result of a
change in the rating system of either Moody’s or S&P), such change shall be
given effect on and as of the opening of business on the date when such change
is first announced by the rating agency making such change. Each such change
shall apply at any time during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change. If the rating system of either Moody’s or S&P shall
change, the Guarantor and the Funding Parties shall negotiate in good faith to
amend the references to specific ratings in this definition to reflect such
changed rating system.

 

“Commitment Percentage” means as to any Funding Party, at a particular time, the
percentage of the aggregate Commitments in effect at such time represented by
such Funding Party’s Commitment, as such percentage is shown for such Funding
Party on Schedule 2.2 to the Master Agreement (as it may be adjusted from time
to time pursuant to Article VI of the Master Agreement).

 

“Completion Date” means the Business Day on which the conditions specified in
Section 3.5 of the Master Agreement have been satisfied or waived with respect
to the Leased Property.

 

“Condemnation” means any condemnation, requisition, confiscation, seizure,
permanent use or other taking or sale of the use, occupancy or title to the
Leased Property or any part thereof in, by or on account of any actual eminent
domain proceeding or other action by any Governmental Authority or other Person
under the power of eminent domain or any transfer in lieu of or in anticipation
thereof, which in any case does not constitute an Event of Taking. A
Condemnation shall be deemed to have “occurred” on the earliest of the dates
that use is prevented or occupancy or title is taken.

 

“Construction” means the construction of the Building pursuant to the Plans and
Specifications.

 

“Construction Agency Agreement” means the Construction Agency Agreement, dated
as of July 16, 2004, between the Construction Agent and the Lessor.

 

“Construction Agency Event of Default” is defined in Section 5.1 of the
Construction Agency Agreement.

 

“Construction Agent” means TPC in its capacity as construction agent pursuant to
the Construction Agency Agreement.

 

“Construction Budget” is defined in Section 2.4 of the Construction Agency
Agreement.

 

“Construction Contract” means that certain construction contract, if any,
between the Construction Agent and a General Contractor for the Construction of
the Building, which contract shall be assigned to the Lessor, and such
assignment shall be consented to by such General Contractor, pursuant to an
assignment of such construction contract substantially in the form of the
Security Agreement and Assignment set forth as Exhibit C to the Master
Agreement.

 

8



--------------------------------------------------------------------------------

“Construction Costs” means the acquisition cost of the Land, all costs incurred
in connection with the design, development and construction of the Building on
the Land, as well as the costs of excavating, grading, landscaping and other
work undertaken to prepare the Land for construction of a Building, the purchase
price of all Funded Equipment and all other fees, costs and expenses incurred in
connection with the acquisition, ground leasing, development and construction of
the Leased Property, including all Upfront Fees, Commitment Fees, interest on
the Loans and Yield on the Lessor’s Invested Amount accrued during the
Construction Term, planning, engineering, development, architects’,
consultants’, brokers’, attorneys’ and accountants’ fees, appraisal costs,
survey costs, insurance costs, transaction costs, demolition costs, permitting
costs, costs for title insurance and other soft costs related to the Leased
Property.

 

“Construction Failure Payment” means, as of any date of calculation, an amount
equal to (i) 100% of the Land Acquisition Cost, plus (ii) 89.9% of an amount
equal to the Construction Costs (exclusive of Land Acquisition Cost) that are
capitalizable in accordance with GAAP as construction costs incurred as of such
date of calculation.

 

“Construction Force Majeure Declaration” is defined in Section 3.4 of the
Construction Agency Agreement.

 

“Construction Force Majeure Event” means:

 

  (a) an act of God arising after the Closing Date affecting Construction, or

 

  (b) any change in any federal, state or local law, regulation or other legal
requirement, or a change in the interpretation thereof by the applicable
Government Authority, arising after the Closing Date and relating to the use of
the Land or the construction of a building on the Land, the existence or
potentiality of which was not known to and could not have been discovered prior
to the Closing Date through the exercise of reasonable due diligence by the
Construction Agent, or

 

  (c) strikes, lockouts, civil commotions, war and warlike operations and
occurrences, labor troubles, unavailability of materials (including delays in
delivery), extreme weather, natural disasters, riots, insurrections or other
civil, social, governmental or other causes affecting Construction beyond the
control of the Construction Agent or its contractors (including the General
Contractor), or the unavailability of services or utilities due to any of the
foregoing.

 

“Construction Term” means the period commencing on the Closing Date and ending
on the Construction Term Expiration Date, or such shorter period as may result
from earlier termination of the Lease as provided therein.

 

“Construction Term Expiration Date” means the earliest of the following:

 

  (a) the Completion Date,

 

  (b) the date on which the aggregate Funded Amounts equal the Commitments, and

 

  (c) the Scheduled Construction Termination Date.

 

9



--------------------------------------------------------------------------------

“Contractual Obligation”, as applied to any Person, means any provision of any
Securities issued by that Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which that
Person is a party or by which it or any of its properties is bound or to which
it or any of its properties is subject (including, without limitation, any
restrictive covenant affecting any of the properties of such Person).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Deed” means a special warranty deed, dated on or before the Closing Date, from
the Seller to the Lessor, conveying the Land.

 

“Default” means an Event of Default or a Potential Event of Default.

 

“Documentary Conventions” means the provisions set forth in Paragraph F of this
Appendix A.

 

“Documentation Agent” is defined in the preamble to the Master Agreement.

 

“Double Leverage Ratio” means, as of any date of determination, the ratio of
(i) the sum (without duplication) of (a) the Guarantor’s investments in
Subsidiaries and associated companies (calculated without duplication and
adjusted for any intercompany eliminations) and (b) goodwill of the Guarantor,
each at such date, to (ii) the sum (without duplication) of (x) Stockholders’
Equity and (y) minority interest (including guaranteed preferred beneficial
interests in the Guarantor’s junior subordinated deferrable interest debentures,
but only to the extent includable as consolidated Tier 1 capital for the
Guarantor and its Subsidiaries under then applicable guidelines of the Federal
Reserve Board), each at such date; it being understood and agreed that if this
definition is changed in the Revolving Credit Agreement, then this definition
shall be deemed to be amended to reflect such changes.

 

“Eligible Assignee” means a Person that at the time of any assignment is either
(1) (a) a commercial bank organized under the laws of the United States or any
state thereof or under the laws of a country which is a member of the
Organization for Economic Cooperation and Development, having combined capital
and surplus in excess of $500,000,000 or (b) a finance company, insurance
company or other financial institution which in the ordinary course of business
extends credit of the type extended under the Operative Documents and that has
total assets in excess of $1,000,000,000 or (2) an Affiliate of a Person that
meets the requirements of clause (1).

 

“Environmental Audit” means a Phase I Environmental Assessment and, if
recommended in such Phase I Environmental Assessment, a Phase II Environmental
Assessment, dated no more than six months prior to the Closing Date (in the case
of the Environmental Audit delivered pursuant to Section 3.1(a)(xiii) of the
Master Agreement) or the Completion Date (in the case of

 

10



--------------------------------------------------------------------------------

the Environmental Audit delivered pursuant to Section 3.5 of the Master
Agreement), by an environmental services firm satisfactory to the Agent.

 

“Environmental Laws” means and include the Resource Conservation and Recovery
Act of 1976, (RCRA) 42 U.S.C. §§ 6901-6987, as amended by the Hazardous and
Solid Waste Amendments of 1984, the Comprehensive Environmental Response,
Compensation and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601-9657, (CERCLA), the Hazardous
Materials Transportation Act of 1975, 49 U.S.C. §§ 1801-1812, the Toxic
Substances Control Act, 15 U.S.C. §§ 2601-2671, the Clean Air Act, 42 U.S.C. §§
7401 et seq., the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C.
§§ 136 et seq., and all similar federal, state and local environmental laws,
ordinances, rules, orders, statutes, decrees, judgments, injunctions, codes and
regulations, and any other federal, state or local laws, ordinances, rules,
codes and regulations, and any other federal, state or local laws, ordinances,
rules, codes and regulations relating to the environment, human health or
natural resources or the regulation or control of or imposing liability or
standards of conduct concerning human health, the environment, Hazardous
Materials or the clean-up or other remediation of any Leased Property, or any
part thereof, as any of the foregoing may have been from time to time amended,
supplemented or supplanted.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Guarantor or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates and approvals of Governmental Authorities required by Environmental
Laws.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Group” means the Guarantor and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Guarantor, are treated as a single
employer under Section 414 of the Code or Section 4001(b) of ERISA.

 

“Event of Default” means any event or condition designated as an “Event of
Default” in Article XII of the Lease.

 

“Event of Loss” is defined in Section 10.1 of the Lease.

 

“Event of Taking” is defined in Section 10.2 of the Lease.

 

“Fair Market Sales Value” means, with respect to the Leased Property or any
portion thereof, the fair market sales value as determined by an independent
appraiser chosen by the

 

11



--------------------------------------------------------------------------------

Agent, and, unless an Event of Default has occurred, reasonably acceptable to
the Lessee, that would be obtained in an arm’s-length transaction between an
informed and willing buyer (other than a lessee currently in possession) and an
informed and willing seller, under no compulsion, respectively, to buy or sell
and neither of which is related to the Lessor or the Lessee, for the purchase of
the Leased Property. Such fair market sales value shall be calculated as the
value for the Leased Property, assuming, in the determination of such fair
market sales value, that the Leased Property is in the condition and repair
required to be maintained by the terms of the Lease (unless such fair market
sales value is being determined for purposes of Section 13.1 or 14.7 of the
Lease and except as otherwise specifically provided in the Lease or the Master
Agreement, in which case this assumption shall not be made).

 

“Federal Funds Rate” means for any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the rates on
overnight Federal funds transactions with member banks of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of Atlanta, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by the Agent.

 

“FIN 46” means FASB Interpretation No. 46 (revised December, 2003).

 

“Final Rent Payment Date” is defined in Section 13.1(e) of the Lease.

 

“Force Majeure Losses” means, as of any date of calculation, the loss incurred
by the Lessor in connection with a Construction Force Majeure Event, including,
without limitation, costs resulting from insurance deductibles for losses
resulting from Construction Force Majeure Events, interest and Yield accrued on
Force Majeure Losses and interest and Yield accruing on the Permitted Lease
Balance during any period of delay in Construction resulting from a Force
Majeure Event; provided that it is expressly understood and agreed that Force
Majeure Losses shall not include the costs of repairing damage occasioned, or
other losses or expenses incurred by the Agent or any Funding Party, not as a
result of the Construction Force Majeure Event, but as a result of the failure
of the Construction Agent, or its contractors (including the General Contractor)
to take all reasonable steps to minimize the damages, expense or the delay
caused by such Construction Force Majeure Event.

 

“Funded Amount” means, as to the Lessor, the Lessor’s Invested Amounts, and, as
to each Lender, the outstanding principal amount of such Lender’s Loans.

 

“Funded Equipment” means trade fixtures, furnishings, equipment and other
personal property financed by the Lessor and/or the Lenders.

 

“Funding” means any funding by the Funding Parties pursuant to Section 2.2 of
the Master Agreement.

 

“Funding Date” means each date on which a Funding occurs under Section 2 of the
Master Agreement.

 

12



--------------------------------------------------------------------------------

“Funding Parties” means the Lessor, any Person to whom the Lessor sells a
participation in the Transaction and the Lenders, collectively.

 

“Funding Party Balance” means (i) for the Lessor as of any date of
determination, an amount equal to the sum of the outstanding Lessor’s Invested
Amount, all accrued and unpaid Yield on such outstanding Lessor’s Invested
Amount, all unpaid related fees owing to the Lessor under the Operative
Documents, and all other related amounts owing to the Lessor by the Lessee under
the Operative Documents, and (ii) for each Lender as of any date of
determination, an amount equal to the sum of the outstanding principal of such
Lender’s Loans, all accrued and unpaid interest thereon, all unpaid related fees
owing to such Lender under the Operative Documents, and all other related
amounts owing to such Lender by the Lessee under the Operative Documents.

 

“Funding Request” is defined in Section 2.2 of the Master Agreement.

 

“Funding Termination Date” means the earlier of (i) May 18, 2006 and (ii) the
termination of the Commitments pursuant to Section 5.2 of the Loan Agreement.

 

“GAAP” means generally accepted accounting principles, as set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entities as may be approved by a significant segment of the accounting
profession of the United States of America.

 

“General Contractor” with respect to the Leased Property means the general
contractor or construction manager therefor selected by the Construction Agent.

 

“General Permitted Liens” means, collectively, the following: (i) Liens for
taxes, assessments or charges not yet due or that are being contested in good
faith by appropriate proceedings and (unless the amount thereof is not material
to the Guarantor’s consolidated financial condition) for which adequate reserves
are being maintained (in accordance with GAAP); (ii) deposits or pledges to
secure obligations under workers’ compensation, social security or similar laws,
or under unemployment insurance; (iii) deposits or pledges to secure bids,
tenders, contracts (other than Interest Rate Protection Agreements), leases,
statutory obligations, surety and appeal bonds and other obligations of like
nature arising in the ordinary course of business; (iv) mechanics’, workers’,
materialmen’s or similar Liens arising in the ordinary course of business with
respect to obligations which are not overdue for a period of more than 60 days
or which are being contested in good faith by appropriate proceedings; (v) Liens
securing judgments in an amount and for a period not constituting an Event of
Default; (vi) minor imperfections of title on real estate that do not interfere
materially with the use of such property or render title unmarketable; (vii) any
Lien upon or in any property hereafter acquired by the Guarantor, provided that
such Lien is created contemporaneously with such acquisition to secure or
provide for the payment or financing of any part of the cost (including
construction costs) thereof and, provided further that such Lien attaches only
to the property so acquired and fixed improvements thereon; (viii) Liens
existing on the Initial Funding Date; (ix) Liens in favor of an Insured
Subsidiary securing loans or extensions of credit to, or for the benefit of, the
Guarantor or a Subsidiary made by such Insured Subsidiary; (x) additional Liens
created after the

 

13



--------------------------------------------------------------------------------

Initial Funding Date, provided that the obligations secured thereby shall not
exceed $50,000,000 in the aggregate at any one time outstanding; (xi) any Lien
renewing, extending or refinancing a Lien permitted by the foregoing, provided
that the principal amount secured is not increased and the Lien is not extended
to other property (other than by a substitution of like property); and
(xii) Liens securing obligations of the Guarantor or its Subsidiaries or
Affiliates under Interest Rate Protection Agreements.

 

“Governmental Action” means all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, decrees,
licenses, exemptions, publications, filings, notices to and declarations of or
with, or required by, any Governmental Authority, or required by any Applicable
Law and shall include, without limitation, all citations, environmental and
operating permits and licenses that are required for the use, occupancy, zoning
and operation of the Leased Property.

 

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Governmental Requirement” shall mean any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
including Environmental Laws and occupational, safety and health standards or
controls, of any Governmental Authority.

 

“Guarantee” means, with respect to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment of such Indebtedness, (ii) to
purchase property, securities or services for the purpose of assuring the holder
of such Indebtedness of the payment of such Indebtedness or (iii) to maintain
working capital, equity capital or the financial condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness.
The terms “Guaranteed”, “Guaranteeing” and “Guarantor” shall have corresponding
meanings.

 

“Guarantor” means The Bank of New York Company, Inc., a New York corporation.

 

“Guaranty” means the Guaranty Agreement, dated as of July 16, 2004, from the
Guarantor.

 

“Hazardous Material” means any substance, waste or material which is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous, including petroleum, crude oil or any fraction
thereof, petroleum derivatives, by products and other hydrocarbons, or which is
or becomes regulated under any Environmental Law by any Governmental Authority,
including any agency, department, commission, board or instrumentality of the
United States, the jurisdiction in which the Leased Property is located or

 

14



--------------------------------------------------------------------------------

any political subdivision thereof and also including, without limitation,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls (“PCBs”)
and radon gas.

 

“Implicit Rate” means 1.98%.

 

“Indebtedness” means, with respect to any Person, (i) all obligations of such
Person for borrowed money or for the deferred purchase price of property or
services (including all obligations, contingent or otherwise, of such Person in
connection with Interest Rate Protection Agreements or other similar
instruments, including currency swaps), other than indebtedness to trade
creditors and service providers incurred, deposits accepted or federal funds
purchased in the ordinary course of business and payable on usual and customary
terms, (ii) all obligations of such Person evidenced by bonds, notes, debentures
or other similar instruments, (iii) all indebtedness created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the remedies available to the seller or
lender under such agreement are limited to repossession or sale of such
property), (iv) all Capital Lease Obligations of such Person, (v) all
obligations of the types described in clause (i), (ii), (iii) or (iv) above
secured by (or for which the obligee has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in any property (including
accounts, contract rights and other intangibles) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness, (vi) all obligations of such Person under letters of credit,
bankers’ acceptance or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person, (vii) all Indebtedness of
others Guaranteed by such Person and (viii) all Indebtedness of any partnership
of which such Person is a general partner.

 

“Indemnitee” means the Agent (in its individual capacity and in its capacity as
Agent), each Funding Party, and their respective Affiliates, successors,
permitted assigns, permitted transferees, employees, officers, directors,
shareholders, partners, members and agents; provided, however, that in no event
shall any Obligor be an Indemnitee.

 

“Initial Funding Date” means the date of the first Funding pursuant to the
Master Agreement.

 

“Insured Subsidiary” means a Subsidiary that is an “insured depository
institution” within the meaning of 12 U.S.C. § 1813 (or any successor
provision), as amended from time to time.

 

“Interest Rate Protection Agreement” means any interest rate swap agreement,
interest rate cap agreement or similar hedging arrangement used by a Person to
fix or cap a floating rate of interest on Indebtedness to a negotiated maximum
rate or amount.

 

“Land” means the land described in Exhibit A to the Lease.

 

“Land Acquisition Costs” means $2,425,556.40.

 

“Lease” means the Lease Agreement, dated as of July 16, 2004, between the Lessee
and the Lessor.

 

“Lease Balance” means as of any date of determination, an amount equal to the
aggregate sum of the outstanding Funded Amounts of all Funding Parties, all
accrued and unpaid interest

 

15



--------------------------------------------------------------------------------

on the Loans, all accrued and unpaid Yield on the Lessor’s Invested Amounts, all
unpaid fees owing to the Funding Parties under the Operative Documents, and all
other amounts owing to the Funding Parties by any Obligor under the Operative
Documents.

 

“Lease Supplement” means the supplement to the Lease, dated as of July 16, 2004,
between the Lessor and the Lessee.

 

“Lease Term” means the Base Lease Term, as the same may by extended pursuant to
Section 14.9 of the Lease.

 

“Lease Termination Date” means the last day of the Lease Term.

 

“Leased Property” means the Land and the Building(s), and all rights,
appurtenances and accessions thereto.

 

“Lender Basic Rent” means, for any Rent Period under the Lease, the aggregate
amount of interest accrued on the Loans pursuant to Section 2.4 of the Loan
Agreement during such Rent Period.

 

“Lenders” means such financial institutions as are, or who may hereafter become,
parties to the Loan Agreement as lenders to the Lessor.

 

“Lending Office” for each Lender means the office such Lender designates in
writing from time to time to the Guarantor and the Agent.

 

“Lessee” is defined in the preamble to the Master Agreement.

 

“Lessor” is defined in the preamble to the Master Agreement.

 

“Lessor Basic Rent” means, for any Rent Period, the aggregate amount of Yield
accrued and unpaid on the Lessor’s Invested Amounts under Section 2.3(a) of the
Master Agreement during such Rent Period.

 

“Lessor Liens” means Liens on or against the Leased Property, the Lease, any
other Operative Document or any payment of Rent (a) which result from any act or
omission of, or any Claim against, the Lessor, or any Person claiming through
the Lessor unrelated to the transactions contemplated by the Operative Documents
or from Lessor’s failure to perform as required under the Operative Documents or
(b) which result from any Tax owed by the Lessor, or any Person claiming through
the Lessor, except any Tax for which a Lessee is obligated to indemnify
(including, without limitation, in the foregoing exception, any assessments with
respect to the Leased Property noted on the Title Policy or assessed in
connection with any construction or development by the Construction Agent).

 

“Lessor Rate” is defined in the Lessor Yield Letter.

 

“Lessor Yield Letter” means the letter agreement, dated as of July 16, 2004,
between the Lessee and the Lessor.

 

16



--------------------------------------------------------------------------------

“Lessor’s Allocated Commitment” means, at any time, the amount set forth for the
Allocated Amount on Schedule 2.2 to the Master Agreement.

 

“Lessor’s Invested Amount” means the amounts funded by the Lessor pursuant to
Section 2 of the Master Agreement that are not proceeds of Loans by a Lender, as
such amount may be increased during the Construction Term pursuant to
Section 2.3(c) of the Master Agreement.

 

“LIBOR” means, for any Rent Period, with respect to LIBOR Advances the offered
rate for deposits in U.S. Dollars, for a period comparable to the Rent Period
and in an amount comparable to such Advances, appearing on the Telerate Screen
Page 3750 as of 11:00 A.M. (London, England time) on the day that is two London
Business Days prior to the first day of the Rent Period. If two or more of such
rates appear on the Telerate Screen Page 3750, the rate for that Rent Period
shall be the arithmetic mean of such rates. If the foregoing rate is unavailable
from the Telerate Screen for any reason, then such rate shall be determined by
the Agent from the Reuters Screen LIBO Page or, if such rate is also unavailable
on such service, then on any other interest rate reporting service of recognized
standing designated in writing by the Agent to the Guarantor and the other
Lenders; in any such case rounded, if necessary, to the next higher 1/100 of
1.0%, if the rate is not such a multiple.

 

“LIBOR Advance” means that portion of the Funded Amount bearing interest at a
rate based on the Adjusted LIBO Rate.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Limited Event of Default” means an Event of Default under paragraph (e), (k),
(l) or (m) of Article XII of the Lease, solely if the breach of the related
covenant, representation or warranty was based on a subjective interpretation of
the term “diligently,” “reasonable,” “reasonably,” “practical,” “necessary,”
“adequate,” “usually,” “desirable,” “reasonably likely,” “material,”
“materially,” “Material Adverse Effect,” “materially adversely affect,”
“material adverse change,” “materially and adversely affects,” “material adverse
effect,” “adverse,” “adversely,” “substantial,” or “substantially”, or results
from a condition that is not solely related to Lessee or Guarantor, Lessee’s or
Guarantor’s operations or the Leased Property, or any Event of Default based
solely on the subjective interpretation of any term that gives rise to a cross
default under paragraph (e) of Article XII; provided, however, if the Event of
Default, covenant or representation or warranty relates to the use of the Leased
Property, then such Event of Default, covenant or representation or warranty
will not be deemed a Limited Event of Default.

 

“Limited Recourse Amount” means, as of any date of determination, an amount
equal to: the future value (determined from the Closing Date to the date of
determination using the Implicit Rate) of: the difference between (i) 89.9% of
the Permitted Lease Balance and (ii) the present value, as of the Closing Date,
of any minimum lease payments required to be made as of the Closing Date and up
to the date of determination that were included in the Guarantor’s 90%

 

17



--------------------------------------------------------------------------------

test as described in paragraph 7(d) of FASB Statement No. 13, Accounting for
Leases, using a discount rate equal to the Implicit Rate.

 

“Loan” shall have the meaning specified in Section 2.1 of the Loan Agreement.

 

“Loan Agreement” means the Loan Agreement, dated as of July 16, 2004, among the
Lessor, the Agent and the Lenders.

 

“Loan Documents” means the Loan Agreement, the Note, the Assignment of Lease and
Rents, the Mortgage and all documents and instruments executed and delivered in
connection with each of the foregoing.

 

“Loan Event of Default” means any of the events specified in Section 5.1 of the
Loan Agreement, provided that any requirement for the giving of notice, the
lapse of time, or both, or any other condition, event or act has been satisfied.

 

“Loan Potential Event of Default” means any event, condition or failure which,
with notice or lapse of time or both, would become a Loan Event of Default.

 

“Loss Proceeds” is defined in Section 10.6 of the Lease.

 

“Margin Regulations” means Regulations T, U and X of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time.

 

“Margin Stock” shall have the meaning set forth in Regulation U of the Board of
Governors of the Federal Reserve System as the same may be amended or
interpreted from time to time.

 

“Master Agreement” means the Master Agreement, dated as of July 16, 2004, among
the Guarantor, TPC, the Lessor, the Agent, the Syndication Agent, the
Documentation Agent and the Lenders.

 

“Material Adverse Effect” means a material adverse effect on (a) the
consolidated business, properties, operations or condition, financial or
otherwise, present or prospective, of the Guarantor and its Subsidiaries,
(b) the ability of any Obligor to perform any of its respective obligations
under the Operative Documents to which it is a party, (c) the rights of or
benefits available to the Funding Parties under the Operative Documents, (d) the
Fair Market Sales Value of the Leased Property or (e) the legality, validity,
binding nature or enforceability of any Operative Document or the priority,
perfection or status of the Agent’s or any Funding Party’s interest in the
Leased Property or in the Operative Documents.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgage” means that certain mortgage, deed of trust or security deed, dated as
of the Initial Funding Date, by the Lessor to the Agent, substantially in the
form of Exhibit D attached to the Master Agreement, with such modifications as
are satisfactory to the Lessor and the Agent

 

18



--------------------------------------------------------------------------------

in conformity with Applicable Law to assure customary remedies in favor of the
Agent in the jurisdiction where the Leased Property is located.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any member of the ERISA Group is making or accruing an
obligation to make contributions or has within the preceding five plan years
made or accrued contributions.

 

“Net Invested Amount” means the portion of the Lessor’s Invested Amount
allocated by the Lessor to the Net Invested Amount, provided that the Net
Invested Amount shall in no event be (i) less than the sum of the Upfront Fees,
plus 5.1% of the aggregate Funded Amounts, exclusive of the Upfront Fees or
(ii) greater than $6,010,000.

 

“Net Selling Price” for the Leased Property means the selling price therefor,
net of all related taxes, attorneys’ fees, escrow costs, recording fees,
transfer fees, title insurance costs, costs of surveys and environmental
reports, brokers’ fees, advertising costs, all amounts expended by the Agent or
the Lessor to insure, protect, maintain or operate the Leased Property),
property and transfer taxes and all other expenses and prorations associated
with such sale.

 

“Nonperforming Assets Coverage Ratio” means, at any date of determination, the
ratio of (i) the sum (determined without duplication in accordance with
applicable regulatory accounting principles) of (a) consolidated Tier I capital
of the Guarantor and the Subsidiaries, calculated in accordance with 12 C.F.R.
Part 225, Appendix A (or any successor regulation), each at such date, and
(b) the consolidated allowance for loan losses of the Guarantor and the
Subsidiaries, to (ii) the sum (without duplication in accordance with applicable
regulatory accounting principles) of the consolidated nonperforming loans and
other real estate owned of the Guarantor and the Subsidiaries, at such date; it
being understood and agreed that if the definition of this term is changed in
the Revolving Credit Agreement, then this definition shall be deemed to be
amended to reflect such changes.

 

“Note” means the promissory note issued by the Lessor under the Loan Agreement,
and any and all notes issued in replacement or exchange therefor in accordance
with the provisions thereof.

 

“Obligations” means all indebtedness (whether principal, interest, fees or
otherwise), obligations and liabilities of each Obligor to the Funding Parties
(including without limitation all extensions, renewals, modifications,
rearrangements, restructures, replacements and refinancings thereof, whether or
not the same involve modifications to interest rates or other payment terms of
such indebtedness, obligations and liabilities), related to the Transactions, in
each case whether arising under any of the Operative Documents or otherwise, and
whether now existing or hereafter created, absolute or contingent, direct or
indirect, joint or several, secured or unsecured, due or not due, contractual or
tortious, liquidated or unliquidated, arising by operation of law or otherwise,
or acquired by Funding Parties outright, conditionally or as collateral security
from another.

 

“Obligor” means each of TPC, in its capacity as Lessee and as Construction
Agent, and the Guarantor.

 

19



--------------------------------------------------------------------------------

“Officer’s Certificate” of a Person means a certificate signed by the Chairman
of the Board, the President, the Chief Operating Officer, any Vice President,
any Senior Vice President, any Administrative Vice President, the Treasurer, any
Assistant Treasurer, the Controller or the Secretary of such Person, signing
alone.

 

“Operative Documents” means the Master Agreement, the Purchase Agreement, the
Deed, the Lease, the Security Agreement and Assignment, the Loan Agreement, the
Assignment of Lease and Rents, the Mortgage, the Note, the Agent’s Fee Letter,
the Construction Agency Agreement, the Lessor Yield Letter and the other
documents delivered in connection with the transactions contemplated by the
Master Agreement.

 

“Overdue Rate” means the lesser of (a) the highest interest rate permitted by
Applicable Law and (b) an interest rate per annum (calculated on the basis of a
365-day (or 366-day, if appropriate) year equal to 2.0% above the Base Rate in
effect from time to time or, in the case of Yield, 2% above the Lessor Rate.

 

“Payment Date” means the last day of each Rent Period or, if such day is not a
Business Day, the next Business Day.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
Governmental Authority).

 

“Pension Plan” means a Plan that (i) is an employee pension benefit plan, as
defined in Section 3(2) of ERISA (other than a Multiemployer Plan) and (ii) is
subject to the provisions of Title IV of ERISA or is subject to the minimum
funding standards under Section 412 of the Code.

 

“Permitted Investments” means:

 

  (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

  (b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from Standard & Poor’s Ratings Services or Moody’s Investors
Services, Inc;

 

  (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000; and

 

20



--------------------------------------------------------------------------------

  (d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (c) of
this definition.

 

“Permitted Lease Balance” means the Lease Balance, minus Force Majeure Losses
and other amounts included in the Lease Balance that are not capitalizable in
accordance with GAAP.

 

“Permitted Lien” means: (a) Liens for Taxes not assessed or, if assessed, not
yet due and payable, or are being contested in good faith by appropriate
proceedings; (b) repairman’s, mechanic’s, carrier’s or other similar Liens
arising in the ordinary course of business or by operation of law securing
obligations that are not more than 60 days overdue, which have been bonded or
which are being contested in good faith by appropriate proceedings; (c) Lessor
Liens; (d) Liens of subleases permitted by the Lease; (e) Liens arising out of
judgments or awards in an amount and for a period not constituting an Event of
Default with respect to which appeals or other proceedings for review are being
prosecuted in good faith and for which adequate provisions have been made;
(f) easements, rights of way and other encumbrances on title to real property to
the extent permitted by the Lease; and (g) Liens described on the Title Policy
delivered in connection with the Leased Property, but only if, in the case of
Liens being contested as described in clause (a), (b) or (e) above, (i) adequate
reserves have been provided by the Lessee for the payment of the Taxes or other
obligations; and (ii) such proceedings, or the continued existence of such Lien,
do not give rise to any substantial likelihood of the sale, forfeiture or other
loss of the Leased Property or any interests therein, or any likelihood of
criminal liability on the part of the Agent or any Funding Party.

 

“Person” means an individual, corporation, company, partnership, limited
liability company, joint venture, voluntary association, trust, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof or any other form of entity.

 

“Plan” means an employee benefit plan as defined in Section 3(3) of ERISA (other
than a Multiemployer Plan) which is maintained or contributed to by the
Guarantor or any member of the ERISA Group.

 

“Plans and Specifications” means with respect to any Building the final plans
and specifications for such Building, which may be standard forms for buildings
of that type, and, if applicable, referred to by the Appraiser in the Appraisal,
as such Plans and Specifications may be hereafter amended, supplemented or
otherwise modified from time to time.

 

“Potential Event of Default” means any event, condition or failure which, with
notice or lapse of time or both, would become an Event of Default.

 

“Prepaid Rent Amount” is defined in Section 2.3(e) of the Master Agreement.

 

“Pro Rata Share” means, with respect to any Funding Party the ratio (expressed
as a percentage) of (i) such Funding Party’s Commitment (or, in the case of the
Lessor, the Lessor’s Allocated Commitment) divided by (ii) the sum of all of the
Lenders’ Commitments and the Lessor’s Allocated Commitment.

 

21



--------------------------------------------------------------------------------

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Purchase Agreement” means, the purchase agreements or option agreements, as the
case may be, with the Seller for the conveyance of the Land to the Lessor.

 

“Purchase Option” is defined in Section 14.1 of the Lease.

 

“Quarterly Payment Date” means the last Business Day of each March, June,
September and December of each year.

 

“Recourse Deficiency Amount” means the product of (i) the Permitted Lease
Balance on the Completion Date, multiplied by (ii) a percentage that will cause
the present value of the minimum lease payments (as defined in FAS 13) using the
Implicit Rate to equal 89.9% of the Permitted Lease Balance as of the Completion
Date. The Recourse Deficiency Amount shall be established on the Completion Date
as set forth in Section 3.5(e) of the Master Agreement.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be amended or supplemented
from time to time.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Regulations” means the income tax regulations promulgated from time to time
under and pursuant to the Code.

 

“Release” means the release, deposit, disposal or leak of any Hazardous Material
into or upon or under any land or water or air, or otherwise into the
environment, including, without limitation, by means of burial, disposal,
discharge, emission, injection, spillage, leakage, seepage, leaching, dumping,
pumping, pouring, escaping, emptying, placement and the like.

 

“Release Date” means the earlier of (i) the date that the Lease Balance has been
paid in full, and (ii) the date on which the Agent gives written notice to the
Lessor that the Lenders release any and all interest they may have in the Leased
Property, and all proceeds thereof, and any rights to direct, consent or deny
consent to any action by the Lessor with respect to the Leased Property.

 

“Remarketing Option” is defined in Section 14.6 of the Lease.

 

“Rent” means Basic Rent and Supplemental Rent, collectively.

 

“Rent Period” means, (x) in the case of Base Rate Advances, the period from, and
including, a Quarterly Payment Date to, but excluding, the next succeeding
Quarterly Payment Date and (y) in the case of LIBOR Advances:

 

  (1) initially, the period commencing on the borrowing or conversion date, as
the case may be, with respect to such LIBOR Advance and ending three months
thereafter; and

 

22



--------------------------------------------------------------------------------

  (2) thereafter, each period commencing on the last day of the next preceding
Rent Period applicable to such LIBOR Advance and ending three months thereafter;

 

provided that:

 

  (a) The initial Rent Period for any Funding shall commence on the Funding Date
of such Funding and each Rent Period occurring thereafter in respect of such
Funding shall commence on the day on which the next preceding Rent Period
expires;

 

  (b) If any Rent Period would otherwise expire on a day which is not a Business
Day, such Rent Period shall expire on the next succeeding Business Day, provided
that if any Rent Period in respect of LIBOR Advances would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Rent Period shall expire on the next
preceding Business Day;

 

  (c) Any Rent Period in respect of LIBOR Advances which begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Rent Period shall, subject to paragraph (d) below, expire on the last
Business Day of such calendar month;

 

  (d) No Rent Period shall extend beyond the Lease Termination Date; and

 

  (e) At any one time, there shall be no more than six (6) Rent Periods.

 

“Report” is defined in Section 7.6 of the Master Agreement.

 

“Required Funding Parties” means, at any time, Funding Parties holding an
aggregate outstanding principal amount of Funded Amounts equal to at least
66-2/3% of the aggregate outstanding principal amount of all Funded Amounts,
provided that, so long as there are three or fewer Funding Parties, Required
Funding Parties shall mean 100% of the Funding Parties.

 

“Required Lenders” means, at any time, Lenders holding an aggregate outstanding
principal amount of Loans equal to at least 66-2/3% of the aggregate outstanding
principal amount of all Loans, provided that, so long as there are two or fewer
Lenders, Required Lenders shall mean 100% of the Lenders.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer” means the Chairman, the President, the Chief Operating
Officer, any Senior Vice President or Executive Vice President, any Vice
President, the Secretary, any Assistant Secretary, the Treasurer, or any
Assistant Treasurer.

 

23



--------------------------------------------------------------------------------

“Reuters Screen” means, when used in connection with any designated page and
LIBOR, the display page so designated on the Reuters Monitor Money Rates Service
(or such other page as may replace that page on that service for the purpose of
displaying rates comparable to LIBOR).

 

“Revolving Credit Agreement” means the Credit Agreement, dated as of October 10,
2002, among the Guarantor, the lenders party thereto and The Bank of New York,
as administrative agent, as amended.

 

“S&P” means Standard & Poor’s Ratings Services and any successor thereto that is
a nationally recognized rating agency.

 

“Scheduled Construction Termination Date” means May 18, 2006, subject to the
extension thereof by the Lessor pursuant to the Construction Agency Agreement as
a result of the occurrence of a Construction Force Majeure Event, but in no
event later than the Lease Termination Date.

 

“SEC” means the United States Securities and Exchange Commission, or any
successor Governmental Authority.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Security Agreement and Assignment” means the Security Agreement and Assignment
(Construction Contract, Architect’s Agreement, Permits, Licenses and
Governmental Approvals, and Plans, Specifications and Drawings) from the
Construction Agent to the Lessor, substantially in the form of Exhibit C to the
Master Agreement.

 

“Seller” means as to the Land, a seller of any portion thereof to the Lessor on
the Closing Date.

 

“Significant Insured Subsidiary” means a Significant Subsidiary that is an
Insured Subsidiary.

 

“Significant Subsidiary” means, at any time, a Subsidiary that (i) is The Bank
of New York or TPC, or (ii) has consolidated assets equal to or greater than 10%
of the consolidated assets of the Guarantor and the Subsidiaries at such time.

 

“STI” is defined in Section 4.4(j) of the Master Agreement.

 

“Stockholders’ Equity” means, as of any date of determination, the total
consolidated stockholders’ equity (determined without duplication) of the
Guarantor and its Subsidiaries at such date.

 

“Subsidiary” means, at any time, any Person the shares of stock or other
ownership interests of which having ordinary voting power to elect a majority of
the board of directors or other managers of such Person are at the time owned,
or the management or policies of which is

 

24



--------------------------------------------------------------------------------

otherwise at the time controlled, directly or indirectly through one or more
intermediaries (including other Subsidiaries) or both, by the Guarantor.

 

“SunTrust Bank” means SunTrust Bank, a Georgia banking corporation.

 

“Supplemental Rent” means any and all amounts, liabilities and obligations other
than Basic Rent which the Lessee assumes or agrees or is otherwise obligated to
pay under the Lease or any other Operative Document (whether or not designated
as Supplemental Rent) to the Lessor, the Agent, any Lender or any other party,
including amounts under Article XVI of the Lease, and indemnities and damages
for breach of any covenants, representations, warranties or agreements, and all
overdue or late payment charges in respect of any Funded Amount.

 

“Syndication Agent” is defined in the preamble to the Master Agreement.

 

“Tax” or “Taxes” is defined in Section 7.4 of the Master Agreement.

 

“Tax Indemnitee” means the Agent, each Funding Party and their respective
Affiliates, successors, permitted assigns, permitted transferees, employees,
officers, directors, and agents thereof, provided, however, that in no event
shall any Obligor be a Tax Indemnitee.

 

“Telerate” means, when used in connection with any designated page and LIBOR,
the display page so designated on the Dow Jones Telerate Service (or such other
page as may replace that page on that service for the purpose of displaying
rates comparable to LIBOR).

 

“Title Insurance Company” means the company that has or will issue the title
policies with respect to the Leased Property, which company shall be reasonably
acceptable to the Agent.

 

“Title Policy” is defined in Section 3.1 of the Master Agreement.

 

“TPC” means Tennessee Processing Center LLC, a Delaware limited liability
company.

 

“Transactions” means all the transactions and activities referred to in or
contemplated by the Operative Documents.

 

“UCC” means the Uniform Commercial Code of New York, as in effect from time to
time.

 

“Upfront Fees” means the arrangement fee paid to SunTrust Capital Markets, Inc.,
the upfront lender fees paid to SunTrust Bank or its Affiliates, all transaction
expenses (other than the Obligors’ legal and accounting fees) accrued during the
Construction Period, the agency fee paid to the Agent during the Construction
Period and Yield accrued on the Net Invested Amount during the Construction
Period.

 

“Wholly Owned Subsidiary” means a Subsidiary of which all the shares of stock of
all classes (other than directors’ qualifying shares) or other ownership
interests, having ordinary voting power, at the time are owned directly or
indirectly by the Guarantor and/or one or more Wholly Owned Subsidiaries.

 

25



--------------------------------------------------------------------------------

“Yield” is defined in Section 2.3 of the Master Agreement.

 

F. Documentary Conventions. The following provisions shall be applicable to each
Operative Document.

 

SECTION 1. Notices. All notices, requests, demands or other communications to or
upon the respective parties to each agreement to which the Documentary
Conventions apply shall be addressed to such parties at the addresses therefor
as set forth in Schedule I hereto, or such other address as any such party shall
specify to the other parties hereto, and shall be deemed to have been given
(i) the Business Day after being sent, if sent by overnight courier service;
(ii) the Business Day received, if sent by messenger; (iii) the day sent, if
sent by facsimile and confirmed electronically or otherwise during business
hours of a Business Day (or on the next Business Day if otherwise sent by
facsimile and confirmed electronically or otherwise); or (iv) three Business
Days after being sent, if sent by registered or certified mail, postage prepaid.

 

SECTION 2. Counterparts. Each agreement to which the Documentary Conventions
apply may be executed by the parties thereto in separate counterparts (including
by facsimile), each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

SECTION 3. Amendments. No Operative Document nor any of the terms thereof may be
terminated, amended, supplemented, waived or modified with respect to the Lessee
or any Funding Party, except (a) in the case of a termination, amendment,
supplement, waiver or modification to be binding on the Obligors, with the
written agreement or consent of the Guarantor, and (b) in the case of a
termination, amendment, supplement, waiver or modification to be binding on the
Funding Parties, with the written agreement or consent of the Required Funding
Parties; provided, however, that

 

  (x) notwithstanding the foregoing provisions of this Section 3, the consent of
each Funding Party affected thereby shall be required for any amendment,
modification or waiver:

 

  (i) amending, modifying, waiving or supplementing any of the provisions of
Article VI of the Master Agreement or the representations of such Funding Party
in Section 4.3 or 4.4 of the Master Agreement or this Section 3 or changing the
definition of “Required Funding Parties” or “Required Lenders”;

 

  (ii) increasing the Commitment of such Funding Party or reducing any amount
payable to such Funding Party under the Operative Documents or extending the
time for payment of any such amount, including, without limitation, any Rent,
any Funded Amount, any fees, any indemnity, the Lease Balance, any Funding Party
Balance, Recourse Deficiency Amount, interest or Yield; or

 

  (iii)

consenting to any assignment of the Lease or the extension of the Lease Term,
releasing any of the collateral assigned to the Agent pursuant to the Mortgage
and the Assignment of Lease and Rents (but excluding a release

 

26



--------------------------------------------------------------------------------

 

of any rights that the Agent may have in the Leased Property, or the proceeds
thereof as contemplated in the definition of “Release Date”), releasing the
Lessee from its obligations in respect of the payments of Rent and the Lease
Balance, releasing the Guarantor from its obligations under the Operative
Documents or changing the absolute and unconditional character of any such
obligation;

 

  (y) no such termination, amendment, supplement, waiver or modification shall,
without the written agreement or consent of the Lessor, the Agent and the
Required Lenders, be made to the Lease or the Construction Agency Agreement; and

 

  (z) subject to the foregoing clauses (x) and (y), so long as no Event of
Default has occurred and is continuing, the Lessor, the Agent and the Lenders
may not amend, supplement, waive or modify any terms of the Loan Agreement, the
Mortgage and the Assignment of Lease and Rents without the consent of the
Lessee; provided that such documents may be amended to make technical
corrections, or to correct ambiguities, without the consent of the Lessee.

 

SECTION 4. Headings, etc. The Table of Contents and headings of the various
Articles and Sections of each agreement to which the Documentary Conventions
apply are for convenience of reference only and shall not modify, define, expand
or limit any of the terms or provisions hereof.

 

SECTION 5. Parties in Interest. Except as expressly provided therein, none of
the provisions of any agreement to which the Documentary Conventions apply is
intended for the benefit of any Person except the parties thereto and their
respective successors and permitted assigns.

 

SECTION 6. GOVERNING LAW. EACH AGREEMENT TO WHICH THE DOCUMENTARY CONVENTIONS
APPLY HAS BEEN DELIVERED IN, AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES, EXCEPT AS TO MATTERS RELATING TO THE CREATION OF
LEASEHOLD OR MORTGAGE ESTATES THEREUNDER, AND THE EXERCISE OF RIGHTS AND
REMEDIES WITH RESPECT THERETO, WHICH SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE IN WHICH SUCH ESTATES ARE LOCATED.

 

SECTION 7. Severability. Any provision of each agreement to which the
Documentary Conventions apply that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 8. Waivers. Each party to an agreement to which the Documentary
Conventions apply hereby irrevocably and unconditionally:

 

27



--------------------------------------------------------------------------------

  (i) agrees that service of process in any action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such party at its address set forth
in Schedule I hereto or at such other address of which the other parties hereto
shall have been notified pursuant to Section 1; and

 

  (ii) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law.

 

EACH PARTY TO EACH AGREEMENT TO WHICH THE DOCUMENTARY CONVENTIONS APPLY HEREBY
IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO SUCH
AGREEMENT, ANY OTHER OPERATIVE DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREBY. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY EACH
OF THE PARTIES HERETO AND EACH ACKNOWLEDGES THAT NEITHER THE OTHER NOR ANY
PERSON ACTING ON BEHALF OF THE OTHER HAS MADE ANY REPRESENTATIONS OF FACT TO
INDUCE THIS WAIVER OF TRIAL BY JURY IN ANY WAY TO MODIFY OR MOLLIFY ITS EFFECT.

 

SECTION 9. No Oral Agreements. The Operative Documents embody the entire
agreement and understanding between the parties and supersede all other
agreements and understandings between such parties relating to the subject
matter thereof. The Operative Documents represent the final agreement between
the parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties or any course of prior dealings. There
are no unwritten oral agreements between the parties.

 

SECTION 10. Construction. No agreement to which the Documentary Conventions
apply shall be construed more strictly against any one party, it being
recognized that all parties have contributed substantially and materially to the
preparation and negotiations of the Operative Documents.

 

28



--------------------------------------------------------------------------------

SCHEDULE I

 

ADDRESSES FOR NOTICES

 

The Guarantor, the Lessee or the Construction Agent:    Before September 19,
2004:     

c/o The Bank of New York

National/International Leasing Department

100 Church St. – 8th Floor

New York, New York 10286

     Attention:    Director of Leasing      Facsimile:    212/437-7736     
After September 19, 2004:     

c/o The Bank of New York

National/International Leasing Department

101 Barclay Street

New York, New York 10286

with a copy to:                   

The Bank of New York

Law Department

One Wall Street – 10th Floor

New York, New York 10286

     Attention:    General Counsel Lessor:   

SunTrust Equity Funding, LLC

c/o Atlantic Financial Group, Ltd.

2808 Fairmount, Suite 250

Dallas, Texas 75201

     Attention:    Stephen Brookshire      Facsimile:    214-871-9237     
E-mail:    s.brookshire@afglimited.com Agent:    For financial statements and
compliance certificates:     

SunTrust Bank

303 Peachtree Street, 25th Floor

Atlanta, Georgia 30308

     Attention:    Agency Services      Facsimile:    404-658-4906 or
404-724-3879      E-mail:    agencyservices@suntrust.com

 

29



--------------------------------------------------------------------------------

     For all other notices and correspondence:     

SunTrust Bank

303 Peachtree Street

Atlanta, Georgia 30308

     Attention:    Jim Bradshaw      Facsimile:    404/581-1775      E-mail:   
jim.bradshaw@suntrust.com Lenders:   

Hua Nan Commercial Bank, Ltd. – New York Agency

330 Madison Avenue, 38th Floor

New York, New York 10017

     Tel:    212-286-1999      Fax:    212-286-1212      E-mail:   
frank.tang@hncbny.com      The Bank of Tokyo-Mitsubishi, Ltd.      Credit
Contact:     

The Bank of Tokyo-Mitsubishi, Ltd.

New York Branch

1251 Avenue of the Americas, 12th Floor

New York, New York 10020

Attn: Pamela D. Price, Financial Institutions & Emerging Markets Group

     Tel:    212-782-4602      Fax:    212-782-4936      E-mail:   
pprice@btmna.com      Operations Contact for all Loans:     

The Bank of Tokyo-Mitsubishi, Ltd.

New York Branch

c/o Operations Office for the Americas

(Harborside, New Jersey)

1251 Avenue of the Americas, 12th Floor

New York, New York 10020

     Attn:    Rolando Uy      Tel:    201-413-8570      Fax:   
201-521-2304/2305      E-mail:    ruy@btmna.com

 

30



--------------------------------------------------------------------------------

Lenders:   

Wells Fargo Bank N.A.

707 Wilshire Boulevard

Los Angeles, California 90017

     Attention:    Carl Walsh      Facsimile:    213/623-3151     

Citicorp USA, Inc.

388 Greenwich Street

New York, New York

     Attention:    Catherine Morrow      Facsimile:    212/816-3863      E-mail:
   Catherine.r.morrow@citicorp.com     

BNP Paribas Leasing Corporation

12201 Merit Drive, Suite 860

Dallas, Texas 75251

     Attention:    Barry Mendelsohn      Facsimile:    972/788-9140      E-mail:
   barry.mendelsohn@bnpparibas.com

 

31